Exhibit 10.1

 

REVOLVING CREDIT AGREEMENT

 

dated as of June 14, 2004

 

among

 

HUGHES SUPPLY, INC.

as Borrower

 

THE LENDERS FROM TIME TO TIME PARTY HERETO

 

SUNTRUST BANK

as Administrative Agent

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

and WACHOVIA BANK, N.A.,

as Co-Syndication Agents

 

LEHMAN COMMERCIAL PAPER, INC. and

BANK OF AMERICA, N.A.,

as Co-Documentation Agents

 

and

 

CITICORP USA, INC.

as Managing Agent

 

--------------------------------------------------------------------------------

 

SUNTRUST CAPITAL MARKETS, INC.,

as Lead Arranger and Sole Book Manager



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

              Page


--------------------------------------------------------------------------------

ARTICLE I DEFINITIONS; CONSTRUCTION

   1     SECTION 1.1.    DEFINITIONS    1     SECTION 1.2.    CLASSIFICATIONS OF
LOANS AND BORROWINGS    21     SECTION 1.3.    ACCOUNTING TERMS AND
DETERMINATION    21     SECTION 1.4.    TERMS GENERALLY    22

ARTICLE II AMOUNT AND TERMS OF THE COMMITMENTS

   22     SECTION 2.1.    GENERAL DESCRIPTION OF FACILITIES    22     SECTION
2.2.    REVOLVING LOANS    22     SECTION 2.3.    PROCEDURE FOR REVOLVING
BORROWINGS    23     SECTION 2.4.    INCREASE OF COMMITMENTS; ADDITIONAL LENDERS
   23     SECTION 2.5.    SWINGLINE COMMITMENT    25     SECTION 2.6.   
PROCEDURE FOR SWINGLINE LOAN; ETC    25     SECTION 2.7.    COMPETITIVE BID
BORROWINGS    26     SECTION 2.8.    FUNDING OF BORROWINGS    28     SECTION
2.9.    INTEREST ELECTIONS    29     SECTION 2.10.    OPTIONAL REDUCTION AND
TERMINATION OF COMMITMENTS    30     SECTION 2.11.    REPAYMENT OF LOANS    30  
  SECTION 2.12.    EVIDENCE OF INDEBTEDNESS    31     SECTION 2.13.    OPTIONAL
PREPAYMENTS    31     SECTION 2.14.    INTEREST ON LOANS    32     SECTION 2.15.
   FEES    33     SECTION 2.16.    COMPUTATION OF INTEREST AND FEES    33    
SECTION 2.17.    INABILITY TO DETERMINE INTEREST RATES    34     SECTION 2.18.
   ILLEGALITY    34     SECTION 2.19.    INCREASED COSTS    35     SECTION 2.20.
   FUNDING INDEMNITY    36     SECTION 2.21.    TAXES    36     SECTION 2.22.   
PAYMENTS GENERALLY; PRO RATA TREATMENT; SHARING OF SET-OFFS    38     SECTION
2.23.    LETTERS OF CREDIT    39     SECTION 2.24.    LIMITATION ON CERTAIN
PAYMENT OBLIGATIONS.    43

ARTICLE III CONDITIONS PRECEDENT TO LOANS AND LETTERS OF CREDIT

   44     SECTION 3.1.    CONDITIONS TO EFFECTIVENESS    44     SECTION 3.2.   
EACH CREDIT EVENT    46     SECTION 3.3.    DELIVERY OF DOCUMENTS    46

ARTICLE IV REPRESENTATIONS AND WARRANTIES

   46     SECTION 4.1.    EXISTENCE; POWER    47     SECTION 4.2.   
ORGANIZATIONAL POWER; AUTHORIZATION    47     SECTION 4.3.    GOVERNMENTAL
APPROVALS; NO CONFLICTS    47     SECTION 4.4.    FINANCIAL STATEMENTS    47    
SECTION 4.5.    LITIGATION AND ENVIRONMENTAL MATTERS    48     SECTION 4.6.   
COMPLIANCE WITH LAWS AND AGREEMENTS    48     SECTION 4.7.    INVESTMENT COMPANY
ACT, ETC.    48     SECTION 4.8.    TAXES    48     SECTION 4.9.    MARGIN
REGULATIONS    48     SECTION 4.10.    ERISA    49     SECTION 4.11.   
OWNERSHIP OF PROPERTY    49



--------------------------------------------------------------------------------

    SECTION 4.12.   DISCLOSURE    49     SECTION 4.13.   LABOR RELATIONS    50  
  SECTION 4.14.   SUBSIDIARIES    50     SECTION 4.15.   INSOLVENCY    50    
SECTION 4.16.   OFAC    50     SECTION 4.17.   PATRIOT ACT    50

ARTICLE V AFFIRMATIVE COVENANTS

   51     SECTION 5.1.   FINANCIAL STATEMENTS AND OTHER INFORMATION    51    
SECTION 5.2.   NOTICES OF MATERIAL EVENTS    52     SECTION 5.3.   EXISTENCE;
CONDUCT OF BUSINESS    53     SECTION 5.4.   COMPLIANCE WITH LAWS, ETC.    53  
  SECTION 5.5.   PAYMENT OF OBLIGATIONS    53     SECTION 5.6.   BOOKS AND
RECORDS    53     SECTION 5.7.   VISITATION, INSPECTION, ETC.    54     SECTION
5.8.   MAINTENANCE OF PROPERTIES; INSURANCE    54     SECTION 5.9.   USE OF
PROCEEDS AND LETTERS OF CREDIT    54     SECTION 5.10.   ADDITIONAL SUBSIDIARIES
   54     SECTION 5.11.   OWNERSHIP OF ALL SUBSIDIARY LOAN PARTIES.    55    
SECTION 5.12   POST CLOSING REQUIREMENTS    56

ARTICLE VI FINANCIAL COVENANTS

   56     SECTION 6.1.   LEVERAGE RATIO    56     SECTION 6.2.   FIXED CHARGE
COVERAGE RATIO    56     SECTION 6.3.   CONSOLIDATED NET WORTH    56

ARTICLE VII NEGATIVE COVENANTS

   56     SECTION 7.1.   INDEBTEDNESS AND PREFERRED EQUITY.    56     SECTION
7.2.   NEGATIVE PLEDGE    58     SECTION 7.3.   FUNDAMENTAL CHANGES    58    
SECTION 7.4.   INVESTMENTS, LOANS, ETC.    59     SECTION 7.5.   RESTRICTED
PAYMENTS    60     SECTION 7.6.   SALE OF ASSETS    61     SECTION 7.7.  
TRANSACTIONS WITH AFFILIATES    61     SECTION 7.8.   RESTRICTIVE AGREEMENTS   
61     SECTION 7.9.   SALE AND LEASEBACK TRANSACTIONS    62     SECTION 7.10.  
HEDGING TRANSACTIONS    62     SECTION 7.11.   FISCAL YEAR    62     SECTION
7.12.   OPTIONAL PREPAYMENTS.    62     SECTION 7.13.   ACTIONS UNDER CERTAIN
DOCUMENTS.    63     SECTION 7.14.   FINANCIAL LETTERS OF CREDIT.    63

ARTICLE VIII EVENTS OF DEFAULT

   63     SECTION 8.1.   EVENTS OF DEFAULT    63

ARTICLE IX THE ADMINISTRATIVE AGENT

   66     SECTION 9.1.   APPOINTMENT OF ADMINISTRATIVE AGENT    66     SECTION
9.2.   NATURE OF DUTIES OF ADMINISTRATIVE AGENT    66     SECTION 9.3.   LACK OF
RELIANCE ON THE ADMINISTRATIVE AGENT    67     SECTION 9.4.   CERTAIN RIGHTS OF
THE ADMINISTRATIVE AGENT    67     SECTION 9.5.   RELIANCE BY ADMINISTRATIVE
AGENT    67     SECTION 9.6.   THE ADMINISTRATIVE AGENT IN ITS INDIVIDUAL
CAPACITY    68     SECTION 9.7.   SUCCESSOR ADMINISTRATIVE AGENT    68    
SECTION 9.9.   DOCUMENTATION AGENT; SYNDICATION AGENT; MANAGING AGENT.    69

 

ii



--------------------------------------------------------------------------------

ARTICLE X MISCELLANEOUS

   69     SECTION 10.1.   NOTICES    69     SECTION 10.2.   WAIVER; AMENDMENTS
   71     SECTION 10.3.   EXPENSES; INDEMNIFICATION    72     SECTION 10.4.  
SUCCESSORS AND ASSIGNS    73     SECTION 10.5.   GOVERNING LAW; JURISDICTION;
CONSENT TO SERVICE OF PROCESS    76     SECTION 10.6.   WAIVER OF JURY TRIAL   
76     SECTION 10.7.   RIGHT OF SETOFF    77     SECTION 10.8.   COUNTERPARTS;
INTEGRATION    77     SECTION 10.9.   SURVIVAL    77     SECTION 10.10.  
SEVERABILITY    78     SECTION 10.11.   CONFIDENTIALITY    78     SECTION 10.12.
  INTEREST RATE LIMITATION    78     SECTION 10.13   WAIVER OF CORPORATE SEAL   
78     SECTION 10.14   WAIVER OF NOTICE OF TERMINATION    78

 

Schedules

 

Schedule I

  -    Applicable Margin and Applicable Percentage

Schedule 1.1

  -    Existing Letters of Credit

Schedule 4.5

  -    Environmental Matters

Schedule 4.14

  -    Subsidiaries

Schedule 7.1

  -    Outstanding Indebtedness

Schedule 7.2

  -    Existing Liens

Schedule 7.4

  -    Existing Investments

Schedule 7.9

  -    Existing Sales and Leaseback

 

Exhibits

 

Exhibit A

  -    Form of Revolving Credit Note

Exhibit B

  -    Form of Competitive Bid Note

Exhibit C

  -    Form of Swingline Note

Exhibit D

  -    Form of Assignment and Acceptance

Exhibit E

  -    Form of Subsidiary Guarantee Agreement

Exhibit F

  -    Form of Indemnity, Subrogation and Contribution Agreement

 

Exhibit 2.3

  -    Form of Notice of Revolving Borrowing

Exhibit 2.6

  -    Form of Notice of Swingline Loan

Exhibit 2.7-A

  -    Form of Competitive Bid Request

Exhibit 2.7-B

  -    Form of Notice to Lenders of Competitive Bid Request

Exhibit 2.7-C

  -    Form of Competitive Bid

Exhibit 2.9

  -    Form of Continuation/Conversion

Exhibit 3.1(b)(iv)

  -    Form of Secretary’s Certificate

Exhibit 3.1(b)(vii)

  -    Form of Officer’s Certificate

Exhibit 5.1(c)

  -    Form of Compliance Certificate

 

iii



--------------------------------------------------------------------------------

REVOLVING CREDIT AGREEMENT

 

THIS REVOLVING CREDIT AGREEMENT (this “Agreement”) is made and entered into as
of June 14, 2004, by and among HUGHES SUPPLY, INC. a Florida corporation (the
“Borrower”), the several banks and other financial institutions from time to
time party hereto (the “Lenders”), and SUNTRUST BANK, in its capacity as
administrative agent for the Lenders (the “Administrative Agent”), as issuing
bank (the “Issuing Bank”) and as swingline lender (the “Swingline Lender”).

 

W I T N E S S E T H:

 

WHEREAS, the Borrower has requested that the Lenders establish a $500,000,000
revolving credit facility in favor of the Borrower;

 

WHEREAS, subject to the terms and conditions of this Agreement, the Lenders, the
Issuing Bank and the Swingline Lender to the extent of their respective
Commitments as defined herein, are willing severally to establish the requested
revolving credit facility, letter of credit subfacility and the swingline
subfacility in favor of the Borrower.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Borrower, the Lenders, the Administrative Agent, the Issuing Bank
and the Swingline Lender agree as follows:

 

ARTICLE I

 

DEFINITIONS; CONSTRUCTION

 

Section 1.1. Definitions. In addition to the other terms defined herein, the
following terms used herein shall have the meanings herein specified (to be
equally applicable to both the singular and plural forms of the terms defined):

 

“2011 Notes” shall mean Borrower’s $98,000,000 7.96% Senior Notes due May 30,
2011.

 

“2012 Notes” shall mean, collectively, Borrower’s (i) $40,000,000 7.14% Series A
Senior Notes due May 30, 2012 and (ii) $40,000,000 7.19% Series B Senior Notes
due May 30, 2012.

 

“2013 Notes” shall mean the Borrower’s $50,000,000 6.74% Senior Notes due May 1,
2013.

 

“8.27% Notes” shall mean, collectively, Borrower’s (i) $28,000,000 8.27% Series
B Senior Notes due November 30, 2005 and (ii) $103,000,000 8.42% Series C Senior
Notes due 2007.

 

“Adjusted LIBO Rate” shall mean, with respect to each Interest Period for a
Eurodollar Borrowing, the rate per annum obtained by dividing (i) LIBOR for such
Interest Period by (ii) a percentage equal to 1.00 minus the Eurodollar Reserve
Percentage.



--------------------------------------------------------------------------------

“Additional Commitment Amount” shall have the meaning set forth in Section 2.4.

 

“Additional Lender” shall have the meaning set forth in Section 2.4.

 

“Administrative Agent” shall have the meaning set forth in the introductory
paragraph hereof.

 

“Administrative Questionnaire” shall mean, with respect to each Lender, an
administrative questionnaire in the form prepared by the Administrative Agent
and submitted to the Administrative Agent duly completed by such Lender.

 

“Affiliate” shall mean, as to any Person, any other Person that directly, or
indirectly through one or more intermediaries, Controls, is Controlled by, or is
under common Control with, such Person. For the purposes of this definition,
“Control” shall mean the power, directly or indirectly, either to (i) vote 5% or
more of the securities having ordinary voting power for the election of
directors (or persons performing similar functions) of a Person or (ii) direct
or cause the direction of the management and policies of a Person, whether
through the ability to exercise voting power, by control or otherwise. The terms
“Controlling”, “Controlled by”, and “under common Control with” have the
meanings correlative thereto.

 

“Aggregate Revolving Commitment Amount” shall mean the aggregate principal
amount of the Aggregate Revolving Commitments from time to time. On the Closing
Date, the Aggregate Revolving Commitment Amount equals $500,000,000.

 

“Aggregate Revolving Commitments” shall mean, collectively, all Revolving
Commitments of all Lenders at any time outstanding.

 

“Aggregate Subsidiary Threshold” shall mean an amount equal to ninety percent
(90%) of the total consolidated revenue or assets of the Borrower and its
Subsidiaries (excluding any Securitization Subsidiaries) for the most recent
Fiscal Quarter as shown on the financial statements most recently delivered or
required to be delivered pursuant to Section 5.1(a) or (b), as the case may be.

 

“Applicable Lending Office” shall mean, for each Lender and for each Type of
Loan, the “Lending Office” of such Lender (or an Affiliate of such Lender)
designated for such Type of Loan in the Administrative Questionnaire submitted
by such Lender or such other office of such Lender (or an Affiliate of such
Lender) as such Lender may from time to time specify to the Administrative Agent
and the Borrower as the office by which its Loans of such Type are to be made
and maintained.

 

“Applicable Margin” shall mean, as of any date of determination, (a) prior to
the Borrower receiving a senior unsecured debt rating from both S&P and Moody’s,
with respect to all Borrowings and the letter of credit fee, as the case may be,
a percentage per annum determined by reference to the applicable Leverage Ratio
in effect on such date as set forth in Part A of Schedule I; provided, that a
change in the Applicable Margin resulting from a change in the Leverage Ratio
shall be effective on the first day of the first Fiscal Quarter after which the
Borrower delivers the financial statements required by Section 5.1(a) or (b) and
the Compliance

 

2



--------------------------------------------------------------------------------

Certificate required by Section 5.1 (c); provided further, that if at any time
the Borrower shall have failed to deliver such financial statements and such
Compliance Certificate when so required, the Applicable Margin shall be at Level
V as set forth in Part A of Schedule I until such time as such financial
statements and certificate are delivered, at which time the Applicable Margin
shall be determined as provided above; or (b) at any time after the Borrower
receives a senior unsecured debt rating from both S&P and Moody’s, with respect
to all Borrowings and the letter of credit fee, as the case may be, the
percentage per annum determined by reference to the applicable Rating Category
from time to time in effect as set forth in Part B of Schedule I; provided, that
a change in the Applicable Margin resulting from a change in the Rating Category
shall be effective on the day on which either rating agency changes its rating
and shall continue until the day prior to the day that a further change becomes
effective. Notwithstanding the foregoing, from the date of this Agreement until
December 10, 2004 the Applicable Margin shall be at Level II as set forth in
Part A of Schedule I or Level III as set forth in Part B of Schedule I, as
applicable. Commencing December 11, 2004, the Applicable Margin shall be
determined on the basis of the financial statements and Compliance Certificate
for the Fiscal Quarter ending October 29, 2004, and thereafter shall be
determined on the basis of financial statements and Compliance Certificates
submitted for subsequent Fiscal Quarters.

 

“Applicable Percentage” shall mean, as of any date of determination, (a) prior
to the Borrower receiving a senior unsecured debt rating from both S&P and
Moody’s, with respect to the commitment fee as of any date, the percentage per
annum determined by reference to the applicable Leverage Ratio in effect on such
date as set forth in Part A of Schedule I; provided, that a change in the
Applicable Percentage resulting from a change in the Leverage Ratio shall be
effective on the first day of the first Fiscal Quarter after which the Borrower
delivers the financial statements required by Section 5.1(a) or (b) and the
Compliance Certificate required by Section 5.1 (c); provided, further, that if
at any time the Borrower shall have failed to deliver such financial statements
and such Compliance Certificate, the Applicable Percentage shall be at Level V
as set forth on Schedule I until such time as such financial statements and
certificate are delivered, at which time the Applicable Percentage shall be
determined as provided above; or (b) at any time after the Borrower receives a
senior unsecured debt rating from both S&P and Moody’s, with respect to the
commitment fee as of any date, the percentage per annum determined by reference
to the applicable Rating Category as set forth in Part B of Schedule I;
provided, that a change in the Applicable Percentage resulting from a change in
the Rating Category shall be effective on the day on which either rating agency
changes its rating and shall continue until the day prior to the day that a
further change becomes effective. Notwithstanding the foregoing, from the date
of this Agreement until December 10, 2004 the Applicable Percentage shall be at
Level II as set forth in Part A of Schedule I or Level III as set forth in Part
B of Schedule I, as applicable. Commencing December 11, 2004, the Applicable
Percentage shall be determined on the basis of the financial statements and
Compliance Certificate for the Fiscal Quarter ending October 29, 2004, and
thereafter shall be determined on the basis of financial statements and
Compliance Certificates submitted for subsequent Fiscal Quarters.

 

“Approved Fund” shall mean any Person (other than a natural Person) that is (or
will be) engaged in making, purchasing, holding or otherwise investing in
commercial loans and similar extensions of credit in the ordinary course of its
business and that is administered or managed by (i) a Lender, (ii) an Affiliate
of a Lender or (iii) an entity or an Affiliate of an entity that administers or
manages a Lender.

 

3



--------------------------------------------------------------------------------

“Asset Value” shall mean, with respect to any property or asset of the Borrower
or any Subsidiary as of any particular date, an amount equal to the greater of
(i) the net book value of such property or asset as of such date as established
in accordance with GAAP, and (ii) the fair market value of such property or
asset as of such date as determined in good faith by the board of directors of
the Borrower or such Subsidiary.

 

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee (with the consent of any party whose consent is
required by Section 10.4(b)) and accepted by the Administrative Agent, in the
form of Exhibit D attached hereto or any other form approved by the
Administrative Agent.

 

“Availability Period” shall mean the period from the Closing Date to the
Revolving Commitment Termination Date.

 

“Base Rate” shall mean the higher of (i) the per annum rate which the
Administrative Agent publicly announces from time to time to be its prime
lending rate, as in effect from time to time, and (ii) the Federal Funds Rate,
as in effect from time to time, plus one-half of one percent (0.50%). The
Administrative Agent’s prime lending rate is a reference rate and does not
necessarily represent the lowest or best rate charged to customers. The
Administrative Agent may make commercial loans or other loans at rates of
interest at, above or below the Administrative Agent’s prime lending rate. Each
change in the Administrative Agent’s prime lending rate shall be effective from
and including the date such change is publicly announced as being effective.

 

“Borrower” shall have the meaning set forth in the introductory paragraph
hereof.

 

“Borrowing” shall mean a borrowing consisting of (i) Loans of the same Class and
Type, made, converted or continued on the same date and in the case of
Eurodollar Loans, as to which a single Interest Period is in effect, or (ii) a
Swingline Loan.

 

“Business Day” shall mean (i) any day other than a Saturday, Sunday or other day
on which commercial banks in Atlanta, Georgia are authorized or required by law
to close and (ii) if such day relates to a Borrowing of, a payment or prepayment
of principal or interest on, a conversion of or into, or an Interest Period for,
a Eurodollar Loan or a notice with respect to any of the foregoing, any day on
which dealings in Dollars are carried on in the London interbank market.

 

“Capital Lease Obligations” of any Person shall mean all obligations of such
Person to pay rent or other amounts under any lease (or other arrangement
conveying the right to use) of real or personal property, or a combination
thereof, which obligations are required to be classified and accounted for as
capital leases on a balance sheet of such Person under GAAP, and the amount of
such obligations shall be the capitalized amount thereof determined in
accordance with GAAP.

 

“Capital Stock” shall mean any non-redeemable capital stock (or in the case of a
partnership or limited liability company, the partners’ or members’ equivalent
equity interest) of the Borrower or any of its Subsidiaries (to the extent
issued to a Person other than the Borrower), whether common or preferred.

 

4



--------------------------------------------------------------------------------

“Captive Insurance Company” shall mean Hughes Insurance Company Ltd., a
wholly-owned Subsidiary of the Borrower that is an authorized insurer under the
laws of Bermuda.

 

“Change in Control” shall mean the occurrence of one or more of the following
events: (i) any “person” or “group” (within the meaning of Sections 13(d) and
14(d)(2) of the Securities Exchange Act of 1934) shall become the “beneficial
owner(s)” (as defined in said Rule 13(d)(3)) of more than 25% or more of the
shares of the outstanding common stock of the Borrower entitled to vote for
members of the Borrower’s board of directors, (ii) occupation of a majority of
the seats (other than vacant seats) on the board of directors of the Borrower by
Persons who were neither (a) nominated by the current board of directors nor (b)
appointed by directors so nominated or (iii) any event or condition shall occur
or exist which, pursuant to the terms of any Change in Control Provision,
requires or permits the holder(s) of Indebtedness of the Borrower or any of its
Subsidiaries to require that such Indebtedness be redeemed, repurchased,
defeased, prepaid or repaid, in whole or in part, or the maturity of such
Indebtedness to be accelerated in any respect.

 

“Change in Control Provision” shall mean any term or provision contained in any
indenture, debenture, note, or other agreement or document evidencing or
governing Indebtedness of Borrower evidencing debt or a commitment to extend
loans in excess of $5,000,000 which requires, or permits the holder(s) of such
Indebtedness of Borrower to require that such Indebtedness of Borrower be
redeemed, repurchased, defeased, prepaid or repaid, either in whole or in part,
or the maturity of such Indebtedness of Borrower to be accelerated in any
respect, as a result of a change in ownership of the capital stock of Borrower
or voting rights with respect thereto.

 

“Change in Law” shall mean (i) the adoption of any applicable law, rule or
regulation after the date of this Agreement, (ii) any change in any applicable
law, rule or regulation, or any change in the interpretation or application
thereof, by any Governmental Authority after the date of this Agreement, or
(iii) compliance by any Lender (or its Applicable Lending Office) or the Issuing
Bank (or for purposes of Section 2.19(b), by such Lender’s or the Issuing Bank’s
holding company, if applicable) with any request, guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the date of this Agreement.

 

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Competitive
Bid Loans or Swingline Loans and when used in reference to any Commitment,
refers to whether such Commitment is a Revolving Commitment or a Swingline
Commitment.

 

“Closing Date” shall mean the date on which the conditions precedent set forth
in Section 3.1 and Section 3.2 have been satisfied or waived in accordance with
Section 10.2.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended and in effect
from time to time.

 

5



--------------------------------------------------------------------------------

“Commitment” shall mean a Revolving Commitment or a Swingline Commitment or any
combination thereof (as the context shall permit or require).

 

“Competitive Bid” shall mean an offer by a Lender to make a Competitive Bid Loan
substantially in the form of Exhibit 2.7-C, to be delivered by a Lender to the
Administrative Agent and the Borrower (or another Person designated by the
Borrower in the Competitive Bid Request) in response to a Competitive Bid
Request.

 

“Competitive Bid Loan” shall mean a Loan made pursuant to Section 2.7.

 

“Competitive Bid Loan Limit” shall mean $75,000,000.

 

“Competitive Bid Note” shall mean a promissory note of the Borrower payable to
the order of any requesting Lender in the principal amount of the Competitive
Bid Loan Limit, in substantially the form of Exhibit B.

 

“Competitive Bid Rate” shall mean, with respect to any Competitive Bid, the rate
of interest applicable to such Competitive Bid Loan, as specified by the Lender
making such Competitive Bid.

 

“Competitive Bid Request” shall mean a request for a proposed Competitive Bid
Rate at which a Competitive Bid Loan may be made, substantially in the form of
Exhibit 2.7-A submitted by the Borrower to the Administrative Agent in
accordance with Section 2.7.

 

“Compliance Certificate” shall mean a certificate from the principal executive
officer and the principal financial officer of the Borrower in the form of, and
containing the certifications set forth in, the certificate attached hereto as
Exhibit 5.1(c).

 

“Consolidated EBITDAR” shall mean, for the Borrower and its Subsidiaries for any
period, an amount equal to the sum of (i) Consolidated EBITR for such period
plus (ii) to the extent deducted in determining Consolidated EBITR, depreciation
and amortization determined on a consolidated basis in accordance with GAAP for
such period.

 

“Consolidated EBITR” shall mean, for the Borrower and its Subsidiaries for any
period, an amount equal to (i) Consolidated Net Income for such period plus (ii)
to the extent deducted in determining Consolidated Net Income for such period,
(A) Consolidated Interest Expense, (B) income tax expense determined on a
consolidated basis in accordance with GAAP and (C) Consolidated Rental Expense.

 

“Consolidated Fixed Charges” shall mean, for the Borrower and its Subsidiaries
for any period, the sum (without duplication) of (i) Consolidated Interest
Expense for such period, plus (ii) Consolidated Rental Expense for such period.

 

“Consolidated Interest Expense” shall mean, for any period of the Borrower,
total interest expense of the Borrower and its Subsidiaries determined on a
consolidated basis in accordance with GAAP, and including without limitation or
duplication, interest expense attributable to Capital Lease Obligations, any
program costs incurred by the Borrower in connection with Securitization
Transactions and any interest expense attributable to Hedging Transactions.

 

6



--------------------------------------------------------------------------------

“Consolidated Net Income” shall mean, for the Borrower and its Subsidiaries for
any period, the net income (or loss) of the Borrower and its Subsidiaries for
such period (taken as a single accounting period) determined on a consolidated
basis in accordance with GAAP, but excluding therefrom (to the extent otherwise
included therein) (i) any items of gain or loss which were included in
determining such Consolidated Net Income and were not realized in the ordinary
course of business or the result of a sale of assets other than in the ordinary
course of business and (ii) any income (or loss) of any Person accrued prior to
the date such Person becomes a Subsidiary, or is merged into or consolidated
with Borrower or any Subsidiary, on the date that such Person’s assets are
acquired by the Borrower or any Subsidiary.

 

“Consolidated Net Worth” shall mean, as of any date, the Borrower’s total
shareholder’s equity of such date as determined in accordance with GAAP.

 

“Consolidated Rental Expense” shall mean, for the Borrower and its Subsidiaries
for any period, the total operating lease expense for such period, determined on
a consolidated basis in accordance with GAAP and without duplication.

 

“Consolidated Total Capital” shall mean, as of any date, the sum of (i)
Consolidated Total Funded Debt as of such date and (ii) Consolidated Net Worth
as of such date.

 

“Consolidated Total Funded Debt” shall mean, as of any date, all Indebtedness of
the Borrower and its Subsidiaries other than Indebtedness of the type described
in subsections (vi) and (vii) of the definition thereto, but including, without
limitation, all Loans and Letters of Credit.

 

“Contractual Obligation” of any Person shall mean any provision of any security
issued by such Person or of any agreement, instrument or undertaking under which
such Person is obligated or by which it or any of the property in which it has
an interest is bound.

 

“Default” shall mean any condition or event that, with the giving of notice or
the lapse of time or both, would constitute an Event of Default.

 

“Default Interest” shall have the meaning set forth in Section 2.14(d).

 

“Dollar(s)” and the sign “$” shall mean lawful money of the United States of
America.

 

“Eligible Assignee” shall mean (i) a Lender; (ii) an Affiliate of a Lender;
(iii) an Approved Fund; and (iv) any other Person (other than a natural Person)
approved by the Administrative Agent, the Issuing Bank, and unless (x) such
Person is taking delivery of an assignment in connection with physical
settlement of a credit derivatives transaction or (y) an Event of Default has
occurred and is continuing, the Borrower (each such approval not to be
unreasonably withheld or delayed). If the consent of the Borrower to an
assignment or to an Eligible Assignee is required hereunder (including a consent
to an assignment which does not meet the minimum assignment thresholds specified
in paragraph (b)(i) of Section 10.4), the

 

7



--------------------------------------------------------------------------------

Borrower shall be deemed to have given its consent five (5) Business Days after
the date notice thereof has actually been delivered by the assigning Lender
(through the Administrative Agent) to the Borrower, unless such consent is
expressly refused by the Borrower prior to such fifth Business Day.

 

“Environmental Laws” shall mean all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by or with any Governmental Authority, relating in
any way to the environment, preservation or reclamation of natural resources,
the management, Release or threatened Release of any Hazardous Material or to
health and safety matters.

 

“Environmental Liability” shall mean any liability, contingent or otherwise
(including any liability for damages, costs of environmental investigation and
remediation, costs of administrative oversight, fines, natural resource damages,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (i) any actual or alleged violation of
any Environmental Law, (ii) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (iii) any actual or
alleged exposure to any Hazardous Materials, (iv) the Release or threatened
Release of any Hazardous Materials or (v) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and any successor statute.

 

“ERISA Affiliate” shall mean any trade or business (whether or not
incorporated), which, together with the Borrower, is treated as a single
employer under Section 414(b) or (c) of the Code or, solely for the purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.

 

“ERISA Event” shall mean (i) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder with respect to a Plan (other than
an event for which the 30-day notice period is waived); (ii) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (iii)
the filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of
an application for a waiver of the minimum funding standard with respect to any
Plan; (iv) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(v) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator appointed by the PBGC of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan; (vi)
the incurrence by the Borrower or any of its ERISA Affiliates of any liability
with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; or (vii) the receipt by the Borrower or any ERISA Affiliate
of any notice, or the receipt by any Multiemployer Plan from the Borrower or any
ERISA Affiliate of any notice, concerning the imposition of Withdrawal Liability
or a determination that a Multiemployer Plan is, or is expected to be, insolvent
or in reorganization, within the meaning of Title IV of ERISA.

 

8



--------------------------------------------------------------------------------

“Eurodollar” when used in reference to any Loan or Borrowing (including any
Competitive Bid Loan or Borrowing), refers to whether such Loan, or the Loans
comprising such Borrowing, bears interest at a rate determined by reference to
the Adjusted LIBO Rate.

 

“Eurodollar Reserve Percentage” shall mean the aggregate of the maximum reserve
percentages (including, without limitation, any emergency, supplemental, special
or other marginal reserves) expressed as a decimal (rounded upwards to the next
1/100th of 1%) in effect on any day to which the Administrative Agent is subject
with respect to the Adjusted LIBO Rate pursuant to regulations issued by the
Board of Governors of the Federal Reserve System (or any Governmental Authority
succeeding to any of its principal functions) with respect to eurocurrency
funding (currently referred to as “eurocurrency liabilities” under Regulation
D). Eurodollar Loans shall be deemed to constitute eurocurrency funding and to
be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Lender under Regulation D. The Eurodollar Reserve Percentage shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

 

“Event of Default” shall have the meaning set forth in Section 8.1.

 

“Excluded Taxes” shall mean with respect to the Administrative Agent, any
Lender, the Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of the Borrower hereunder, (i) income or franchise
taxes imposed on (or measured by) its net income by the United States of
America, or by the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (ii) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction in which any Lender is located and (iii) in the case
of a Foreign Lender, any withholding tax that (x) is imposed on amounts payable
to such Foreign Lender at the time such Foreign Lender becomes a party to this
Agreement, (y) is imposed on amounts payable to such Foreign Lender at any time
that such Foreign Lender designates a new lending office, other than taxes that
have accrued prior to the designation of such lending office that are otherwise
not Excluded Taxes, and (z) is attributable to such Foreign Lender’s failure to
comply with Section 2.21(e).

 

“Existing Credit Agreement” shall mean that certain Revolving Credit Agreement,
dated as of March 26, 2003, by and among the Borrower, the banks from time to
time party thereto and SunTrust Bank as administrative agent, as amended or
modified prior to the date hereof.

 

“Existing Letters of Credit” shall mean those letters of credit set forth on
Schedule 1.1 attached hereto.

 

“Federal Funds Rate” shall mean, for any day, the rate per annum (rounded
upwards, if necessary, to the next 1/100th of 1%) equal to the weighted average
of the rates on overnight Federal funds transactions with member banks of the
Federal Reserve System arranged by Federal funds brokers, as published by the
Federal Reserve Bank of New York on the next succeeding Business Day or if such
rate is not so published for any Business Day, the Federal Funds Rate for such
day shall be the average rounded upwards, if necessary, to the next 1/100th of
1% of the quotations for such day on such transactions received by the
Administrative Agent from three Federal funds brokers of recognized standing
selected by the Administrative Agent.

 

9



--------------------------------------------------------------------------------

“Fee Letter” shall mean that certain fee letter, dated as of May 10, 2004,
executed by SunTrust Bank and accepted by Borrower.

 

“Financial Letters of Credit” shall mean, collectively, (i) all standby letters
of credit issued for the account of the Borrower or any of its Subsidiaries,
other than standby letters of credit supporting obligations incurred in the
ordinary course of business of the types referred to in clauses (iii) and (iv)
of the definition of Permitted Encumbrances, as well as liability insurance, and
(ii) all direct pay letters of credit issued for the account of the Borrower or
any of its Subsidiaries supporting financing arrangements, including industrial
development revenue bonds; provided, however, that the term Financial Letters of
Credit shall exclude all trade letters of credit issued for the account of the
Borrower or any of its Subsidiaries.

 

“Fiscal Quarter” shall mean any fiscal quarter of the Borrower.

 

“Fiscal Year” shall mean any fiscal year of the Borrower.

 

“Fixed Charge Coverage Ratio” shall mean, as of any date, the ratio of (a)
Consolidated EBITDAR to (b) Consolidated Fixed Charges, in each case measured
for the four consecutive Fiscal Quarters ending on or immediately prior to such
date.

 

“Foreign Lender” shall mean any Lender that is not a United States person under
Section 7701(a)(3) of the Code.

 

“Foreign Subsidiary” shall mean any Subsidiary that is organized under the laws
of a jurisdiction other than one of the fifty states of the United States or the
District of Columbia.

 

“GAAP” shall mean generally accepted accounting principles in the United States
applied on a consistent basis and subject to the terms of Section 1.3.

 

“Governmental Authority” shall mean the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.

 

“Guarantee” of or by any Person (the “guarantor”) shall mean any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly and
including any obligation, direct or indirect, of the guarantor (i) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (ii) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such

 

10



--------------------------------------------------------------------------------

Indebtedness or other obligation or (iv) as an account party in respect of any
letter of credit or letter of guaranty issued in support of such Indebtedness or
obligation; provided, that the term “Guarantee” shall not include endorsements
for collection or deposits in the ordinary course of business. The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the primary obligation in respect of which Guarantee is made or, if
not so stated or determinable, the maximum reasonably anticipated liability in
respect thereof (assuming such Person is required to perform thereunder) as
determined by such Person in good faith. The term “Guarantee” used as a verb has
a corresponding meaning.

 

“Hazardous Materials” shall mean all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.

 

“Hedging Obligations” of any Person shall mean any and all obligations of such
Person, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired under (i) any and all Hedging Transactions, (ii)
any and all cancellations, buy backs, reversals, terminations or assignments of
any Hedging Transactions and (iii) any and all renewals, extensions and
modifications of any Hedging Transactions and any and all substitutions for any
Hedging Transactions, including without limitation any promissory notes issued
to pay the Net Mark-to-Market Exposure of any Hedging Transaction that is
terminated.

 

“Hedging Transaction” of any Person shall mean any transaction (including an
agreement with respect thereto) now existing or hereafter entered into by such
Person that is a derivative instrument as defined under FAS 133 as applied under
GAAP.

 

“Indebtedness” of any Person shall mean, without duplication (i) all obligations
of such Person for borrowed money, (ii) all obligations of such Person evidenced
by bonds, debentures, notes or other similar instruments, (iii) all obligations
of such Person in respect of the deferred purchase price of property or services
(other than trade payables incurred in the ordinary course of business;
provided, that for purposes of Section 8.1(f), trade payables overdue by more
than 120 days shall be included in this definition except to the extent that any
of such trade payables are being disputed in good faith and by appropriate
measures), (iv) all obligations of such Person under any conditional sale or
other title retention agreement(s) relating to property acquired by such Person,
(v) all Capital Lease Obligations of such Person, (vi) all obligations,
contingent or otherwise, of such Person in respect of Financial Letters of
Credit, acceptances or similar extensions of credit, (vii) Hedging Obligations
(viii) all Guarantees of such Person of the type of Indebtedness described in
clauses (i) through (vii) above, (ix) all Indebtedness of a third party secured
by any Lien on property owned by such Person, whether or not such Indebtedness
has been assumed by such Person, (x) all obligations of such Person, contingent
or otherwise, to purchase, redeem, retire or otherwise acquire for value any
common stock of such Person and (xi) Off-Balance Sheet Debt. The Indebtedness of
any Person shall include the Indebtedness of any partnership or joint venture in
which such Person is a general partner or a joint venturer, except to the extent
that the terms of such Indebtedness provide that such Person is not liable
therefor. For purposes of determining the amount of attributed Indebtedness from
Hedging Obligations, the “principal amount” of any Hedging Obligations at any
time shall be the Net Mark-to-Market Exposure of such Hedging Obligations.

 

11



--------------------------------------------------------------------------------

“Indemnified Taxes” shall mean Taxes other than Excluded Taxes.

 

“Indemnity and Contribution Agreement” shall mean the Indemnity, Subrogation and
Contribution Agreement, dated as of the date hereof and substantially in the
form of Exhibit F, among the Borrower, the Subsidiary Loan Parties and the
Administrative Agent; provided, however, that at any time the Captive Insurance
Company shall be required to become a party to the Indemnity and Contribution
Agreement pursuant to Section 5.10, the Indemnity and Contribution Agreement
shall provide that as to the Captive Insurance Company in no event or
circumstance shall the Administrative Agent, any Lender or any other Guarantor
be entitled to recover from the Captive Insurance Company any amount that would
cause the statutory assets of the Captive Insurance Company to fail to exceed
its statutory liabilities by the greatest of (a) $120,000, (b) 20% of net
premiums written up to $6,000,000 plus 10% of net premiums written over
$6,000,000 and (c) 10% of loss and other insurance reserves; provided, further,
such limitations may be amended from time to time with the consent of the
Administrative Agent, such consent not to be unreasonably withheld, as required
to comply with the insurance laws and regulations of Bermuda.

 

“Indemnity and Contribution Agreement Supplement” shall mean each supplement
substantially in the form of Annex I to the Indemnity and Contribution Agreement
executed and delivered by a Subsidiary of the Borrower pursuant to Section 5.10.

 

“Information Memorandum” shall mean the Confidential Information Memorandum
dated May 2004 relating to the Borrower and the transactions contemplated by
this Agreement and the other Loan Documents.

 

“Interest Period” shall mean (a) with respect to any Eurodollar Borrowing, a
period of one, two, three or six months; provided, that:

 

(i) the initial Interest Period for such Borrowing shall commence on the date of
such Borrowing (including the date of any conversion from a Borrowing of another
Type), and each Interest Period occurring thereafter in respect of such
Borrowing shall commence on the day on which the next preceding Interest Period
expires;

 

(ii) if any Interest Period would otherwise end on a day other than a Business
Day, such Interest Period shall be extended to the next succeeding Business Day,
unless such Business Day falls in another calendar month, in which case such
Interest Period would end on the next preceding Business Day;

 

(iii) any Interest Period which begins on the last Business Day of a calendar
month or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period shall end on the last Business
Day of such calendar month; and

 

(iv) no Interest Period may extend beyond the Revolving Commitment Termination
Date;

 

12



--------------------------------------------------------------------------------

(b) with respect to any Competitive Bid Loan, such period as the Borrower shall
request and the applicable Lender shall accept; provided, however, that (i) no
Interest Period for Competitive Bid Loans shall exceed 180 days, (ii) no such
Interest Period shall extend beyond the Revolving Commitment Termination Date
and (iii) if any Interest Period would otherwise expire on a day that is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day and (c) with respect to any Swingline Loan, such period as the Borrower and
the Swingline Lender shall agree.

 

“Issuing Bank” shall mean SunTrust Bank or any other Lender, each in its
capacity as an issuer of Letters of Credit pursuant to Section 2.23.

 

“LC Commitment” shall mean that portion of the Aggregate Revolving Commitment
Amount that may be used by the Borrower for the issuance of Letters of Credit in
an aggregate face amount not to exceed $15,000,000.

 

“LC Disbursement” shall mean a payment made by the Issuing Bank pursuant to a
Letter of Credit.

 

“LC Documents” shall mean the Letters of Credit and all applications, agreements
and instruments relating to the Letters of Credit.

 

“LC Exposure” shall mean, at any time, the sum of (i) the aggregate undrawn
amount of all outstanding Letters of Credit at such time, plus (ii) the
aggregate amount of all LC Disbursements that have not been reimbursed by or on
behalf of the Borrower at such time. The LC Exposure of any Lender shall be its
Pro Rata Share of the total LC Exposure at such time.

 

“Lenders” shall have the meaning set forth in the introductory paragraph hereof
and shall include, where appropriate, the Swingline Lender and each Additional
Lender that joins this Agreement pursuant to Section 2.4 and Section 10.4.

 

“Letter of Credit” shall mean any stand-by letter of credit issued pursuant to
Section 2.23 by the Issuing Bank for the account of the Borrower pursuant to the
LC Commitment and any Existing Letters of Credit.

 

“Leverage Ratio” shall mean, as of any date, the ratio of (i) Consolidated Total
Funded Debt as of such date to (ii) Consolidated Total Capital as of such date.

 

“LIBOR” shall mean, for any applicable Interest Period with respect to any
Eurodollar Loan, the British Bankers’ Association Interest Settlement Rate per
annum for deposits in Dollars for a period equal to such Interest Period
appearing on the display designated as Page 3750 on the Dow Jones Markets
Service (or such other page on that service or such other service designated by
the British Bankers’ Association for the display of such Association’s Interest
Settlement Rates for Dollar deposits) as of 11:00 a.m. (London, England time) on
the day that is two Business Days prior to the first day of the Interest Period
or if such Page 3750 is unavailable for any reason at such time, the rate which
appears on the Reuters Screen ISDA Page as of such date and such time; provided,
that if the Administrative Agent determines that the relevant foregoing sources
are unavailable for the relevant Interest Period, LIBOR shall mean the rate of
interest determined by the Administrative Agent to be the average (rounded
upward, if

 

13



--------------------------------------------------------------------------------

necessary, to the nearest 1/100th of 1%) of the rates per annum at which
deposits in Dollars are offered to the Administrative Agent two (2) Business
Days preceding the first day of such Interest Period by leading banks in the
London interbank market as of 10:00 a.m. for delivery on the first day of such
Interest Period, for the number of days comprised therein and in an amount
comparable to the amount of the Eurodollar Loan of the Administrative Agent.

 

“Lien” shall mean any mortgage, pledge, security interest, lien (statutory or
otherwise), charge, encumbrance, hypothecation, assignment, deposit arrangement,
or other arrangement having the practical effect of the foregoing or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any capital lease having the same economic effect as any
of the foregoing).

 

“Loan Documents” shall mean, collectively, this Agreement, the Notes (if any),
the LC Documents, the Subsidiary Guaranty Agreement, the Indemnity and
Contribution Agreement, all Notices of Borrowing, all Notices of
Conversion/Continuation and any and all other instruments, agreements, documents
and writings executed in connection with any of the foregoing.

 

“Loan Parties” shall mean the Borrower and the Subsidiary Loan Parties.

 

“Loans” shall mean all Revolving Loans, Swingline Loans and Competitive Bid
Loans in the aggregate or any of them, as the context shall require.

 

“Material Adverse Effect” shall mean, with respect to any event, act, condition
or occurrence of whatever nature (including any adverse determination in any
litigation, arbitration, or governmental investigation or proceeding), whether
singularly or in conjunction with any other event or events, act or acts,
condition or conditions, occurrence or occurrences whether or not related, a
material adverse change in, or a material adverse effect on, (i) the business,
results of operations, financial condition, assets, liabilities or prospects of
the Borrower or of the Borrower and its Subsidiaries taken as a whole, (ii) the
ability of the Loan Parties to perform any of their respective obligations under
the Loan Documents, (iii) the rights and remedies of the Administrative Agent,
the Issuing Bank, Swingline Lender and the Lenders under any of the Loan
Documents or (iv) the legality, validity or enforceability of any of the Loan
Documents.

 

“Material Indebtedness” shall mean the Private Placement Notes and any other
Indebtedness (other than the Loans and Letters of Credit) and Hedging
Obligations, of any one or all of the Loan Parties and their Subsidiaries,
individually or in an aggregate principal amount exceeding $5,000,000. For
purposes of determining the amount of attributed Indebtedness from Hedging
Obligations, the “principal amount” of any Hedging Obligations at any time shall
be the Net Mark-to-Market Exposure of such Hedging Obligations.

 

“Material Subsidiary” shall mean at any time any direct or indirect Subsidiary
of the Borrower (i) having or acquiring total assets in excess of $10,000,000 or
(ii) that accounted for or produced more than 5% of the Consolidated EBITR of
the Borrower and its Subsidiaries determined on a consolidated basis during any
of the three most recently completed Fiscal Years; provided, however, that the
term “Material Subsidiary” shall be deemed to exclude any Securitization
Subsidiary.

 

14



--------------------------------------------------------------------------------

“Moody’s” shall mean Moody’s Investors Service, Inc.

 

“Multiemployer Plan” shall have the meaning set forth in Section 4001(a)(3) of
ERISA.

 

“Net Mark-to-Market Exposure” of any Person shall mean, as of any date of
determination with respect to any Hedging Obligation, the excess (if any) of all
unrealized losses over all unrealized profits of such Person arising from such
Hedging Obligation. “Unrealized losses” shall mean the fair market value of the
cost to such Person of replacing the Hedging Transaction giving rise to such
Hedging Obligation as of the date of determination (assuming the Hedging
Transaction were to be terminated as of that date), and “unrealized profits”
means the fair market value of the gain to such Person of replacing such Hedging
Transaction as of the date of determination (assuming such Hedging Transaction
were to be terminated as of that date).

 

“Notes” shall mean, collectively, the Revolving Credit Notes, the Competitive
Bid Notes and the Swingline Note.

 

“Notice of Conversion/Continuation” shall have the meaning set forth in Section
2.9(b).

 

“Notice of Revolving Borrowing” shall have the meaning set forth in Section 2.3.

 

“Notice of Swingline Loan”shall have the meaning set forth in Section 2.6.

 

“Notices of Borrowing” shall mean, collectively, the Notices of Revolving
Borrowing, the Competitive Bid Requests, and the Notices of Swingline Loan.

 

“Obligations” shall mean all amounts owing by the Borrower to the Administrative
Agent, the Issuing Bank or any Lender (including the Swingline Lender) pursuant
to or in connection with this Agreement or any other Loan Document, including
without limitation, all principal, interest (including any interest accruing
after the filing of any petition in bankruptcy or the commencement of any
insolvency, reorganization or like proceeding relating to the Borrower, whether
or not a claim for post-filing or post-petition interest is allowed in such
proceeding), all reimbursement obligations, fees, expenses, indemnification and
reimbursement payments, costs and expenses (including all fees and expenses of
counsel to the Administrative Agent, the Issuing Bank and any Lender (including
the Swingline Lender) incurred pursuant to this Agreement or any other Loan
Document), whether direct or indirect, absolute or contingent, liquidated or
unliquidated, now existing or hereafter arising hereunder or thereunder, and all
Hedging Obligations owed to any Person who, at the time it entered into such
agreement in respect of such Hedging Obligations was, the Administrative Agent,
any Lender or any of their Affiliates relating to Revolving Loans made
hereunder, and all obligations and liabilities incurred in connection with
collecting and enforcing the foregoing, together with all renewals, extensions,
modifications or refinancings thereof.

 

15



--------------------------------------------------------------------------------

“Off-Balance Sheet Debt” of any Person shall mean (i) any repurchase obligation
or liability of such Person with respect to accounts or notes receivable sold by
such Person, including without limitation with respect to a Securitization
Transaction, (ii) any Synthetic Lease Obligation or (iii) any obligation arising
with respect to any other transaction which is the functional equivalent of or
takes the place of borrowing but which does not constitute a liability on the
balance sheet of such Person under GAAP, provided, however, that any liability
of such Person with respect to sale and leaseback transactions shall be excluded
from this definition.

 

“OSHA” shall mean the Occupational Safety and Health Act of 1970, as amended
from time to time, and any successor statute.

 

“Other Taxes” shall mean any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or from the execution, delivery or enforcement
of, or otherwise with respect to, this Agreement or any other Loan Document.

 

“Participant” shall have the meaning set forth in Section 10.4(c).

 

“Payment Office” shall mean the office of the Administrative Agent located at
303 Peachtree Street, N.E., Atlanta, Georgia 30308, or such other location as to
which the Administrative Agent shall have given written notice to the Borrower
and the other Lenders.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA, and any successor entity performing similar functions.

 

“Permitted Encumbrances” shall mean:

 

(i) Liens imposed by law for taxes not yet due or which are being contested in
good faith by appropriate proceedings and with respect to which adequate
reserves are being maintained in accordance with GAAP;

 

(ii) statutory Liens of landlords, carriers, warehousemen, mechanics,
materialmen and similar Liens arising by operation of law in the ordinary course
of business for amounts not yet due or which are being contested in good faith
by appropriate proceedings and with respect to which adequate reserves are being
maintained in accordance with GAAP;

 

(iii) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;

 

(iv) deposits to secure the performance of bids, trade contracts, insurance
contracts, leases, statutory obligations, surety and appeal bonds, performance
bonds and other obligations of a like nature, in each case in the ordinary
course of business;

 

(v) judgment and attachment liens not giving rise to an Event of Default or
Liens created by or existing from any litigation or legal proceeding that are
currently being contested in good faith by appropriate proceedings and with
respect to which adequate reserves are being maintained in accordance with GAAP;
and

 

16



--------------------------------------------------------------------------------

(vi) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or materially interfere with the ordinary conduct
of business of the Borrower and its Subsidiaries taken as a whole;

 

provided, that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

 

“Permitted Investments” shall mean:

 

(i) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States (or by any agency thereof
to the extent such obligations are backed by the full faith and credit of the
United States), in each case maturing within one year from the date of
acquisition thereof;

 

(ii) commercial paper having a rating of at least A-1/P-2, at the time of
acquisition thereof, of S&P or Moody’s and in either case maturing within six
months from the date of acquisition thereof;

 

(iii) certificates of deposit, bankers’ acceptances and time deposits maturing
within 180 days of the date of acquisition thereof issued or guaranteed by or
placed with, and money market deposit accounts issued or offered by, any
domestic office of any commercial bank organized under the laws of the United
States or any state thereof which has a combined capital and surplus and
undivided profits of not less than $500,000,000;

 

(iv) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (i) above and entered into with a
financial institution satisfying the criteria described in clause (iii) above;
and

 

(v) mutual funds investing primarily in any one or more of the Permitted
Investments described in clauses (i) through (iv) above.

 

“Permitted Subordinated Debt” shall mean any Indebtedness of the Borrower or any
Subsidiary that is expressly subordinated to the Obligations and all guarantees
thereof on terms and conditions satisfactory to the Administrative Agent and the
Required Lenders in all respects including, without limitation, with respect to
interest rates, payment terms, maturities, amortization schedules, covenants,
defaults, remedies and subordination provisions, as evidenced by the written
approval by the Administrative Agent and the Required Lenders.

 

“Person” shall mean any individual, partnership, firm, corporation, association,
joint venture, limited liability company, trust or other entity, or any
Governmental Authority.

 

“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code

 

17



--------------------------------------------------------------------------------

or Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Private Placement Notes” shall mean, collectively, the 8.27% Notes, the 2011
Notes, the 2012 Notes and the 2013 Notes.

 

“Pro Rata Share” shall mean with respect to any Revolving Commitment, Loans,
other Revolving Credit Exposure, or any payments or prepayments related to the
foregoing, of any Lender at any time, a percentage, the numerator of which shall
be such Lender’s Commitment (or if such Commitments have been terminated or
expired or the Loans have been declared to be due and payable, such Lender’s
Revolving Credit Exposure), and the denominator of which shall be the sum of
such Commitments of all Lenders (or if such Commitments have been terminated or
expired or the Loans have been declared to be due and payable, the Revolving
Credit Exposure of all Lenders).

 

“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.

 

“Regulation U” shall mean Regulation U of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.

 

“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.

 

“Release” shall mean any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into the
environment (including ambient air, surface water, groundwater, land surface or
subsurface strata) or within any building, structure, facility or fixture.

 

“Required Lenders” shall mean, at any time, Lenders holding more than 50% of the
aggregate outstanding Revolving Commitments at such time or if the Lenders have
no Revolving Commitments outstanding, then Lenders holding more than 50% of the
aggregate Revolving Credit Exposure and Competitive Bid Loans of all Lenders.

 

“Requirement of Law” for any Person shall mean the articles or certificate of
incorporation, bylaws, partnership certificate and agreement, or limited
liability company certificate of organization and agreement, as the case may be,
and other organizational and governing documents of such Person, and any law,
treaty, rule or regulation, or determination of a Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.

 

“Responsible Officer” shall mean any of the president, the chief executive
officer, the chief operating officer, the chief financial officer, the treasurer
or a vice president of the Borrower or such other representative of the Borrower
as may be designated in writing by any one of the foregoing with the consent of
the Administrative Agent; and, with respect to the compliance certificate, the
chief executive officer and the chief financial officer of the Borrower.

 

18



--------------------------------------------------------------------------------

“Restricted Payment” shall have the meaning set forth in Section 7.5.

 

“Revolving Commitment” shall mean, with respect to each Lender, the obligation
of such Lender to make Revolving Loans to the Borrower and to participate in
Letters of Credit and Swingline Loans in an aggregate principal amount not
exceeding the amount set forth with respect to such Lender on Annex I, as such
annex may be amended pursuant to Section 2.4 or through an assignment of an
existing Revolving Commitment, the amount of the assigned “Revolving Commitment”
as provided in the Assignment and Acceptance executed by such Person as an
assignee, as the same may be increased or deceased pursuant to terms hereof.

 

“Revolving Commitment Termination Date” shall mean the earliest of (i) June 14,
2009, (ii) the date on which the Revolving Commitments are terminated pursuant
to Section 2.10 or (iii) the date on which all amounts outstanding under this
Agreement have been declared or have automatically become due and payable
(whether by acceleration or otherwise).

 

“Revolving Credit Availability Period” shall mean the period from the Closing
Date to the Revolving Commitment Termination Date.

 

“Revolving Credit Exposure” shall mean, with respect to any Lender at any time,
the sum of the outstanding principal amount of such Lender’s Revolving Loans, LC
Exposure and Swingline Exposure.

 

“Revolving Credit Note” shall mean a promissory note of the Borrower payable to
the order of a requesting Lender in the principal amount of such Lender’s
Revolving Commitment, in substantially the form of Exhibit A.

 

“Revolving Loan” shall mean a loan made by a Lender (other than the Swingline
Lender) to the Borrower under its Revolving Commitment, which may either be a
Base Rate Loan or a Eurodollar Loan.

 

“S&P” shall mean Standard & Poor’s, a division of the McGraw-Hill Companies.

 

“Securitization Subsidiary” shall mean any Subsidiary of the Borrower that is a
special purpose entity formed for the purpose of acquiring accounts receivable
and related rights from the Borrower or one or more of its other Subsidiaries.

 

“Securitization Transaction” shall mean any limited recourse or non-recourse
sale, assignment or contribution of accounts receivable and related rights of
the Borrower or one or more of its Subsidiaries to any Securitization Subsidiary
in connection with the issuance of Indebtedness by such Securitization
Subsidiary secured by such assets, the proceeds of which are to be made
available, directly or indirectly, to the Borrower or such Subsidiaries. The
“amount” or “principal amount” of any Securitization Transaction shall be deemed
at any time to be the aggregate principal or stated amount of the Indebtedness
owing by such Securitization Subsidiary to any Person other than the Borrower or
another Subsidiary.

 

19



--------------------------------------------------------------------------------

“Subordinated Debt Documents” shall mean any indenture, agreement or similar
instrument governing any Permitted Subordinated Debt.

 

“Subsidiary” shall mean, with respect to any Person (the “parent”), any
corporation, partnership, joint venture, limited liability company, association
or other entity the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, as well as any
other corporation, partnership, joint venture, limited liability company,
association or other entity (i) of which securities or other ownership interests
representing more than 50% of the equity or more than 50% of the ordinary voting
power, or in the case of a partnership, more than 50% of the general partnership
interests are, as of such date, owned, controlled or held, or (ii) that is, as
of such date, otherwise controlled, by the parent or one or more subsidiaries of
the parent or by the parent and one or more subsidiaries of the parent. Unless
otherwise indicated, all references to “Subsidiary” hereunder shall mean a
Subsidiary of the Borrower.

 

“Subsidiary Guaranty Agreement” shall mean the Subsidiary Guaranty Agreement,
dated as of the date hereof and substantially in the form of Exhibit E, made by
the Subsidiary Loan Parties in favor of the Administrative Agent for the benefit
of the Lenders; provided, however, that at any time the Captive Insurance
Company shall be required to become a party to the Subsidiary Guaranty Agreement
pursuant to Section 5.10, the Subsidiary Guaranty Agreement shall provide as to
the Captive Insurance Company in no event or circumstance shall the
Administrative Agent, any Lender or any other Guarantor be entitled to recover
from the Captive Insurance Company any amount that would cause the statutory
assets of the Captive Insurance Company to fail to exceed its statutory
liabilities by the greatest of (a) $120,000, (b) 20% of net premiums written up
to $6,000,000 plus 10% of net premiums written over $6,000,000 and (c) 10% of
loss and other insurance reserves; provided, further, such limitations may be
amended from time to time with the consent of the Administrative Agent, such
consent not to be unreasonably withheld, as required to comply with the
insurance laws and regulations of Bermuda.

 

“Subsidiary Guaranty Supplement” shall mean each supplement substantially in the
form of Annex I to the Subsidiary Guaranty Agreement executed and delivered by a
Subsidiary of the Borrower pursuant to Section 5.10.

 

“Subsidiary Loan Party” shall mean any Material Subsidiary and any other
Subsidiary that guarantees the Obligations.

 

“Swingline Commitment” shall mean the commitment of the Swingline Lender to make
Swingline Loans in an aggregate principal amount at any time outstanding not to
exceed $15,000,000.

 

“Swingline Exposure” shall mean, with respect to each Lender, the principal
amount of the Swingline Loans in which such Lender is legally obligated either
to make a Base Rate Loan or to purchase a participation in accordance with
Section 2.6, which shall equal such Lender’s Pro Rata Share of all outstanding
Swingline Loans.

 

20



--------------------------------------------------------------------------------

“Swingline Lender” shall mean SunTrust Bank.

 

“Swingline Loan” shall mean a loan made to the Borrower by the Swingline Lender
under the Swingline Commitment.

 

“Swingline Note” shall mean the promissory note of the Borrower payable to the
order of the Swingline Lender in the principal amount of the Swingline
Commitment, substantially the form of Exhibit C.

 

“Swingline Rate” shall mean, for any Interest Period agreed to by the Swingline
Lender and the Borrower, the rate as offered by the Swingline Lender and
accepted by the Borrower. The Borrower is under no obligation to accept this
rate.

 

“Synthetic Lease” shall mean a lease transaction under which the parties intend
that (i) the lease will be treated as an “operating lease” by the lessee
pursuant to Statement of Financial Accounting Standards No. 13, as amended and
(ii) the lessee will be entitled to various tax and other benefits ordinarily
available to owners (as opposed to lessees) of like property.

 

“Synthetic Lease Obligations” shall mean, with respect to any Person, the sum of
(i) all remaining rental obligations of such Person as lessee under Synthetic
Leases which are attributable to principal and, without duplication, and (ii)
all rental and purchase price payment obligations of such Person under such
Synthetic Leases assuming such Person exercises the option to purchase the lease
property at the end of the lease term.

 

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

 

“Type”, when used in reference to a Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Base Rate.

 

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

 

Section 1.2. Classifications of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g. a “Revolving
Loan” or “Competitive Bid Loan”) or by Type (e.g. a “Eurodollar Loan” or “Base
Rate Loan”) or by Class and Type (e.g. “Revolving Eurodollar Loan”). Borrowings
also may be classified and referred to by Class (e.g. “Revolving Borrowing”) or
by Type (e.g. “Eurodollar Borrowing”) or by Class and Type (e.g. “ Revolving
Eurodollar Borrowing”).

 

Section 1.3. Accounting Terms and Determination. Unless otherwise defined or
specified herein, all accounting terms used herein shall be interpreted, all
accounting determinations hereunder shall be made, and all financial statements
required to be delivered hereunder shall be prepared, in accordance with GAAP as
in effect from time to time, applied on a basis consistent with the most recent
audited consolidated financial statement of the Borrower delivered pursuant to
Section 5.1(a); provided, that if the Borrower notifies the Administrative

 

21



--------------------------------------------------------------------------------

Agent that the Borrower wishes to amend any covenant in Article VI to eliminate
the effect of any change in GAAP on the operation of such covenant (or if the
Administrative Agent notifies the Borrower that the Required Lenders wish to
amend Article VI for such purpose), then the Borrower’s compliance with such
covenant shall be determined on the basis of GAAP in effect immediately before
the relevant change in GAAP became effective, until either such notice is
withdrawn or such covenant is amended in a manner satisfactory to the Borrower
and the Required Lenders.

 

Section 1.4. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. In
the computation of periods of time from a specified date to a later specified
date, the word “from” means “from and including” and the word “to” means “to but
excluding”. Unless the context requires otherwise (i) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as it was
originally executed or as it may from time to time be amended, restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (ii) any reference
herein to any Person shall be construed to include such Person’s successors and
permitted assigns, (iii) the words “hereof”, “herein” and “hereunder” and words
of similar import shall be construed to refer to this Agreement as a whole and
not to any particular provision hereof, (iv) all references to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles,
Sections, Exhibits and Schedules to this Agreement and (v) all references to a
specific time shall be construed to refer to the time in the city and state of
the Administrative Agent’s principal office, unless otherwise indicated.

 

ARTICLE II

 

AMOUNT AND TERMS OF THE COMMITMENTS

 

Section 2.1. General Description of Facilities. Subject to and upon the terms
and conditions herein set forth, (i) the Lenders hereby establish in favor of
the Borrower a revolving credit facility pursuant to which each Lender severally
agrees (to the extent of such Lender’s Revolving Commitment) to make Revolving
Loans to the Borrower in accordance with Section 2.2 and to offer in its sole
discretion to make Competitive Bid Loans in accordance with Section 2.7, (ii)
the Issuing Bank agrees to issue Letters of Credit in accordance with Section
2.23, (iii) the Swingline Lender agrees to make Swingline Loans in accordance
with Section 2.5 and (iv) each Lender agrees to purchase a participation
interest in the Letters of Credit and the Swingline Loans pursuant to the terms
and conditions hereof; provided, that in no event shall the aggregate principal
amount of all outstanding Revolving Loans, Competitive Bid Loans, Swingline
Loans and outstanding LC Exposure exceed at any time the Aggregate Revolving
Commitment Amount from time to time in effect.

 

Section 2.2. Revolving Loans. Subject to the terms and conditions set forth
herein, each Lender severally agrees to make Revolving Loans, ratably in
proportion to its Pro

 

22



--------------------------------------------------------------------------------

Rata Share, to the Borrower, from time to time during the Availability Period,
in an aggregate principal amount outstanding at any time that will not result in
(a) such Lender’s Revolving Credit Exposure exceeding such Lender’s Revolving
Commitment or (b) the sum of the aggregate Revolving Credit Exposures of all
Lenders plus the aggregate principal amount of all Competitive Bid Loans
exceeding the Aggregate Revolving Commitment Amount. During the Availability
Period, the Borrower shall be entitled to borrow, prepay and reborrow Revolving
Loans in accordance with the terms and conditions of this Agreement; provided,
that the Borrower may not borrow or reborrow should there exist a Default or
Event of Default.

 

Section 2.3. Procedure for Revolving Borrowings.

 

The Borrower shall give the Administrative Agent written notice (or telephonic
notice promptly confirmed in writing) of each Revolving Borrowing substantially
in the form of Exhibit 2.3 attached hereto (a “Notice of Revolving Borrowing”)
(x) prior to 11:00 a.m. (Atlanta, Georgia time) one (1) Business Day prior to
the requested date of each Base Rate Borrowing and (y) prior to 11:00 a.m.
(Atlanta, Georgia time) three (3) Business Days prior to the requested date of
each Eurodollar Borrowing. Each Notice of Revolving Borrowing shall be
irrevocable and shall specify: (i) the aggregate principal amount of such
Borrowing, (ii) the date of such Borrowing (which shall be a Business Day),
(iii) the Type of such Revolving Loan comprising such Borrowing and (iv) in the
case of a Eurodollar Borrowing, the duration of the initial Interest Period
applicable thereto (subject to the provisions of the definition of Interest
Period). Each Revolving Borrowing shall consist entirely of Base Rate Loans or
Eurodollar Loans, as the Borrower may request. The aggregate principal amount of
each Eurodollar Borrowing shall be not less than $5,000,000 or a larger multiple
of $1,000,000, and the aggregate principal amount of each Base Rate Borrowing
shall not be less than $1,000,000 or a larger multiple of $100,000; provided,
that Base Rate Loans made pursuant to Section 2.5 or Section 2.23(c) may be made
in lesser amounts as provided therein. At no time shall the total number of
Eurodollar Borrowings and Competitive Bid Loans outstanding at any time exceed
ten. Promptly following the receipt of a Notice of Revolving Borrowing in
accordance herewith, the Administrative Agent shall advise each Lender of the
details thereof and the amount of such Lender’s Revolving Loan to be made as
part of the requested Revolving Borrowing.

 

Section 2.4. Increase of Commitments; Additional Lenders.

 

(a) So long as no Event of Default has occurred and is continuing, from time to
time after the Closing Date, Borrower may, upon at least 30 days’ written notice
to the Administrative Agent, who shall promptly notify the Lenders, propose to
increase the Aggregate Revolving Commitment Amount up to an amount not to exceed
$650,000,000 (the amount of any such increase, the “Additional Commitment
Amount”). Each Lender shall have the right for a period of 15 days following
receipt of such notice, to elect by written notice to the Borrower and the
Administrative Agent to increase its Revolving Commitment by a principal amount
equal to its Pro Rata Share of the Additional Commitment Amount. In the event
that the aggregate amount to which the Lenders are willing to increase the
Revolving Commitments is less than the Additional Commitment Amount based on the
written notices delivered by the Lenders to the Administrative Agent, the
Administrative Agent shall offer to the Lenders who have agreed to increase
their Revolving Commitments the opportunity to further increase their Revolving
Commitments up to an amount equal to the Additional Commitment Amount. Each such
Lender

 

23



--------------------------------------------------------------------------------

shall promptly respond in writing to the Administrative Agent of whether it will
agree to further increase its Revolving Commitment and by what amount it will
agree to further increase its Revolving Commitment. Within five (5) Business
Days after receipt of all responses from such Lenders, the Administrative Agent
shall inform the Borrower and all Lenders in writing of the amount by which each
Lender will increase its Revolving Commitment. No Lender (or any successor
thereto) shall have any obligation to increase its Revolving Commitment or its
other obligations under this Agreement and the other Loan Documents, and any
decision by a Lender to increase its Revolving Commitment shall be made in its
sole discretion independently from any other Lender. Decisions to increase a
Revolving Loan Commitment must be affirmatively communicated in writing and
shall not be presumed based upon a failure to respond to Borrower’s request.

 

(b) If the existing Lenders do not elect to increase the Aggregate Revolving
Commitment Amount by the Additional Commitment Amount pursuant to subsection (a)
of this Section, the Borrower shall have the right, within sixty days (60) after
receipt of such notice from the Administrative Agent, to obtain additional
Revolving Commitments from one or more other banks or financial institutions
(each, an “Additional Lender”) to the extent necessary to increase the Aggregate
Revolving Commitment Amount by the Additional Commitment Amount; provided,
however, that each Additional Lender must (i) be acceptable to the
Administrative Agent and (ii) become a party to this Agreement pursuant to a
joinder agreement in form and substance satisfactory to the Administrative
Agent. The sum of the increases in the Revolving Commitments of the existing
Lenders pursuant to subsection (a) plus the Revolving Commitments of the
Additional Lenders shall not in the aggregate exceed the Additional Commitment
Amount.

 

(c) An increase in the aggregate amount of the Revolving Commitments pursuant to
this Section 2.4 shall become effective upon the receipt by the Administrative
Agent of an agreement in form and substance satisfactory to the Administrative
Agent signed by the Borrower, by each Additional Lender and by each other Lender
whose Revolving Commitment is to be increased, setting forth the new Revolving
Commitments of such Lenders and setting forth the agreement of each Additional
Lender to become a party to this Agreement and to be bound by all the terms and
provisions hereof, together with such evidence of appropriate corporate
authorization on the part of the Borrower with respect to the increase in the
Revolving Commitments and such opinions of counsel for the Borrower with respect
to the increase in the Revolving Commitments as the Administrative Agent may
reasonably request. Upon the acceptance of any such agreement by the
Administrative Agent, the Aggregate Revolving Commitment Amount shall
automatically be increased by the amount of the Revolving Commitments added
through such agreement and Annex I shall automatically be deemed amended to
reflect the Revolving Commitments of all Lenders after giving effect to the
addition of such Revolving Commitments.

 

(d) Upon any increase in the aggregate amount of the Revolving Commitments
pursuant to this Section 2.4 that is not pro rata among all Lenders, (x) within
five Business Days, in the case of any Base Rate Loans then outstanding, and at
the end of the then current Interest Period with respect thereto, in the case of
any Eurodollar Loans then outstanding, the Borrower shall prepay such Loans in
their entirety and, to the extent the Borrower elects to do so and subject to
the conditions specified in Article III, the Borrower shall reborrow Loans from
the

 

24



--------------------------------------------------------------------------------

Lenders in proportion to their respective Revolving Commitments after giving
effect to such increase, until such time as all outstanding Loans are held by
the Lenders in such proportion and (y) effective upon such increase, the amount
of the participations held by each Lender in each Letter of Credit then
outstanding shall be deemed adjusted such that, after giving effect to such
adjustments, the Lenders shall hold participations in each such Letter of Credit
in the proportion its respective Revolving Commitment bears to the aggregate
Revolving Commitments after giving effect to such increase.

 

Section 2.5. Swingline Commitment. Subject to the terms and conditions set forth
herein, the Swingline Lender agrees to make Swingline Loans to the Borrower,
from time to time during the Availability Period, in an aggregate principal
amount outstanding at any time not to exceed the lesser of (i) the Swingline
Commitment then in effect and (ii) the difference between the Aggregate
Revolving Commitment Amount and the sum of (x) the aggregate Revolving Credit
Exposures of all Lenders and (y) the outstanding Competitive Bid Loans;
provided, that the Swingline Lender shall not be required to make a Swingline
Loan to refinance an outstanding Swingline Loan. The Borrower shall be entitled
to borrow, repay and reborrow Swingline Loans in accordance with the terms and
conditions of this Agreement.

 

Section 2.6. Procedure for Swingline Loan; Etc. (a) The Borrower shall give the
Administrative Agent written notice (or telephonic notice promptly confirmed in
writing) of each Swingline Loan substantially in the form of Exhibit 2.6
attached hereto (“Notice of Swingline Loan”) prior to 2:00 p.m. (Atlanta,
Georgia time) on the requested date of each Swingline Loan. Each Notice of
Swingline Loan shall be irrevocable and shall specify: (i) the principal amount
of such Swingline Loan, (ii) the date of such Swingline Loan (which shall be a
Business Day) and (iii) the account of the Borrower to which the proceeds of
such Swingline Loan should be credited. The Administrative Agent will promptly
advise the Swingline Lender of each Notice of Swingline Loan. Each Swingline
Loan shall accrue interest at the Base Rate or any other interest rate as agreed
between the Borrower and the Swingline Lender and shall have an interest period
as agreed between the Borrower and the Swingline Lender. The aggregate principal
amount of each Swingline Loan shall be not less than $100,000 or a larger
multiple of $50,000, or such other minimum amounts agreed to by the Swingline
Lender and the Borrower. The Swingline Lender will make the proceeds of each
Swingline Loan available to the Borrower in Dollars in immediately available
funds at the account specified by the Borrower in the applicable Notice of
Swingline Loan not later than 4:00 p.m. (Atlanta, Georgia time) on the requested
date of such Swingline Loan.

 

(b) The Swingline Lender, at any time and from time to time in its sole
discretion, may, on behalf of the Borrower (which hereby irrevocably authorizes
and directs the Swingline Lender to act on its behalf), give a Notice of
Revolving Borrowing to the Administrative Agent (with a copy to the Borrower)
requesting the Lenders (including the Swingline Lender) to make Base Rate Loans
in an amount equal to the unpaid principal amount of any Swingline Loan. Each
Lender will make the proceeds of its Base Rate Loan included in such Borrowing
available to the Administrative Agent for the account of the Swingline Lender in
accordance with Section 2.8, which will be used solely for the repayment of such
Swingline Loan.

 

25



--------------------------------------------------------------------------------

(c) If for any reason a Base Rate Borrowing may not be (as determined in the
sole discretion of the Administrative Agent), or is not, made in accordance with
the foregoing provisions, then each Lender (other than the Swingline Lender)
shall purchase an undivided participating interest in such Swingline Loan in an
amount equal to its Pro Rata Share thereof on the date that such Base Rate
Borrowing should have occurred. On the date of such required purchase, each
Lender shall promptly transfer, in immediately available funds, the amount of
its participating interest to the Administrative Agent for the account of the
Swingline Lender. If such Swingline Loan bears interest at a rate other than the
Base Rate, such Swingline Loan shall automatically become a Base Rate Loan on
the effective date of any such participation and interest shall become payable
on demand.

 

(d) Each Lender’s obligation to make a Base Rate Loan pursuant to Section 2.6(b)
or to purchase the participating interests pursuant to Section 2.6(c) shall be
absolute and unconditional and shall not be affected by any circumstance,
including without limitation (i) any setoff, counterclaim, recoupment, defense
or other right that such Lender or any other Person may have or claim against
the Swingline Lender, the Borrower or any other Person for any reason
whatsoever, (ii) the existence of a Default or an Event of Default or the
termination of any Lender’s Revolving Commitment, (iii) the existence (or
alleged existence) of any event or condition which has had or could reasonably
be expected to have a Material Adverse Effect, (iv) any breach of this Agreement
or any other Loan Document by the Borrower, the Administrative Agent or any
Lender or (v) any other circumstance, happening or event whatsoever, whether or
not similar to any of the foregoing. If such amount is not in fact made
available to the Swingline Lender by any Lender, the Swingline Lender shall be
entitled to recover such amount on demand from such Lender, together with
accrued interest thereon for each day from the date of demand thereof (i) at the
Federal Funds Rate until the second Business Day after such demand and (ii) at
the Base Rate at all times thereafter. Until such time as such Lender makes its
required payment, the Swingline Lender shall be deemed to continue to have
outstanding Swingline Loans in the amount of the unpaid participation for all
purposes of the Loan Documents. In addition, such Lender shall be deemed to have
assigned any and all payments made of principal and interest on its Loans and
any other amounts due to it hereunder, to the Swingline Lender to fund the
amount of such Lender’s participation interest in such Swingline Loans that such
Lender failed to fund pursuant to this Section, until such amount has been
purchased in full.

 

Section 2.7. Competitive Bid Borrowings.

 

(a) Competitive Bid Option. Subject to the terms and conditions set forth
herein, from time to time during the Availability Period, the Borrower may
request the Lenders to submit Competitive Bids. Each Lender may, but shall have
no obligation to, make such Competitive Bids, and the Borrower may, but shall
have no obligation to, accept any such Competitive Bids. At no time shall the
number of Competitive Bid Borrowings outstanding under this Section 2.7,
together with all Eurodollar Borrowings exceed ten in any case. At no time shall
(i) the sum of the aggregate principal amount of outstanding Competitive Bid
Loans plus the aggregate Revolving Credit Exposures of all Lenders exceed the
Aggregate Revolving Commitment Amount and (ii) the aggregate principal amount of
outstanding Competitive Bid Loans exceed the Competitive Bid Loan Limit. A
Lender’s Competitive Bid Loans shall not be deemed to constitute usage of such
Lender’s Revolving Commitment, and such Lender shall remain obligated to fund
its Pro Rata Share of Revolving Loans and to purchase participations in the LC
Exposure and Swingline Exposure.

 

26



--------------------------------------------------------------------------------

(b) Competitive Bid Requests. The Borrower may request Competitive Bids by
delivering a duly completed Competitive Bid Request to the Administrative Agent
in writing (or by telephone, immediately confirmed in writing). Each Competitive
Bid Request shall specify (i) the proposed date of such Borrowing (which shall
be a Business Day), (ii) the aggregate amount of such Borrowing, and (iii) the
duration of the Interest Period or Interest Periods applicable thereto, and
shall otherwise comply with notice requirements of each respective Lender, which
shall be communicated by Lenders to the Administrative Agent and the Borrower
from time to time. A Competitive Bid Request which does not conform
substantially to the form of Exhibit 2.7-A may be rejected by the Administrative
Agent in its sole discretion, and the Administrative Agent shall promptly notify
the Borrower of such rejection by telecopy. Promptly after its receipt of a
Competitive Bid Request which is not rejected, the Administrative Agent shall
promptly notify each Lender the details thereof by telecopy, inviting the
Lenders to submit Competitive Bids, in a notice substantially similar to the
form of Exhibit 2.7-B.

 

(c) Competitive Bids.

 

(i) Each Lender may, but shall have no obligation to, submit one or more
Competitive Bids, each containing an irrevocable offer to make a Competitive Bid
Loan in response to a Competitive Bid Request; provided, that if the Borrower’s
Competitive Bid Request specified more than one Interest Period, such Lender may
make a single submission containing a separate offer for each Interest Period
and each such separate offer shall be deemed to be a separate Competitive Bid.
Each Competitive Bid by a Lender must be received by the Borrower directly by
telecopy not later than 11:30 a.m. (Atlanta, Georgia time) on the proposed date
of Borrowing.

 

(ii) Each Competitive Bid shall specify (A) the principal amount of each
Competitive Bid Loan, the Interest Period applicable thereto and the aggregate
principal amount of all Competitive Bid Loans for all Interest Periods (which
principal amount may be greater than the Revolving Commitment of such Lender but
which may not exceed the aggregate principal amount of Competitive Bid Loans for
each Interest Period for which Competitive Bid Requests were requested) and (B)
the Competitive Bid Rate or Rates at which such Lender is prepared to make such
Loan or Loans (expressed as a percentage rate per annum in the form of a decimal
to no more than four decimal places). Competitive Bids that do not conform
substantially to Exhibit 2.7-C may be rejected by the Borrower, and the Borrower
shall notify the applicable Lender as promptly as possible.

 

(iii) No Competitive Bid shall contain qualifying, conditional or similar
language or propose terms other than or in addition to those set forth in the
applicable Competitive Bid Request, and in particular, no Competitive Bid may be
conditioned upon the acceptance by the Borrower of all (or some specified
minimum) of the principal amount of the Competitive Bid Loan for which the
Competitive Bid was made.

 

(d) Acceptance by Borrower. The Borrower may accept or reject any Competitive
Bid; provided, that (i) the aggregate amount of the Competitive Bids accepted by

 

27



--------------------------------------------------------------------------------

the Borrower shall not exceed the aggregate amount of the requested Competitive
Bid Borrowing specified in the related Competitive Bid Request, and (ii) the
aggregate amount of all Competitive Bid Loans, after giving effect to the loans
to be made after such Competitive Bids are accepted, (A) would not exceed the
Competitive Bid Loan Limit, and (B) together with all Revolving Credit Exposure
outstanding at such time would not exceed the Aggregate Revolving Commitment
Amount.

 

(e) The Borrower shall promptly notify by telecopy each Lender that made a
Competitive Bid (with a copy to the Agent) whether its Competitive Bid was
accepted (and if so, the amount and the duration of the Interest Period or
Periods so accepted), and shall promptly notify the Administrative Agent of the
amounts of the Competitive Bids accepted, not later than 1:30 p.m. (Atlanta,
Georgia time) on the date of the proposed Competitive Bid Borrowing.

 

(f) Upon receipt of notice from the Borrower described in clause (e) above, each
successful bidding Lender will thereupon become bound, subject to the terms and
conditions hereof, to make the Competitive Bid Loan in respect of which its
Competitive Bid was accepted. Each such Lender shall, not later than 2:30 p.m.
(Atlanta, Georgia time) on the date specified for the making of such Competitive
Bid Loan, make the amount of such Loan available to the Borrower in immediately
available funds in U.S. Dollars at the account specified by the Borrower.

 

Section 2.8. Funding of Borrowings.

 

(a) Each Lender will make available each Loan to be made by it hereunder on the
proposed date thereof by wire transfer in immediately available funds in U.S.
Dollars by 11:00 a.m. (Atlanta, Georgia time) to the Administrative Agent at the
Payment Office; provided, that the Swingline Loans will be made as set forth in
Section 2.6. The Administrative Agent will make such Loans available to the
Borrower by promptly crediting the amounts that it receives, in like funds by
the close of business on such proposed date, to an account maintained by the
Borrower with the Administrative Agent or at the Borrower’s option, by effecting
a wire transfer of such amounts to an account designated by the Borrower to the
Administrative Agent.

 

(b) Unless the Administrative Agent shall have been notified by any Lender prior
to 5:00 p.m. (Atlanta, Georgia time) one (1) Business Day prior to the date of a
Borrowing in which such Lender is to participate that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such amount available
to the Administrative Agent on such date, and the Administrative Agent, in
reliance on such assumption, may make available to the Borrower on such date a
corresponding amount. If such corresponding amount is not in fact made available
to the Administrative Agent by such Lender on the date of such Borrowing, the
Administrative Agent shall be entitled to recover such corresponding amount on
demand from such Lender together with interest at the Federal Funds Rate until
the second Business Day after such demand and thereafter at the Base Rate. If
such Lender does not pay such corresponding amount forthwith upon the
Administrative Agent’s demand therefor, the Administrative Agent shall promptly
notify the Borrower, and the Borrower shall immediately pay such corresponding
amount to the Administrative Agent together with interest at the rate specified
for such Borrowing. Nothing in this subsection shall be deemed to relieve any
Lender from its obligation to fund its Pro Rata Share of any Borrowing hereunder
or to prejudice any rights which the Borrower may have against any Lender as a
result of any default by such Lender hereunder.

 

28



--------------------------------------------------------------------------------

(c) All Revolving Borrowings shall be made by the Lenders on the basis of their
respective Pro Rata Shares. All Competitive Bid Borrowings shall be made
severally by the Lenders whose Competitive Bids were accepted by the Borrower.
No Lender shall be responsible for any default by any other Lender in its
obligations hereunder, and each Lender shall be obligated to make its Revolving
Loans provided to be made by it hereunder, regardless of the failure of any
other Lender to make its Loans hereunder.

 

Section 2.9. Interest Elections.

 

(a) Each Borrowing initially shall be of the Type specified in the applicable
Notice of Borrowing, and in the case of a Eurodollar Borrowing, shall have an
initial Interest Period as specified in such Notice of Borrowing. Thereafter,
the Borrower may elect to convert such Borrowing into a different Type or to
continue such Borrowing, and in the case of a Eurodollar Borrowing, may elect
Interest Periods therefor, all as provided in this Section. The Borrower may
elect different options with respect to different portions of the affected
Borrowing, in which case each such portion shall be allocated ratably among the
Lenders holding Loans comprising such Borrowing, and the Loans comprising each
such portion shall be considered a separate Borrowing. This Section shall NOT
apply to Competitive Bid Borrowings or Swingline Loans, which may not be
converted or continued.

 

(b) To make an election pursuant to this Section, the Borrower shall give the
Administrative Agent prior written notice (or telephonic notice promptly
confirmed in writing) of each Borrowing substantially in the form of Exhibit 2.9
attached hereto (a “Notice of Conversion/Continuation”) that is to be converted
or continued, as the case may be, (x) prior to 11:00 a.m. (Atlanta, Georgia
time) one (1) Business Day prior to the requested date of a conversion into a
Base Rate Borrowing and (y) prior to 11:00 a.m. (Atlanta, Georgia time) three
(3) Business Days prior to a continuation of or conversion into a Eurodollar
Borrowing. Each such Notice of Conversion/Continuation shall be irrevocable and
shall specify (i) the Borrowing to which such Notice of Conversion/Continuation
applies and if different options are being elected with respect to different
portions thereof, the portions thereof that are to be allocated to each
resulting Borrowing (in which case the information to be specified pursuant to
clauses (iii) and (iv) shall be specified for each resulting Borrowing); (ii)
the effective date of the election made pursuant to such Notice of
Conversion/Continuation, which shall be a Business Day, (iii) whether the
resulting Borrowing is to be a Base Rate Borrowing or a Eurodollar Borrowing;
and (iv) if the resulting Borrowing is to be a Eurodollar Borrowing, the
Interest Period applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of “Interest Period”. If any
such Notice of Conversion/Continuation requests a Eurodollar Borrowing but does
not specify an Interest Period, the Borrower shall be deemed to have selected an
Interest Period of one month. The principal amount of any resulting Borrowing
shall satisfy the minimum borrowing amount for Eurodollar Borrowings and Base
Rate Borrowings set forth in Section 2.3. At no time shall the total number of
Eurodollar Borrowings outstanding together with the total number of Competitive
Bid Borrowings outstanding, at any time exceed ten.

 

29



--------------------------------------------------------------------------------

(c) If, on the expiration of any Interest Period in respect of any Eurodollar
Borrowing, the Borrower shall have failed to deliver a Notice of Conversion/
Continuation, then, unless such Borrowing is repaid as provided herein, the
Borrower shall be deemed to have elected to convert such Borrowing to a Base
Rate Borrowing. No Borrowing may be converted into, or continued as, a
Eurodollar Borrowing if a Default or an Event of Default exists, unless the
Administrative Agent and each of the Lenders shall have otherwise consented in
writing. No conversion of any Eurodollar Loans shall be permitted except on the
last day of the Interest Period in respect thereof.

 

(d) Upon receipt of any Notice of Conversion/Continuation, the Administrative
Agent shall promptly notify each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

 

Section 2.10. Optional Reduction and Termination of Commitments.

 

(a) Unless previously terminated, all Revolving Commitments (including the LC
Commitment and the Swingline Commitment) shall terminate on the Revolving
Commitment Termination Date.

 

(b) Upon at least three (3) Business Days’ prior written notice (or telephonic
notice promptly confirmed in writing) to the Administrative Agent (which notice
shall be irrevocable), the Borrower may reduce the Aggregate Revolving
Commitments in part or terminate the Aggregate Revolving Commitments in whole;
provided, that (i) any partial reduction shall apply to reduce proportionately
and permanently the Revolving Commitment of each Lender, (ii) any partial
reduction pursuant to this Section 2.10 shall be in an amount of at least
$5,000,000 and any larger multiple of $1,000,000, and (iii) no such reduction
shall be permitted which would reduce the Aggregate Revolving Commitment Amount
to an amount less than the outstanding Revolving Credit Exposures of all Lenders
plus the outstanding principal amount of all Competitive Bid Loans. Any such
reduction in the Aggregate Revolving Commitment Amount below the aggregate
principal amount of the Swingline Commitment and the LC Commitment shall result
in a reduction (rounded to the next lowest integral multiple of $100,000) in the
Swingline Commitment and the LC Commitment, proportionate to the unused portion
of each such Commitment.

 

Section 2.11. Repayment of Loans.

 

(a) The outstanding principal amount of all Revolving Loans shall be due and
payable (together with accrued and unpaid interest thereon) on the Revolving
Commitment Termination Date.

 

(b) The principal amount of each Competitive Bid Borrowing shall be due and
payable (together with accrued and unpaid interest thereon) on the earlier of
(i) the last day of the Interest Period applicable to such Borrowing and (ii)
the Revolving Commitment Termination Date.

 

(c) The principal amount of each Swingline Loan shall be due and payable
(together with accrued interest thereon) on the earlier of (i) the last day of
the interest period applicable to such Borrowing and (ii) the Revolving
Commitment Termination Date.

 

30



--------------------------------------------------------------------------------

Section 2.12. Evidence of Indebtedness. (a) Each Lender shall maintain in
accordance with its usual practice appropriate records evidencing the
indebtedness of the Borrower to such Lender resulting from each Loan made by
such Lender from time to time, including the amounts of principal and interest
payable thereon and paid to such Lender from time to time under this Agreement.
The Administrative Agent shall maintain appropriate records in which shall be
recorded (i) the Revolving Commitment of each Lender, (ii) the amount of each
Loan made hereunder by each Lender, the Class and Type thereof and the Interest
Period applicable thereto, (iii) the date of each continuation thereof pursuant
to Section 2.9, (iv) the date of each conversion of all or a portion thereof to
another Type pursuant to Section 2.9, (v) the date and amount of any principal
or interest due and payable or to become due and payable from the Borrower to
each Lender hereunder in respect of such Loans and (vi) both the date and amount
of any sum received by the Administrative Agent hereunder from the Borrower in
respect of the Loans and each Lender’s Pro Rata Share thereof. The entries made
in such records shall be prima facie evidence of the existence and amounts of
the obligations of the Borrower therein recorded; provided, that the failure or
delay of any Lender or the Administrative Agent in maintaining or making entries
into any such record or any error therein shall not in any manner affect the
obligation of the Borrower to repay the Loans (both principal and unpaid accrued
interest) of such Lender in accordance with the terms of this Agreement.

 

(a) At the request of any Lender (including the Swingline Lender) at any time,
the Borrower agrees that it will execute and deliver to such Lender a Revolving
Credit Note, and/or a Competitive Bid Note and, in the case of the Swingline
Lender only, a Swingline Note, payable to the order of such Lender.

 

Section 2.13. Optional Prepayments.

 

(a) The Borrower shall have the right at any time and from time to time to
prepay any Borrowing, in whole or in part, without premium or penalty, by giving
irrevocable written notice (or telephonic notice promptly confirmed in writing)
to the Administrative Agent no later than (i) in the case of prepayment of any
Eurodollar Borrowing, 11:00 a.m. (Atlanta, Georgia time) not less than three (3)
Business Days prior to any such prepayment, (ii) in the case of any prepayment
of any Base Rate Borrowing, not less than one Business Day prior to the date of
such prepayment, and (iii) in the case of Swingline Loans, prior to 11:00 a. m.
on the date of such prepayment. Each such notice shall be irrevocable and shall
specify the proposed date of such prepayment and the principal amount of each
Borrowing or portion thereof to be prepaid. Upon receipt of any such notice, the
Administrative Agent shall promptly notify each affected Lender of the contents
thereof and of such Lender’s Pro Rata Share of any such prepayment. If such
notice is given, the aggregate amount specified in such notice shall be due and
payable on the date designated in such notice, together with accrued interest to
such date on the amount so prepaid in accordance with Section 2.14(e); provided,
that if a Eurodollar Borrowing is prepaid on a date other than the last day of
an Interest Period applicable thereto, the Borrower shall also pay all amounts
required pursuant to Section 2.20. Each partial prepayment of any Loan (other
than a Swingline Loan) shall be in an amount that would be permitted in the case
of an advance of a Revolving Borrowing of the same Type pursuant to Section 2.3
or in the case of a Swingline Loan pursuant to Section 2.6. Each prepayment of a
Borrowing shall be applied ratably to the Loans comprising such Borrowing.

 

31



--------------------------------------------------------------------------------

(b) The Borrower may not prepay any Competitive Bid Loan except with the prior
written consent of the affected Lender.

 

Section 2.14. Interest on Loans.

 

(a) The Borrower shall pay interest on each Base Rate Loan at the Base Rate in
effect from time to time and on each Eurodollar Loan at the Adjusted LIBO Rate
for the applicable Interest Period in effect for such Loan, plus, in each case,
the Applicable Margin in effect from time to time.

 

(b) The Borrower shall pay interest on each Competitive Bid Eurodollar Loan at
the Competitive Bid Rate quoted by the Lender making such Loan pursuant to
Section 2.7(c) and accepted by the Borrower pursuant to Section 2.7(d).

 

(c) The Borrower shall pay interest on each Swingline Loan at the Swingline Rate
in effect from time to time.

 

(d) Notwithstanding clause (a) and (b) above, while an Event of Default exists
or after acceleration, at the option of the Required Lenders, the Borrower shall
pay interest (“Default Interest”) with respect to all Eurodollar Loans and
Competitive Bid Loans at the rate otherwise applicable for the then-current
Interest Period plus an additional 2% per annum until the last day of such
Interest Period, and thereafter, and with respect to all Base Rate Loans
(including all Swingline Loans) and all other Obligations hereunder (other than
Loans and LC Exposure), at an all-in rate in effect for Base Rate Loans, plus an
additional 2% per annum.

 

(e) Interest on the principal amount of all Loans shall accrue from and
including the date such Loans are made to but excluding the date of any
repayment thereof. Interest on all outstanding Base Rate Loans shall be payable
quarterly in arrears on the last day of each Fiscal Quarter and on the Revolving
Commitment Termination Date, as the case may be. Interest on all outstanding
Eurodollar Loans shall be payable on the last day of each Interest Period
applicable thereto, and, in the case of any Eurodollar Loans having an Interest
Period in excess of three months or 90 days, respectively, on each day which
occurs every three months or 90 days, as the case may be, after the initial date
of such Interest Period, and on the Revolving Commitment Termination Date.
Interest on each Swingline Loan shall be payable on the maturity date of such
Loan, which shall be the last day of the Interest Period applicable thereto, and
on the Revolving Commitment Termination Date. Interest on any Loan which is
converted into a Loan of another Type or which is repaid or prepaid shall be
payable on the date of such conversion or on the date of any such repayment or
prepayment (on the amount repaid or prepaid) thereof. All Default Interest shall
be payable on demand.

 

(f) The Administrative Agent shall determine each interest rate applicable to
the Loans hereunder and shall promptly notify the Borrower and the Lenders of
such rate in writing (or by telephone, promptly confirmed in writing). Any such
determination shall be conclusive and binding for all purposes, absent manifest
error.

 

32



--------------------------------------------------------------------------------

Section 2.15. Fees.

 

(a) The Borrower shall pay to the Administrative Agent for its own account fees
in the amounts and at the times previously agreed upon in writing by the
Borrower and the Administrative Agent.

 

(b) The Borrower agrees to pay to the Administrative Agent for the account of
each Lender a commitment fee, which shall accrue at the Applicable Percentage
per annum (determined daily in accordance with Schedule I) on the daily amount
of the unused Revolving Commitment of such Lender during the Availability
Period. For purposes of computing commitment fees with respect to the Revolving
Commitments, the Revolving Commitment of each Lender shall be deemed used to the
extent of the outstanding Revolving Loans and LC Exposure, but not Swingline
Exposure or Competitive Bid Loans, of such Lender.

 

(c) The Borrower agrees to pay (i) to the Administrative Agent, for the account
of each Lender, a letter of credit fee with respect to its participation in each
Letter of Credit, which shall accrue at a rate per annum equal to the Applicable
Margin for Eurodollar Loans then in effect on the average daily amount of such
Lender’s LC Exposure attributable to each Letter of Credit during the period
from and including the date of issuance of such Letter of Credit to but
excluding the date on which such Letter of Credit expires or is drawn in full
(including without limitation any LC Exposure that remains outstanding after the
Revolving Commitment Termination Date) and (ii) to the Issuing Bank for its own
account a fronting fee, which shall accrue at the rate of 0.125% per annum on
the average daily amount of the LC Exposure during the Availability Period (or
until the date that such Letter of Credit is irrevocably cancelled, whichever is
later), as well as the Issuing Bank’s standard fees with respect to issuance,
amendment, renewal or extension of any Letter of Credit or processing of
drawings thereunder. Notwithstanding the foregoing, if the Required Lenders
elect to increase interest on the Loans to the Default Interest pursuant to
Section 2.14(d), the letter of credit fees payable pursuant to clause (i) above
shall automatically be increased by an additional 2% per annum.

 

(d) The Borrower shall pay to the Administrative Agent, for the ratable benefit
of each Lender, the upfront fee previously agreed upon by the Borrower and the
Administrative Agent, which shall be due and payable on the Closing Date.

 

(e) Accrued fees (other than the upfront fee referenced in paragraph (d)) shall
be payable quarterly in arrears on the last day of each Fiscal Quarter and on
the Revolving Commitment Termination Date (and if later, the date the Loans and
LC Exposure shall be repaid in their entirety); provided further, that any such
fees accruing after the Revolving Commitment Termination Date shall be payable
on demand. Fees for the Fiscal Quarter ending July 30, 2004 shall apply only for
the period from the date hereof through the end of such Fiscal Quarter.

 

Section 2.16. Computation of Interest and Fees.

 

All computations of interest and fees hereunder shall be made on the basis of a
year of 360 days for the actual number of days (including the first day but
excluding the last day) occurring in the period for which such interest or fees
are payable (to the extent computed on the basis of days elapsed). Each
determination by the Administrative Agent of an interest amount or fee hereunder
shall be made in good faith and, except for manifest error, shall be final,
conclusive and binding for all purposes.

 

33



--------------------------------------------------------------------------------

Section 2.17. Inability to Determine Interest Rates. If prior to the
commencement of any Interest Period for any Eurodollar Borrowing,

 

(i) the Administrative Agent shall have determined (which determination shall be
conclusive and binding upon the Borrower) that, by reason of circumstances
affecting the relevant interbank market, adequate means do not exist for
ascertaining LIBOR for such Interest Period, or

 

(ii) the Administrative Agent shall have received notice from the Required
Lenders that the Adjusted LIBO Rate does not adequately and fairly reflect the
cost to such Lenders (or Lender, as the case may be) of making, funding or
maintaining their (or its, as the case may be) Eurodollar Loans for such
Interest Period,

 

the Administrative Agent shall give written notice (or telephonic notice,
promptly confirmed in writing) to the Borrower and to the Lenders as soon as
practicable thereafter. Until the Administrative Agent shall notify the Borrower
and the Lenders that the circumstances giving rise to such notice no longer
exist, (i) the obligations of the Lenders to make Eurodollar Revolving Loans or
to continue or convert outstanding Loans as or into Eurodollar Loans shall be
suspended and (ii) all such affected Loans shall be converted into Base Rate
Loans on the last day of the then current Interest Period applicable thereto
unless the Borrower prepays such Loans in accordance with this Agreement. Unless
the Borrower notifies the Administrative Agent at least one Business Day before
the date of any Eurodollar Revolving Borrowing for which a Notice of Revolving
Borrowing has previously been given that it elects not to borrow on such date,
then such Revolving Borrowing shall be made as a Base Rate Borrowing.

 

Section 2.18. Illegality. If any Change in Law shall make it unlawful or
impossible for any Lender to make, maintain or fund any Eurodollar Loan and such
Lender shall so notify the Administrative Agent, the Administrative Agent shall
promptly give notice thereof to the Borrower and the other Lenders, whereupon
until such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such suspension no longer exist, the obligation of
such Lender to make Eurodollar Revolving Loans, or to continue or convert
outstanding Loans as or into Eurodollar Loans, shall be suspended. In the case
of the making of a Eurodollar Revolving Borrowing, such Lender’s Revolving Loan
shall be made as a Base Rate Loan as part of the same Revolving Borrowing for
the same Interest Period and if the affected Eurodollar Loan is then
outstanding, such Loan shall be converted to a Base Rate Loan either (i) on the
last day of the then current Interest Period applicable to such Eurodollar Loan
if such Lender may lawfully continue to maintain such Loan to such date or (ii)
immediately if such Lender shall determine that it may not lawfully continue to
maintain such Eurodollar Loan to such date. Notwithstanding the foregoing, the
affected Lender shall, prior to giving such notice to the Administrative Agent,
designate a different Applicable Lending Office if such designation would avoid
the need for giving such notice and if such designation would not otherwise be
disadvantageous to such Lender in the good faith exercise of its discretion.

 

34



--------------------------------------------------------------------------------

Section 2.19. Increased Costs.

 

(a) If any Change in Law shall:

 

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement that is not otherwise included in the determination of the Adjusted
LIBO Rate hereunder against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or the Issuing Bank; or

 

(ii) impose on any Lender or on the Issuing Bank or the eurodollar interbank
market any other condition affecting this Agreement or any Eurodollar Loans made
by such Lender or any Letter of Credit or any participation therein; and the
result of either of the foregoing is to increase the cost to such Lender of
making, converting into, continuing or maintaining a Eurodollar Loan or to
increase the cost to such Lender or the Issuing Bank of participating in or
issuing any Letter of Credit or to reduce the amount received or receivable by
such Lender or the Issuing Bank hereunder (whether of principal, interest or any
other amount), then the Borrower shall promptly pay, upon written notice from
and demand by such Lender on the Borrower (with a copy of such notice and demand
to the Administrative Agent), to the Administrative Agent for the account of
such Lender, within five Business Days after the date of such notice and demand,
additional amount or amounts sufficient to compensate such Lender or the Issuing
Bank, as the case may be, for such additional costs incurred or reduction
suffered.

 

(b) If any Lender or the Issuing Bank shall have determined that on or after the
date of this Agreement any Change in Law regarding capital requirements has or
would have the effect of reducing the rate of return on such Lender’s or the
Issuing Bank’s capital (or on the capital of such Lender’s or the Issuing Bank’s
parent corporation) as a consequence of its obligations hereunder or under or in
respect of any Letter of Credit to a level below that which such Lender or the
Issuing Bank or such Lender’s or the Issuing Bank’s parent corporation could
have achieved but for such Change in Law (taking into consideration such
Lender’s or the Issuing Bank’s policies or the policies of such Lender’s or the
Issuing Bank’s parent corporation with respect to capital adequacy) then, from
time to time, within five (5) Business Days after receipt by the Borrower of
written demand by such Lender (with a copy thereof to the Administrative Agent),
the Borrower shall pay to such Lender such additional amounts as will compensate
such Lender or the Issuing Bank or such Lender’s or the Issuing Bank’s parent
corporation for any such reduction suffered.

 

(c) A certificate of a Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Bank or such Lender’s
or the Issuing Bank’s parent corporation, as the case may be, specified in
paragraph (a) or (b) of this Section shall be delivered to the Borrower (with a
copy to the Administrative Agent) and shall be conclusive, absent manifest
error. The Borrower shall pay any such Lender or the Issuing Bank, as the case
may be, such amount or amounts within 10 days after receipt thereof.

 

35



--------------------------------------------------------------------------------

(d) Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation.

 

Section 2.20. Funding Indemnity. In the event of (a) the payment of any
principal of a Eurodollar Loan or a Competitive Bid Loan other than on the last
day of the Interest Period applicable thereto (including as a result of an Event
of Default), (b) the conversion or continuation of a Eurodollar Loan other than
on the last day of the Interest Period applicable thereto, or (c) the failure by
the Borrower to borrow, prepay, convert or continue any Eurodollar Loan on the
date specified in any applicable notice (regardless of whether such notice is
withdrawn or revoked), unless such failure is a result of a Lender failing to
make a Eurodollar Borrowing to Borrower, then, in any such event, the Borrower
shall compensate each Lender, within five (5) Business Days after written demand
from such Lender, for any loss, cost or expense attributable to such event. In
the case of a Eurodollar Loan, such loss, cost or expense shall be deemed to
include an amount determined by such Lender to be the excess, if any, of (A) the
amount of interest that would have accrued on the principal amount of such
Eurodollar Loan if such event had not occurred at the Adjusted LIBO Rate
applicable to such Eurodollar Loan for the period from the date of such event to
the last day of the then current Interest Period therefor (or in the case of a
failure to borrow, convert or continue, for the period that would have been the
Interest Period for such Eurodollar Loan) over (B) the amount of interest that
would accrue on the principal amount of such Eurodollar Loan for the same period
if the Adjusted LIBO Rate were set on the date such Eurodollar Loan was prepaid
or converted or the date on which the Borrower failed to borrow, convert or
continue such Eurodollar Loan. In the case of a Competitive Bid Loan, such
compensation shall include the amount of such losses, costs or expenses as the
Lender that made such Competitive Bid Loan may reasonably incur by reason of
such prepayment or failure to borrow, including any such losses, costs or
expenses incurred in obtaining, liquidating or employing deposits from third
parties. A certificate as to any additional amount payable under this Section
2.20 submitted to the Borrower by any Lender (with a copy to the Administrative
Agent) shall be conclusive, absent manifest error.

 

Section 2.21. Taxes.

 

(a) Any and all payments by or on account of any obligation of the Borrower
hereunder shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided, that if the Borrower shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section) the Administrative Agent, any Lender or the Issuing Bank (as
the case may be) shall receive an amount equal to the sum it would have received
had no such deductions been made, (ii) the Borrower shall make such deductions
and (iii) the Borrower shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.

 

(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

 

(c) The Borrower shall indemnify the Administrative Agent, each Lender and the
Issuing Bank, within five (5) Business Days after written demand therefor, for
the full

 

36



--------------------------------------------------------------------------------

amount of any Indemnified Taxes or Other Taxes paid by the Administrative Agent,
such Lender or the Issuing Bank, as the case may be, on or with respect to any
payment by or on account of any obligation of the Borrower hereunder (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to the Borrower by a Lender or the Issuing Bank,
or by the Administrative Agent on its own behalf or on behalf of a Lender or the
Issuing Bank, shall be conclusive absent manifest error.

 

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrower to a Governmental Authority, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

(e) Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the Code or any treaty to which the United States is a
party, with respect to payments under this Agreement shall deliver to the
Borrower (with a copy to the Administrative Agent), at the time or times
prescribed by applicable law, such properly completed and executed documentation
prescribed by applicable law or reasonably requested by the Borrower as will
permit such payments to be made without withholding or at a reduced rate.
Without limiting the generality of the foregoing, each Foreign Lender agrees
that it will deliver to the Administrative Agent and the Borrower (or in the
case of a Participant, to the Lender from which the related participation shall
have been purchased), as appropriate, two (2) duly completed copies of (i)
Internal Revenue Service Form W-8 ECI, or any successor form thereto, certifying
that the payments received from the Borrower hereunder are effectively connected
with such Foreign Lender’s conduct of a trade or business in the United States;
or (ii) Internal Revenue Service Form W-8 BEN, or any successor form thereto,
certifying that such Foreign Lender is entitled to benefits under an income tax
treaty to which the United States is a party which reduces the rate of
withholding tax on payments of interest; or (iii) Internal Revenue Service Form
W-8 BEN, or any successor form prescribed by the Internal Revenue Service,
together with a certificate (A) establishing that the payment to the Foreign
Lender qualifies as “portfolio interest” exempt from U.S. withholding tax under
Code section 871(h) or 881(c), and (B) stating that (1) the Foreign Lender is
not a bank for purposes of Code section 881(c)(3)(A), or the obligation of the
Borrower hereunder is not, with respect to such Foreign Lender, a loan agreement
entered into in the ordinary course of its trade or business, within the meaning
of that section; (2) the Foreign Lender is not a 10% shareholder of the Borrower
within the meaning of Code section 871(h)(3) or 881(c)(3)(B); and (3) the
Foreign Lender is not a controlled foreign corporation that is related to the
Borrower within the meaning of Code section 881(c)(3)(C); or (iv) such other
Internal Revenue Service forms as may be applicable to the Foreign Lender,
including Forms W-8 IMY or W-8 EXP. Each such Foreign Lender shall deliver to
the Borrower and the Administrative Agent such forms on or before the date that
it becomes a party to this Agreement (or in the case of a Participant, on or
before the date such Participant purchases the related participation). In
addition, each such Foreign Lender shall deliver such forms promptly upon the
obsolescence or invalidity of any form previously delivered by such Foreign
Lender. Each such Foreign Lender shall promptly notify the Borrower and the

 

37



--------------------------------------------------------------------------------

Administrative Agent at any time that it determines that it is no longer in a
position to provide any previously delivered certificate to the Borrower (or any
other form of certification adopted by the Internal Revenue Service for such
purpose).

 

Section 2.22. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

 

(a) The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Sections 2.19, 2.20 or 2.21, or otherwise) prior to
2:00 p.m. (Atlanta, Georgia time), on the date when due, in immediately
available funds, free and clear of any defenses, rights of set-off,
counterclaim, or withholding or deduction of taxes. Any amounts received after
such time on any date may, in the discretion of the Administrative Agent, be
deemed to have been received on the next succeeding Business Day for purposes of
calculating interest thereon. All such payments shall be made to the
Administrative Agent at the Payment Office, except payments to be made directly
to the Issuing Bank or Swingline Lender as expressly provided herein and except
that payments pursuant to Sections 2.19, 2.20 and 2.21 and 10.3 shall be made
directly to the Persons entitled thereto. The Administrative Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof. If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be made payable for the period
of such extension. All payments hereunder shall be made in Dollars.

 

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.

 

(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans or participations in LC Disbursements or Swingline Loans
that would result in such Lender receiving payment of a greater proportion of
the aggregate amount of its Revolving Loans and participations in LC
Disbursements and Swingline Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion (each a “Purchasing Lender”) shall purchase (for cash at face value)
participations in the Revolving Loans and participations in LC Disbursements and
Swingline Loans of other Lenders to the extent necessary so that the benefit of
all such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective
Revolving Loans and participations in LC Disbursements and Swingline Loans;
provided, that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered or the Purchasing Lender
is otherwise required to return or restore any such payment, such participations
shall be rescinded and each other Lender shall, promptly after request from the
Administrative Agent or the Purchasing Lender, return to the Purchasing Lender

 

38



--------------------------------------------------------------------------------

the purchase price for such participation to the extent of such recovery or the
amount otherwise returned or restored by the Purchasing Lender, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in LC Disbursements or Swingline Loans to any assignee
or participant, other than to the Borrower or any Subsidiary or Affiliate
thereof (as to which the provisions of this paragraph shall apply). The Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.

 

(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the Issuing Bank hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or the Issuing Bank, as the case may
be, the amount or amounts due. In such event, if the Borrower has not in fact
made such payment, then each of the Lenders or the Issuing Bank, as the case may
be, severally agrees to repay to the Administrative Agent forthwith on demand
the amount so distributed to such Lender or Issuing Bank with interest thereon,
for each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.

 

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.6(b), 2.23(c) or (d), 2.8(b) or 10.3(d), then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.

 

Section 2.23. Letters of Credit.

 

(a) During the Availability Period, the Issuing Bank, in reliance upon the
agreements of the other Lenders pursuant to Section 2.23(d), agrees to issue, at
the request of the Borrower, Letters of Credit for the account of the Borrower
on the terms and conditions hereinafter set forth; provided, that (i) each
Letter of Credit shall expire on the earlier of (A) the date one year after the
date of issuance of such Letter of Credit (or in the case of any renewal or
extension thereof, one year after such renewal or extension) and (B) the date
that is five (5) Business Days prior to the Revolving Commitment Termination
Date, (ii) each Letter of Credit shall be in a stated amount of at least
$100,000; and (iii) the Borrower may not request any Letter of Credit, if, after
giving effect to such issuance (A) the aggregate LC Exposure would exceed the LC
Commitment or (B) the aggregate Revolving Credit Exposure of all Lenders would
exceed the Aggregate Revolving Commitment Amount. Upon the issuance of each
Letter of Credit each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to,

 

39



--------------------------------------------------------------------------------

purchase from the Issuing Bank without recourse a participation in such Letter
of Credit equal to such Lender’s Pro Rata Share of the aggregate amount
available to be drawn under such Letter of Credit. Each issuance of a Letter of
Credit shall be deemed to utilize the Revolving Commitment of each Lender by an
amount equal to the amount of such participation.

 

(b) To request the issuance of a Letter of Credit (or any amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall give the
Issuing Bank and the Administrative Agent irrevocable written notice at least
three (3) Business Days prior to the requested date of such issuance specifying
the date (which shall be a Business Day) such Letter of Credit is to be issued
(or amended, extended or renewed, as the case may be), the expiration date of
such Letter of Credit, the amount of such Letter of Credit, the name and address
of the beneficiary thereof and such other information as shall be necessary to
prepare, amend, renew or extend such Letter of Credit. In addition to the
satisfaction of the conditions in Article III, the issuance of such Letter of
Credit (or any amendment which increases the amount of such Letter of Credit)
will be subject to the further conditions that such Letter of Credit shall be in
such form and contain such terms as the Issuing Bank shall approve and that the
Borrower shall have executed and delivered any additional applications,
agreements and instruments relating to such Letter of Credit as the Issuing Bank
shall reasonably require; provided, that in the event of any conflict between
such applications, agreements or instruments and this Agreement, the terms of
this Agreement shall control.

 

(c) At least two Business Days prior to the issuance of any Letter of Credit,
the Issuing Bank will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received such notice and if not, the
Issuing Bank will provide the Administrative Agent with a copy thereof. Unless
the Issuing Bank has received notice from the Administrative Agent on or before
the Business Day immediately preceding the date the Issuing Bank is to issue the
requested Letter of Credit (1) directing the Issuing Bank not to issue the
Letter of Credit because such issuance is not then permitted hereunder because
of the limitations set forth in Section 2.23(a) or (2) that one or more
conditions specified in Article III are not then satisfied, then, subject to the
terms and conditions hereof, the Issuing Bank shall, on the requested date,
issue such Letter of Credit in accordance with the Issuing Bank’s usual and
customary business practices.

 

(d) The Issuing Bank shall examine all documents purporting to represent a
demand for payment under a Letter of Credit promptly following its receipt
thereof. The Issuing Bank shall notify the Borrower and the Administrative Agent
of such demand for payment and whether the Issuing Bank has made or will make a
LC Disbursement thereunder; provided, that any failure to give or delay in
giving such notice shall not relieve the Borrower of its obligation to reimburse
the Issuing Bank and the Lenders with respect to such LC Disbursement. The
Borrower shall be irrevocably and unconditionally obligated to reimburse the
Issuing Bank for any LC Disbursements paid by the Issuing Bank in respect of
such drawing, without presentment, demand or other formalities of any kind.
Unless the Borrower shall have notified the Issuing Bank and the Administrative
Agent prior to 11:00 a.m. (Atlanta, Georgia time) on the Business Day
immediately prior to the date on which such drawing is honored that the Borrower
intends to reimburse the Issuing Bank for the amount of such drawing in funds
other than from the proceeds of Revolving Loans, the Borrower shall be deemed to
have timely given a Notice of Revolving Borrowing to the Administrative Agent
requesting the Lenders to make a Base Rate

 

40



--------------------------------------------------------------------------------

Borrowing on the date on which such drawing is honored in an exact amount due to
the Issuing Bank; provided, that for purposes solely of such Borrowing, the
conditions precedents set forth in Section 3.2 hereof shall not be applicable.
The Administrative Agent shall notify the Lenders of such Borrowing in
accordance with Section 2.3, and each Lender shall make the proceeds of its Base
Rate Loan included in such Borrowing available to the Administrative Agent for
the account of the Issuing Bank in accordance with Section 2.8. The proceeds of
such Borrowing shall be applied directly by the Administrative Agent to
reimburse the Issuing Bank for such LC Disbursement.

 

(e) If for any reason a Base Rate Borrowing may not be (as determined in the
sole discretion of the Administrative Agent), or is not, made in accordance with
the foregoing provisions, then each Lender (other than the Issuing Bank) shall
be obligated to fund the participation that such Lender purchased pursuant to
subsection (a) in an amount equal to its Pro Rata Share of such LC Disbursement
on and as of the date which such Base Rate Borrowing should have occurred. Each
Lender’s obligation to fund its participation shall be absolute and
unconditional and shall not be affected by any circumstance, including without
limitation (i) any setoff, counterclaim, recoupment, defense or other right that
such Lender or any other Person may have against the Issuing Bank or any other
Person for any reason whatsoever, (ii) the existence of a Default or an Event of
Default or the termination of the Aggregate Revolving Commitments, (iii) any
adverse change in the condition (financial or otherwise) of the Borrower or any
of its Subsidiaries, (iv) any breach of this Agreement by the Borrower or any
other Lender, (v) any amendment, renewal or extension of any Letter of Credit or
(vi) any other circumstance, happening or event whatsoever, whether or not
similar to any of the foregoing. On the date that such participation is required
to be funded, each Lender shall promptly transfer, in immediately available
funds, the amount of its participation to the Administrative Agent for the
account of the Issuing Bank. Whenever, at any time after the Issuing Bank has
received from any such Lender the funds for its participation in a LC
Disbursement, the Issuing Bank (or the Administrative Agent on its behalf)
receives any payment on account thereof, the Administrative Agent or the Issuing
Bank, as the case may be, will distribute to such Lender its Pro Rata Share of
such payment; provided, that if such payment is required to be returned for any
reason to the Borrower or to a trustee, receiver, liquidator, custodian or
similar official in any bankruptcy proceeding, such Lender will return to the
Administrative Agent or the Issuing Bank any portion thereof previously
distributed by the Administrative Agent or the Issuing Bank to it.

 

(f) To the extent that any Lender shall fail to pay any amount required to be
paid pursuant to paragraph (d) of this Section 2.24 on the due date therefor,
such Lender shall pay interest to the Issuing Bank (through the Administrative
Agent) on such amount from such due date to the date such payment is made at a
rate per annum equal to the Federal Funds Rate; provided, that if such Lender
shall fail to make such payment to the Issuing Bank within three (3) Business
Days of such due date, then, retroactively to the due date, such Lender shall be
obligated to pay interest on such amount at the Default Rate.

 

(g) If any Event of Default shall occur and be continuing, on the Business Day
that the Borrower receives notice from the Administrative Agent or the Required
Lenders demanding the deposit of cash collateral pursuant to this paragraph, the
Borrower shall deposit in an account with the Administrative Agent, in the name
of the Administrative Agent and for the benefit of the Issuing Bank and the
Lenders, an amount in cash equal to the LC Exposure as of

 

41



--------------------------------------------------------------------------------

such date plus any accrued and unpaid fees thereon; provided, that the
obligation to deposit such cash collateral shall become effective immediately,
and such deposit shall become immediately due and payable, without demand or
notice of any kind, upon the occurrence of any Event of Default with respect to
the Borrower described in clause (g) or (h) of Section 8.1. Such deposit shall
be held by the Administrative Agent as collateral for the payment and
performance of the obligations of the Borrower under this Agreement. The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account. Borrower agrees to execute any
documents and/or certificates to effectuate the intent of this paragraph. Such
deposits shall not bear interest. Interest and profits, if any, on such
investments shall accumulate in such account. Moneys in such account shall be
applied by the Administrative Agent to reimburse the Issuing Bank for LC
Disbursements for which it had not been reimbursed and to the extent so applied,
shall be held for the satisfaction of the reimbursement obligations of the
Borrower for the LC Exposure at such time or, if the maturity of the Loans has
been accelerated, with the consent of the Required Lenders, be applied to
satisfy other obligations of the Borrower under this Agreement and the other
Loan Documents. If the Borrower is required to provide an amount of cash
collateral hereunder as a result of the occurrence of an Event of Default, such
amount (to the extent not so applied as aforesaid) shall be returned to the
Borrower within three Business Days after all Events of Default have been cured
or waived.

 

(h) Promptly following the end of each Fiscal Quarter, the Issuing Bank shall
deliver (through the Administrative Agent) to each Lender and the Borrower a
report describing the aggregate Letters of Credit outstanding at the end of such
Fiscal Quarter. Upon the request of any Lender from time to time, the Issuing
Bank shall deliver to such Lender any other information reasonably requested by
such Lender with respect to each Letter of Credit then outstanding.

 

(i) The Borrower’s obligation to reimburse LC Disbursements hereunder shall be
absolute, unconditional and irrevocable and shall be performed strictly in
accordance with the terms of this Agreement under all circumstances whatsoever
and irrespective of any of the following circumstances:

 

(i) Any lack of validity or enforceability of any Letter of Credit or this
Agreement;

 

(ii) The existence of any claim, set-off, defense or other right which the
Borrower or any Subsidiary or Affiliate of the Borrower may have at any time
against a beneficiary or any transferee of any Letter of Credit (or any Persons
or entities for whom any such beneficiary or transferee may be acting), any
Lender (including the Issuing Bank) or any other Person, whether in connection
with this Agreement or the Letter of Credit or any document related hereto or
thereto or any unrelated transaction;

 

(iii) Any draft or other document presented under a Letter of Credit proving to
be forged, fraudulent or invalid in any respect or any statement therein being
untrue or inaccurate in any respect;

 

42



--------------------------------------------------------------------------------

(iv) Payment by the Issuing Bank under a Letter of Credit against presentation
of a draft or other document to the Issuing Bank that does not comply with the
terms of such Letter of Credit;

 

(v) Any other event or circumstance whatsoever, whether or not similar to any of
the foregoing, that might, but for the provisions of this Section, constitute a
legal or equitable discharge of, or provide a right of setoff against, the
Borrower’s obligations hereunder; or

 

(vi) The existence of a Default or an Event of Default.

 

Neither the Administrative Agent, the Issuing Bank, the Lenders nor any Related
Party of any of the foregoing shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to above), or any error, omission, interruption, loss
or delay in transmission or delivery of any draft, notice or other communication
under or relating to any Letter of Credit (including any document required to
make a drawing thereunder), any error in interpretation of technical terms or
any consequence arising from causes beyond the control of the Issuing Bank;
provided, that the foregoing shall not be construed to excuse the Issuing Bank
from liability to the Borrower to the extent of any actual direct damages (as
opposed to special, indirect (including claims for lost profits or other
consequential damages), or punitive damages, claims in respect of which are
hereby waived by the Borrower to the extent permitted by applicable law)
suffered by the Borrower that are caused by the Issuing Bank’s failure to
exercise care when determining whether drafts or other documents presented under
a Letter of Credit comply with the terms thereof. The parties hereto expressly
agree, that in the absence of gross negligence or willful misconduct on the part
of the Issuing Bank (as finally determined by a court of competent
jurisdiction), the Issuing Bank shall be deemed to have exercised care in each
such determination. In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
that appear on their face to be in substantial compliance with the terms of a
Letter of Credit, the Issuing Bank may, in its sole discretion, either accept
and make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.

 

(j) Each Letter of Credit shall be subject to the Uniform Customs and Practices
for Documentary Credits (1993 Revision), International Chamber of Commerce
Publication No. 500, as the same may be amended from time to time, and, to the
extent not inconsistent therewith, the governing law of this Agreement set forth
in Section 10.5.

 

Section 2.24. Limitation on Certain Payment Obligations.

 

(a) Each Lender or Administrative Agent shall make written demand on Borrower
for indemnification or compensation pursuant to Section 2.21 no later than 90
days after the earlier of (i) the date on which such Lender or the
Administrative Agent makes payment of such Taxes, and (ii) the date on which the
relevant taxing authority or other governmental authority makes written demand
upon such Lender or the Administrative Agent for payment of such Taxes.

 

43



--------------------------------------------------------------------------------

(b) Each Lender or the Administrative Agent shall make written demand on
Borrower for indemnification or compensation pursuant to Section 2.20 no later
than 90 days after the event giving rise to the claim for indemnification or
compensation occurs.

 

(c) Each Lender or the Administrative Agent shall make written demand on
Borrower for indemnification or compensation pursuant to Section 2.19 no later
than 90 days after such Lender or the Administrative Agent receives actual
notice or obtains actual knowledge of the promulgation of a law, role, order or
interpretation or occurrence of another event giving rise to a claim pursuant to
such Sections.

 

(d) In the event that the Lenders or the Administrative Agent fail to give
Borrower notice within the time limitations prescribed in (a) or (b) above,
Borrower shall not have any obligation to pay such claim for compensation or
indemnification. In the event that the Lender or the Administrative Agent fail
to give Borrower notice within the time limitation prescribed in (c) above,
Borrower shall not have any obligation to pay any amount with respect to claims
accruing prior to the ninetieth day preceding such written demand.

 

ARTICLE III

 

CONDITIONS PRECEDENT TO LOANS AND LETTERS OF CREDIT

 

Section 3.1. Conditions To Effectiveness. The obligations of the Lenders
(including the Swingline Lender) to make Loans and the obligation of the Issuing
Bank to issue any Letter of Credit hereunder shall not become effective until
the date on which each of the following conditions is satisfied (or waived in
accordance with Section 10.2).

 

(a) The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Closing Date, including reimbursement or payment
of all out-of-pocket expenses (including reasonable fees, charges and
disbursements of counsel to the Administrative Agent) required to be reimbursed
or paid by the Borrower hereunder, under any other Loan Document and under any
agreement with the Administrative Agent or SunTrust Capital Markets, Inc., as
Arranger.

 

(b) The Administrative Agent (or its counsel) shall have received the following:

 

(i) a counterpart of this Agreement signed by or on behalf of each party hereto
or written evidence satisfactory to the Administrative Agent (which may include
telecopy transmission of a signed signature page of this Agreement) that such
party has signed a counterpart of this Agreement;

 

44



--------------------------------------------------------------------------------

(ii) if requested by any Lender, duly executed Revolving Credit and/or
Competitive Bid Notes payable to such Lender and the Swingline Note payable to
the Swingline Lender;

 

(iii) the duly executed Subsidiary Guaranty Agreement and Indemnity and
Contribution Agreement, executed by each Material Subsidiary and acknowledged by
the Borrower; provided, however, that for any Subsidiary that becomes a Material
Subsidiary after the Closing Date, this obligation shall be only as provided in
Section 5.10;

 

(iv) a certificate of the Secretary or Assistant Secretary of each Loan Party,
attaching and certifying copies of its bylaws and of the resolutions of its
boards of directors, or partnership agreement or limited liability company
operating agreement, or comparable organizational documents and authorizations,
authorizing the execution, delivery and performance of the Loan Documents to
which it is a party and certifying the name, title and true signature of each
officer of such Loan Party executing the Loan Documents to which it is a party;

 

(v) certified copies of the articles or certificate of incorporation,
certificate of organization or limited partnership, or other registered
organizational documents of each Loan Party, together with certificates of good
standing or existence, as may be available from the Secretary of State of the
jurisdiction of organization of such Loan Party and each other jurisdiction
where such Loan Party is required to be qualified to do business as a foreign
corporation and a failure to be so qualified would have a Material Adverse
Effect;

 

(vi) a favorable written opinion of counsel to the Loan Parties, addressed to
the Administrative Agent and each of the Lenders, and covering such matters
relating to the Loan Parties, the Loan Documents and the transactions
contemplated therein as the Administrative Agent or the Required Lenders shall
reasonably request;

 

(vii) a certificate, dated the Closing Date and signed by a Responsible Officer,
confirming compliance with the conditions set forth in paragraphs (a), (b) and
(c) of Section 3.2;

 

(viii) a duly executed Notice of Revolving Borrowing;

 

(ix) a duly executed funds disbursement agreement;

 

(x) certified copies of all consents, approvals, authorizations, registrations
and filings and orders required or advisable to be made or obtained under any
Requirement of Law, or by any Contractual Obligation of each Loan Party, in
connection with the execution, delivery, performance, validity and
enforceability of the Loan Documents or any of the transactions contemplated
thereby, and such consents, approvals, authorizations, registrations, filings
and orders shall be in full force and effect and all applicable waiting periods
shall have expired;

 

(xi) copies of (A) the internally prepared quarterly financial statements of
Borrower and its Subsidiaries on a consolidated basis for the Fiscal Quarter
ended on April 30, 2004, and (B) the audited consolidated financial statements
for Borrower and its Subsidiaries for the Fiscal Years ended 2002, 2003 and
2004; and

 

45



--------------------------------------------------------------------------------

(xii) certificates of insurance issued on behalf of insurers of the Borrower and
all guarantors, describing in reasonable detail the types and amounts of
insurance (property and liability) maintained by the Borrower and all
guarantors.

 

Section 3.2. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing and of the Issuing Bank to issue, amend, renew or
extend any Letter of Credit is subject to the satisfaction of the following
conditions:

 

(a) at the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default or Event of Default shall exist;

 

(b) all representations and warranties of each Loan Party set forth in the Loan
Documents shall be true and correct in all material respects on and as of the
date of such Borrowing or the date of issuance, amendment, extension or renewal
of such Letter of Credit, in each case before and after giving effect thereto;

 

(c) since the date of the financial statements of the Borrower described in
Section 4.4(i), there shall have been no change which has had or could
reasonably be expected to have a Material Adverse Effect;

 

(d) the Borrower shall have delivered the required Notice of Revolving
Borrowing; and

 

(e) the Administrative Agent shall have received such other documents,
certificates, information or legal opinions as the Administrative Agent or the
Required Lenders may reasonably request, all in form and substance reasonably
satisfactory to the Administrative Agent or the Required Lenders.

 

Each Borrowing and each issuance, amendment, extension or renewal of any Letter
of Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a), (b)
and (c) of this Section 3.2.

 

Section 3.3. Delivery of Documents. All of the Loan Documents, certificates,
legal opinions and other documents and papers referred to in this Article III,
unless otherwise specified, shall be delivered to the Administrative Agent for
the account of each of the Lenders and, except for the Notes, in sufficient
counterparts or copies for each of the Lenders and shall be in form and
substance satisfactory in all respects to the Administrative Agent.

 

46



--------------------------------------------------------------------------------

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES

 

The Borrower represents and warrants to the Administrative Agent and each Lender
as follows:

 

Section 4.1. Existence; Power. The Borrower and each of its Subsidiaries (i) is
duly organized, validly existing and in good standing as a corporation,
partnership or limited liability company under the laws of the jurisdiction of
its organization, (ii) has all requisite power and authority to carry on its
business as now conducted, and (iii) is duly qualified to do business, and is in
good standing, in each jurisdiction where such qualification is required, except
where a failure to be so qualified could not reasonably be expected to result in
a Material Adverse Effect.

 

Section 4.2. Organizational Power; Authorization. The execution, delivery and
performance by each Loan Party of the Loan Documents to which it is a party are
within such Loan Party’s organizational powers and have been duly authorized by
all necessary organizational, and if required, stockholder, partner or member,
action. This Agreement has been duly executed and delivered by the Borrower, and
constitutes, and each other Loan Document to which any Loan Party is a party,
when executed and delivered by such Loan Party, will constitute, valid and
binding obligations of the Borrower or such Loan Party (as the case may be),
enforceable against it in accordance with their respective terms, except as may
be limited by applicable bankruptcy, insolvency, reorganization, moratorium, or
similar laws affecting the enforcement of creditors’ rights generally and by
general principles of equity.

 

Section 4.3. Governmental Approvals; No Conflicts. The execution, delivery and
performance by the Borrower of this Agreement, and by each Loan Party of the
other Loan Documents to which it is a party (a) do not require any consent or
approval of, registration or filing with, or any action by, any Governmental
Authority, except those as have been obtained or made and are in full force and
effect, (b) will not violate any Requirements of Law applicable to the Borrower
or any of its Subsidiaries or any judgment, order or ruling of any Governmental
Authority, (c) will not violate or result in a default under any indenture,
material agreement or other material instrument binding on the Borrower or any
of its Subsidiaries or any of its assets or give rise to a right thereunder to
require any payment to be made by the Borrower or any of its Subsidiaries and
(d) will not result in the creation or imposition of any Lien on any asset of
the Borrower or any of its Subsidiaries, except Liens (if any) created under the
Loan Documents.

 

Section 4.4. Financial Statements. The Borrower has furnished to each Lender (i)
the audited consolidated balance sheet of the Borrower and its Subsidiaries as
of January 30, 2004, and the related consolidated statements of income,
shareholders’ equity and cash flows for the Fiscal Year then ended prepared by
PriceWaterhouseCoopers LLP and (ii) the unaudited consolidated balance sheet of
the Borrower and its Subsidiaries as of April 30, 2004, and the related
unaudited consolidated statements of income and cash flows for the Fiscal
Quarter and year-to-date period then ending, certified by a Responsible Officer.
Such financial statements fairly present the consolidated financial condition of
the Borrower and its Subsidiaries as of such dates and the consolidated results
of operations for such periods in conformity with GAAP consistently applied,
subject to year end audit adjustments and the absence of footnotes in the case
of the statements referred to in clause (ii). Since January 30, 2004, there have
been no changes with respect to the Borrower and its Subsidiaries which have had
or could reasonably be expected to have, singly or in the aggregate, a Material
Adverse Effect.

 

47



--------------------------------------------------------------------------------

Section 4.5. Litigation and Environmental Matters.

 

(a) No litigation, investigation or proceeding of or before any arbitrators or
Governmental Authorities is pending against or, to the knowledge of the
Borrower, threatened against or affecting the Borrower or any of its
Subsidiaries (i) as to which there is a reasonable possibility of an adverse
determination that could reasonably be expected to have, either individually or
in the aggregate, a Material Adverse Effect or (ii) which in any manner draws
into question the validity or enforceability of this Agreement or any other Loan
Document.

 

(b) Except for the matters set forth on Schedule 4.5, neither the Borrower nor
any of its Subsidiaries (i) has failed to comply with any Environmental Law or
to obtain, maintain or comply with any permit, license or other approval
required under any Environmental Law, (ii) has become subject to any
Environmental Liability, (iii) has received notice of any claim with respect to
any Environmental Liability or (iv) knows of any basis for any Environmental
Liability, in each case where the effect of the foregoing could reasonably be
expected to result in a Material Adverse Effect.

 

Section 4.6. Compliance with Laws and Agreements. The Borrower and each
Subsidiary is in compliance with (a) all Requirements of Law and all judgments,
decrees and orders of any Governmental Authority and (b) all indentures,
agreements or other instruments binding upon it or its properties, except where
non-compliance, either singly or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

 

Section 4.7. Investment Company Act, Etc. Neither the Borrower nor any of its
Subsidiaries is (a) an “investment company” or is “controlled” by an “investment
company”, as such terms are defined in, or subject to regulation under, the
Investment Company Act of 1940, as amended, (b) a “holding company” as defined
in, or subject to regulation under, the Public Utility Holding Company Act of
1935, as amended or (c) otherwise subject to any other regulatory scheme
limiting its ability to incur debt or requiring any approval or consent from or
registration or filing with, any Governmental Authority in connection therewith.

 

Section 4.8. Taxes. The Borrower and its Subsidiaries have timely filed or
caused to be filed all Federal income tax returns and all other material tax
returns that, to the best knowledge of the executive officers of Borrower and
its Subsidiaries, are required to be filed by them, and have paid all taxes
shown to be due and payable on such returns or on any assessments made against
it or its property and all other taxes, fees or other charges imposed on it or
any of its property by any Governmental Authority, except (i) to the extent the
failure to do so would not have a Material Adverse Effect or (ii) where the same
are currently being contested in good faith by appropriate proceedings and for
which the Borrower or such Subsidiary, as the case may be, has set aside on its
books adequate reserves in accordance with GAAP. The charges, accruals and
reserves on the books of the Borrower and its Subsidiaries in respect of such
taxes are adequate, and no tax liabilities that could be materially in excess of
the amount so provided are anticipated.

 

Section 4.9. Margin Regulations. None of the proceeds of any of the Loans or
Letters of Credit will be used, directly or indirectly, for “purchasing” or
“carrying” any “margin stock” with the respective meanings of each of such terms
under Regulation U or for any purpose

 

48



--------------------------------------------------------------------------------

that violates the provisions of Regulation U. Neither the Borrower nor its
Subsidiaries is engaged principally, or as one of its important activities, in
the business of extending credit for the purpose of purchasing or carrying
“margin stock.”

 

Section 4.10. ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Standards No. 87) did not, as of the date of the most
recent financial statements reflecting such amounts, exceed the fair market
value of the assets of such Plan, and the present value of all accumulated
benefit obligations of all underfunded Plans (based on the assumptions used for
purposes of Statement of Financial Standards No. 87) did not, as of the date of
the most recent financial statements reflecting such amounts, exceed the fair
market value of the assets of all such underfunded Plans.

 

Section 4.11. Ownership of Property.

 

(a) Each of the Borrower and its Subsidiaries has good title to, or valid
leasehold interests in, all of its real and personal property material to the
operation of its business, including all such properties reflected in the most
recent audited consolidated balance sheet of the Borrower referred to in Section
4.4 or purported to have been acquired by the Borrower or any Subsidiary after
said date (except as sold or otherwise disposed of in the ordinary course of
business), in each case free and clear of Liens, other than Liens permitted
under Section 7.2. All leases that individually or in the aggregate are material
to the business or operations of the Borrower and its Subsidiaries are valid and
subsisting and are in full force.

 

(b) Each of the Borrower and its Subsidiaries owns, or is licensed, or otherwise
has the right, to use, all patents, trademarks, service marks, trade names,
copyrights, franchises, licenses and other intellectual property material to its
business, and the use thereof by the Borrower and its Subsidiaries does not
infringe in any material respect on the rights of any other Person.

 

(c) The properties of the Borrower and its Subsidiaries are insured within terms
reasonably acceptable to the Lenders, with financially sound and reputable
insurance companies which are not Affiliates of the Borrower (other than the
Captive Insurance Company) (unless otherwise reasonably acceptable to the
Lenders), in such amounts with such deductibles and covering such risks deemed
adequate as are customarily carried by companies engaged in similar businesses
and owning similar properties in localities where the Borrower or any applicable
Subsidiary operates.

 

Section 4.12. Disclosure. The Borrower has disclosed to the Lenders all
agreements, instruments, and corporate or other restrictions to which the
Borrower or any of its Subsidiaries is subject, and all other matters known to
any of them, that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect. Neither the Information
Memorandum nor any of the reports (including without limitation all reports that
the Borrower is required to file with the Securities and Exchange Commission),
financial statements, certificates or other information furnished by or on
behalf of the Borrower to the Administrative

 

49



--------------------------------------------------------------------------------

Agent or any Lender in connection with the negotiation or syndication of this
Agreement or any other Loan Document or delivered hereunder or thereunder (as
modified or supplemented by any other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, taken as a whole, in light of the circumstances
under which they were made, not misleading.

 

Section 4.13. Labor Relations. There are no strikes, lockouts or other material
labor disputes or grievances against the Borrower or any of its Subsidiaries,
or, to the Borrower’s knowledge, threatened against or affecting the Borrower or
any of its Subsidiaries, and no significant unfair labor practice, charges or
grievances are pending against the Borrower or any of its Subsidiaries, or to
the Borrower’s knowledge, threatened against any of them before any Governmental
Authority. All payments due from the Borrower or any of its Subsidiaries
pursuant to the provisions of any collective bargaining agreement have been paid
or accrued as a liability on the books of the Borrower or any such Subsidiary,
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect.

 

Section 4.14. Subsidiaries. Schedule 4.14 sets forth the name of, the ownership
interest of the Borrower in, the jurisdiction of incorporation or organization
of, and the type of, each Subsidiary and identifies each Subsidiary that is a
Subsidiary Loan Party and that is a Material Subsidiary, in each case as of the
Closing Date.

 

Section 4.15. Insolvency. After giving effect to the execution and delivery of
the Loan Documents, the making of the Loans under this Agreement, neither the
Borrower nor its Subsidiaries will be “insolvent,” within the meaning of such
term as defined in § 101 of Title 11 of the United States Code, as amended from
time to time, or be unable to pay its debts generally as such debts become due,
or have an unreasonably small capital to engage in any business or transaction,
whether current or contemplated.

 

Section 4.16. OFAC. Neither the Borrower nor any of its Subsidiaries (i) is a
person whose property or interest in property is blocked or subject to blocking
pursuant to Section 1 of Executive Order 13224 of September 23, 2001 Blocking
Property and Prohibiting Transactions With Persons Who Commit, Threaten to
Commit, or Support Terrorism (66 Fed. Reg. 49079 (2001)), (ii) engages in any
dealings or transactions prohibited by Section 2 of such executive order, or is
otherwise associated with any such person in any manner violative of Section 2
of such executive order, or (iii) is a person on the list of Specially
Designated Nationals and Blocked Persons or subject to the limitations or
prohibitions under any other U.S. Department of Treasury’s Office of Foreign
Assets Control regulation or executive order, except where non-compliance,
either singly or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

 

Section 4.17. Patriot Act. The Borrower and each of its Subsidiaries is in
compliance, in all material respects, with the (i) the Trading with the Enemy
Act, as amended, and each of the foreign assets control regulations of the
United States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended)
and any other enabling legislation or executive order relating thereto, and (ii)
the Uniting And Strengthening America By Providing Appropriate Tools Required To
Intercept And Obstruct Terrorism (USA Patriot Act of 2001). No part of the
proceeds of the Loans will be used, directly or indirectly, for any payments to
any governmental

 

50



--------------------------------------------------------------------------------

official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.

 

ARTICLE V

 

AFFIRMATIVE COVENANTS

 

The Borrower covenants and agrees that so long as any Lender has a Commitment
hereunder, any Letter of Credit remains outstanding or any Obligation remains
unpaid or outstanding:

 

Section 5.1. Financial Statements and Other Information. The Borrower will
deliver to the Administrative Agent and each Lender:

 

(a) as soon as available and in any event within 90 days after the end of each
Fiscal Year of Borrower, a copy of the annual audited report for such Fiscal
Year for the Borrower and its Subsidiaries, containing a consolidated balance
sheet of the Borrower and its Subsidiaries as of the end of such Fiscal Year and
the related consolidated statements of income, stockholders’ equity and cash
flows (together with all footnotes thereto) of the Borrower and its Subsidiaries
for such Fiscal Year, setting forth in each case in comparative form the figures
for the previous Fiscal Year, all in reasonable detail and reported on by
PriceWaterhouseCoopers LLP or other independent public accountants of nationally
recognized standing (without a “going concern” or like qualification, exception
or explanation and without any qualification or exception as to scope of such
audit) to the effect that such financial statements present fairly in all
material respects the financial condition and the results of operations of the
Borrower and its Subsidiaries for such Fiscal Year on a consolidated basis in
accordance with GAAP and that the examination by such accountants in connection
with such consolidated financial statements has been made in accordance with
generally accepted auditing standards;

 

(b) as soon as available and in any event within 60 days after the end of each
Fiscal Quarter of the Borrower, an unaudited consolidated balance sheet of the
Borrower and its Subsidiaries as of the end of such Fiscal Quarter and the
related unaudited consolidated statements of income and cash flows of the
Borrower and its Subsidiaries for such Fiscal Quarter and the then elapsed
portion of such Fiscal Year, setting forth in each case in comparative form the
figures for the corresponding quarter and the corresponding portion of
Borrower’s previous Fiscal Year, all certified by the chief financial officer,
the treasurer or the controller of the Borrower as presenting fairly in all
material respects the financial condition and results of operations of the
Borrower and its Subsidiaries on a consolidated basis in accordance with GAAP,
subject to normal year end audit adjustments and the absence of footnotes;

 

(c) concurrently with the delivery of the financial statements referred to in
clauses (a) and (b) above, (i) a Compliance Certificate signed by the chief
executive officer or the chief financial officer of the Borrower and (ii) a
written list of all Material Subsidiaries

 

51



--------------------------------------------------------------------------------

formed, acquired or created from a transfer of assets or through any other event
since the Closing Date with respect to the first delivery of financial
statements after the Closing Date and thereafter since the date of the most
recently delivered Compliance Certificate, such list to include the name of each
new Material Subsidiary, its state of incorporation, list of its officers and
directors and any other information that the Administrative Agent shall
reasonably request;

 

(d) promptly upon receipt thereof, copies of all reports on the financial
statements of the Borrower and its Subsidiaries, submitted by independent public
accountants to Borrower in connection with each annual, interim or special audit
of Borrower’s consolidated financial statements;

 

(e) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed with the
Securities and Exchange Commission, or any Governmental Authority succeeding to
any or all functions of said Commission, or with any national securities
exchange, or distributed by the Borrower to its shareholders generally, as the
case may be; and

 

(f) promptly following any request therefor, such other information regarding
the results of operations, business affairs and financial condition of the
Borrower or any Subsidiary as the Administrative Agent or any Lender may
reasonably request.

 

Originals of such financial statements and other reports and materials referred
to in this Section 5.1 need be delivered only to the Administrative Agent; all
other Lenders may receive copies.

 

So long as the Borrower maintains a site on Intralinks®, Borrower may satisfy
its obligation to deliver the financial statements and other reports and
materials referred to in this Section 5.1 by delivering such financial
statements and other reports and materials to the Administrative Agent and to
Intralinks® for posting and requesting that each Lender be notified thereof.

 

Section 5.2. Notices of Material Events. The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following:

 

(a) the occurrence of any Default or Event of Default;

 

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or, to the knowledge of the
Borrower, affecting the Borrower or any Subsidiary which, if adversely
determined, could reasonably be expected to result in a Material Adverse Effect;

 

(c) the occurrence of any event or any other development by which the Borrower
or any of its Subsidiaries (i) fails to comply with any Environmental Law or to
obtain, maintain or comply with any permit, license or other approval required
under any Environmental Law, (ii) becomes subject to any Environmental
Liability, (iii) receives notice of any claim with respect to any Environmental
Liability, or (iv) becomes aware of any basis for any Environmental Liability
and in each of the preceding clauses, which individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect;

 

52



--------------------------------------------------------------------------------

(d) the occurrence of any ERISA Event that alone, or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and its Subsidiaries in an aggregate amount exceeding
$1,000,000;

 

(e) the occurrence of any default or event of default, or the receipt by
Borrower or any of its Subsidiaries of any written notice of an alleged default
or event of default, in respect of any Material Indebtedness of the Borrower or
any of its Subsidiaries;

 

(f) simultaneously with the delivery of each Compliance Certificate, a written
list of all Material Subsidiaries formed, acquired, or created from a transfer
of assets or through any other event, during the period commencing on the
Closing Date and ending on the date on which the first Compliance Certificate is
delivered, and thereafter since the date of the most recently delivered
Compliance Certificate; such written list shall include the name of each new
Material Subsidiary, its state of incorporation, list of its officers and any
other information that the Administrative Agent shall reasonably request; and

 

(g) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

 

Each notice delivered under this Section shall be accompanied by a written
statement of a Responsible Officer setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.

 

Section 5.3. Existence; Conduct of Business. The Borrower will, and will cause
each of its Subsidiaries to, do or cause to be done all things necessary to
preserve, renew and maintain in full force and effect its legal existence and
its respective rights, licenses, permits, privileges, franchises, patents,
copyrights, trademarks and trade names material to the conduct of its business;
provided, that nothing in this Section shall prohibit any merger, consolidation,
liquidation or dissolution permitted under Section 7.3.

 

Section 5.4. Compliance with Laws, Etc. The Borrower will, and will cause each
of its Subsidiaries to, comply with all laws, rules, regulations and
requirements of any Governmental Authority applicable to its business and
properties, including without limitation, all Environmental Laws, ERISA and
OSHA, except where the failure to do so, either individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

 

Section 5.5. Payment of Obligations. The Borrower will, and will cause each of
its Subsidiaries to, pay and discharge at or before maturity, (i) all taxes,
assessments and governmental charges imposed upon it or upon its property, and
(ii) all claims (including, without limitation, claims for labor, materials,
supplies or services) which might, if unpaid, become a Lien upon its property,
unless, in each case, the validity or amount thereof is being contested in good
faith by appropriate proceedings and adequate reserves are maintained with
respect thereto.

 

Section 5.6. Books and Records. The Borrower will, and will cause each of its
Subsidiaries to, keep proper books of record and account in which full, true and
correct entries shall be made of all dealings and transactions in relation to
its business and activities to the extent necessary to prepare the consolidated
financial statements of Borrower in conformity with GAAP.

 

53



--------------------------------------------------------------------------------

Section 5.7. Visitation, Inspection, Etc. The Borrower will, and will cause each
of its Subsidiaries to, permit any representative of the Administrative Agent or
any Lender, to visit and inspect its properties, to examine its books and
records and to make copies and take extracts therefrom, and to discuss its
affairs, finances and accounts with any of its officers and with its independent
certified public accountants, all at such reasonable times and as often as the
Administrative Agent or any Lender may reasonably request after reasonable prior
notice to the Borrower; provided, however, if an Event of Default has occurred
and is continuing, no prior notice shall be required.

 

Section 5.8. Maintenance of Properties; Insurance. The Borrower will, and will
cause each of its Subsidiaries to, (a) keep and maintain all property material
to the conduct of its business in good working order and condition, ordinary
wear and tear excepted, except where the failure to do so, either individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect, (b) maintain with financially sound and reputable insurance
companies or the Captive Insurance Company, insurance with respect to its
properties and business, and the properties and business of its Subsidiaries,
against loss or damage of the kinds customarily insured against by companies in
the same or similar businesses operating in the same or similar locations, and
(c) at all times shall name Administrative Agent as additional insured on all
liability policies of the Borrower and its Subsidiaries.

 

Section 5.9. Use of Proceeds and Letters of Credit. The Borrower will use the
proceeds of all Loans to refinance Indebtedness outstanding under the Existing
Credit Agreement, to finance working capital needs and acquisitions permitted
under Section 7.4, to support the issuance of commercial paper and for other
general corporate purposes of the Borrower and its Subsidiaries. No part of the
proceeds of any Loan will be used, whether directly or indirectly, for any
purpose that would violate any rule or regulation of the Board of Governors of
the Federal Reserve System, including Regulations T, U or X. All Letters of
Credit will be used for general corporate purposes.

 

Section 5.10. Additional Subsidiaries.

 

(a) If any Subsidiary becomes a Material Subsidiary after the Closing Date, or
any Material Subsidiary is acquired or formed after the Closing Date, the
Borrower will, simultaneously with delivery of the written list of new Material
Subsidiaries required pursuant to Section 5.1(c) above, cause such Material
Subsidiary to become a Subsidiary Loan Party by satisfying the requirements of
clause (e) below.

 

(b) If, at any time, the aggregate revenue or assets (on a non-consolidated
basis) of the Borrower and those Subsidiaries that are then Subsidiary Loan
Parties are less than the Aggregate Subsidiary Threshold, then the Borrower
shall cause one or more other Subsidiaries to become additional Subsidiary Loan
Parties, as provided in this Section 5.10, within ten (10) Business Days after
such revenues or assets become less than the Aggregate Subsidiary Threshold so
that after including the revenue or assets of any such additional Subsidiary
Loan Parties, the aggregate revenue or assets (on a non-consolidated basis) of
the Borrower and all such Subsidiary Loan Parties would equal or exceed the
Aggregate Subsidiary Threshold.

 

54



--------------------------------------------------------------------------------

(c) The Borrower may elect at any time to have any Subsidiary become an
additional Subsidiary Loan Party as provided in this Section 5.10.

 

(d) Upon the occurrence and during the continuation of any Event of Default, if
the Required Lenders so direct, the Borrower shall (i) cause all of its
Subsidiaries (other than Securitization Subsidiaries) to become additional
Subsidiary Loan Parties, as provided in this Section 5.10, within ten (10)
Business Days after the Borrower’s receipt of written confirmation of such
direction from the Administrative Agent.

 

(e) A Subsidiary shall become an additional Subsidiary Loan Party after the
Closing Date by executing and delivering to the Administrative Agent a
Subsidiary Guaranty Supplement and an Indemnity and Contribution Agreement
Supplement, accompanied by (i) all other Loan Documents related thereto, (ii)
certified copies of certificates or articles of incorporation or organization,
by-laws, membership operating agreements, and other organizational documents,
appropriate authorizing resolutions of the board of directors of such
Subsidiaries, and opinions of counsel comparable to those delivered pursuant to
Section 3.1(vii), and (iii) such other documents as the Administrative Agent may
reasonably request. Notwithstanding the foregoing, if the Subsidiary becoming an
additional Subsidiary Loan Party shall be a captive insurance company (other
than the Captive Insurance Company) organized under the laws of Bermuda or
another jurisdiction in which captive insurance companies frequently are formed
by major U.S. corporations, the Subsidiary Guaranty Supplement and the Indemnity
and Contribution Agreement Supplement for such additional Subsidiary Loan Party
shall provide that in no event or circumstance shall the Administrative Agent,
any Lender or any other Guarantor be entitled to recover from such new
Subsidiary Loan Party any amount that would cause such captive insurance
company’s statutory assets to fail to exceed its statutory liabilities by the
margin required by the applicable insurance laws of the jurisdiction in which it
is organized; provided that such limitations shall be no greater than the
limitations contained in the Subsidiary Guaranty Agreement and the Indemnity and
Contribution Agreement with respect to the Captive Insurance Company without the
prior written consent of the Administrative Agent, such consent not to be
unreasonably withheld.

 

Section 5.11. Ownership of all Subsidiary Loan Parties. Borrower shall maintain
its percentage of ownership existing as of the date hereof of all Subsidiary
Loan Parties, and shall not decrease its ownership percentage in each Person
which becomes a Subsidiary Loan Party after the date hereof, as such ownership
exists at the time such Person becomes a Subsidiary Loan Party.

 

Section 5.12. Post Closing Requirements. The Borrower will, and will cause each
of its Subsidiaries to:

 

(a) No later than ten (10) days after the Closing Date, deliver to the
Administrative Agent certified copies of the articles of incorporation or other
charter documents of Kamen Supply Company, Inc. together with certificates of
good standing or existence from the Secretary of the State of Kansas.

 

55



--------------------------------------------------------------------------------

(b) No later than ten (10) days after the Closing Date, deliver to the
Administrative Agent certified copies of the articles of incorporation or other
charter documents of Century Maintenance Supply, Inc. together with certificates
of good standing or existence from the Delaware Secretary of State.

 

ARTICLE VI

 

FINANCIAL COVENANTS

 

The Borrower covenants and agrees that so long as any Lender has a Commitment
hereunder, any Letter of Credit remains outstanding or any Obligation remains
unpaid or outstanding:

 

Section 6.1. Leverage Ratio. The Borrower shall maintain at the end of each
Fiscal Quarter a Leverage Ratio of not greater than 0.55:1.00.

 

Section 6.2. Fixed Charge Coverage Ratio. The Borrower will maintain, as of the
end of each Fiscal Quarter, a Fixed Charge Coverage Ratio of not less than
1.50:1.00.

 

Section 6.3. Consolidated Net Worth. The Borrower will maintain at the end of
each Fiscal Quarter a Consolidated Net Worth of not less than the sum of (a)
$900,000,000 plus (b) 50% of Consolidated Net Income on a cumulative basis for
all preceding Fiscal Quarters, commencing with the Fiscal Quarter ending April
30, 2004; provided, that if Consolidated Net Income is negative in any Fiscal
Quarter the amount added for such Fiscal Quarter shall be zero and such negative
Consolidated Net Income shall not reduce the amount of Consolidated Net Income
added from any previous Fiscal Quarter, plus (c) 100% of the amount by which the
Borrower’s “total stockholders’ equity” is increased as a result of any public
or private offering of Capital Stock of the Borrower after the Closing Date.
Promptly upon the consummation of any such offering of Capital Stock, the
Borrower shall notify the Administrative Agent in writing of the amount of such
increase in “total stockholders’ equity”.

 

ARTICLE VII

 

NEGATIVE COVENANTS

 

The Borrower covenants and agrees that so long as any Lender has a Commitment
hereunder, any Letter of Credit remains outstanding or any Obligation remains
outstanding:

 

Section 7.1. Indebtedness and Preferred Equity. The Borrower will not, and will
not permit any of its Subsidiaries to, create, incur, assume or suffer to exist
any Indebtedness, except:

 

(a) Indebtedness created pursuant to the Loan Documents;

 

56



--------------------------------------------------------------------------------

(b) Indebtedness outstanding on the date hereof or incurred under financing
agreements outstanding on the date hereof, in each case as set forth on Schedule
7.1 and extensions, renewals and replacements of any such Indebtedness that do
not increase the outstanding principal amount thereof (immediately prior to
giving effect to such extension, renewal or replacement) or shorten the maturity
or the weighted average life thereof;

 

(c) Indebtedness incurred to finance the acquisition, construction or
improvement of any fixed or capital assets, including Capital Lease Obligations,
and any Indebtedness assumed in connection with the acquisition of any such
assets or secured by a Lien on any such assets prior to the acquisition thereof;
provided, that such Indebtedness is incurred prior to or within 90 days after
such acquisition or the completion of such construction or improvements or
extensions, renewals, and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof (immediately prior to giving
effect to such extension, renewal or replacement) or shorten the maturity or the
weighted average life thereof; provided further, that the aggregate principal
amount of such Indebtedness does not exceed $50,000,000 at any time outstanding;

 

(d) Indebtedness of the Borrower owing to any Subsidiary and of any Subsidiary
owing to the Borrower or any other Subsidiary; provided, that any such
Indebtedness that is owed by a Subsidiary that is not a Subsidiary Loan Party
shall be subject to Section 7.4;

 

(e) Guarantees by the Borrower of Indebtedness of any Subsidiary and by any
Subsidiary of Indebtedness of the Borrower or any other Subsidiary; provided,
that Guarantees by any Loan Party of Indebtedness of any Subsidiary that is not
a Subsidiary Loan Party shall be subject to Section 7.4; provided, further, that
neither the Borrower nor any of its Subsidiaries shall be permitted to Guarantee
any Indebtedness owed by any Securitization Subsidiary;

 

(f) Indebtedness of any Person which becomes a Subsidiary after the date of this
Agreement; provided, that such Indebtedness exists at the time that such Person
becomes a Subsidiary and is not created in contemplation of or in connection
with such Person becoming a Subsidiary;

 

(g) Permitted Subordinated Debt;

 

(h) Indebtedness owed to a Person other than the Borrower or any Subsidiaries in
respect of any Securitization Transaction permitted by Section 7.6(c) in an
aggregate amount not to exceed $100,000,000;

 

(i) Indebtedness in respect of Hedging Obligations permitted by Section 7.10;
and

 

(j) other unsecured Indebtedness so long as at the time such Indebtedness is
incurred, and after giving pro forma effect to the incurrence and application of
the proceeds thereof, the Borrower’s Leverage Ratio is not greater than
0.55:1.00.

 

Borrower will not, and will not permit any Subsidiary to, issue any preferred
stock or other preferred equity interests that (i) matures or is mandatorily
redeemable pursuant to a sinking fund obligation or otherwise, (ii) is or may
become redeemable or repurchaseable at the option of the

 

57



--------------------------------------------------------------------------------

holder thereof, in whole or in part or (iii) is convertible or exchangeable at
the option of the holder thereof for Indebtedness or preferred stock or any
other preferred equity interests described in this paragraph, on or prior to, in
the case of clause (i), (ii) or (iii), the first anniversary of the Revolving
Commitment Termination Date.

 

Section 7.2. Negative Pledge. The Borrower will not, and will not permit any of
its Subsidiaries to, create, incur, assume or suffer to exist any Lien on any of
its assets or property now owned or hereafter acquired, except:

 

(a) Permitted Encumbrances;

 

(b) any Liens on any property or asset of the Borrower or any Subsidiary
existing on the Closing Date set forth on Schedule 7.2; provided, that such Lien
shall not apply to any other property or asset of the Borrower or any
Subsidiary;

 

(c) purchase money Liens upon or in any fixed or capital assets to secure the
purchase price or the cost of construction or improvement of such fixed or
capital assets or to secure Indebtedness incurred solely for the purpose of
financing the acquisition, construction or improvement of such fixed or capital
assets (including Liens securing any Capital Lease Obligations); provided, that
(i) such Lien secures Indebtedness permitted by Section 7.1(c) or Section 7.9,
(ii) such Lien attaches to such asset concurrently or within 90 days after the
acquisition, improvement or completion of the construction thereof; (iii) such
Lien does not extend to any other asset; and (iv) the Indebtedness secured
thereby does not exceed the cost of acquiring, constructing or improving such
fixed or capital assets;

 

(d) any Lien (i) existing on any asset of any Person at the time such Person
becomes a Subsidiary of the Borrower, (ii) existing on any asset of any Person
at the time such Person is merged with or into the Borrower or any Subsidiary of
the Borrower or (iii) existing on any asset prior to the acquisition thereof by
the Borrower or any Subsidiary of the Borrower; provided, that any such Lien was
not created in the contemplation of any of the foregoing and any such Lien
secures only those obligations which it secures on the date that such Person
becomes a Subsidiary or the date of such merger or the date of such acquisition;

 

(e) any Lien arising out of any Securitization Transaction permitted by Section
7.6(c);

 

(f) Liens (other than those permitted by paragraphs (a) through (e) above)
encumbering assets having an Asset Value not greater than $50,000,000 in the
aggregate at any one time; and

 

(g) extensions, renewals, or replacements of any Lien referred to in paragraphs
(a) through (f) of this Section; provided, that the principal amount of the
Indebtedness secured thereby is not increased and that any such extension,
renewal or replacement is limited to the assets originally encumbered thereby.

 

58



--------------------------------------------------------------------------------

Section 7.3. Fundamental Changes.

 

(a) The Borrower will not, and will not permit any Subsidiary to, merge into or
consolidate into any other Person, or permit any other Person to merge into or
consolidate with it, or sell, or lease, transfer or otherwise dispose of (in a
single transaction or a series of transactions) all or substantially all of its
assets (in each case, whether now owned or hereafter acquired) or all or
substantially all of the stock of any of its Subsidiaries (in each case, whether
now owned or hereafter acquired) or liquidate or dissolve; provided, that if at
the time thereof and immediately after giving effect thereto, no Default or
Event of Default shall have occurred and be continuing (i) the Borrower or any
Subsidiary may merge with a Person if the Borrower (or such Subsidiary if the
Borrower is not a party to such merger) is the surviving Person, (ii) any
Subsidiary may merge into another Subsidiary; provided, that if any party to
such merger is a Subsidiary Loan Party, the Subsidiary Loan Party shall be the
surviving Person, (iii) any Subsidiary may sell, transfer, lease or otherwise
dispose of all or substantially all of its assets to the Borrower or to a
Subsidiary Loan Party, (iv) the Borrower and any Subsidiary may sell, transfer,
lease or otherwise dispose of all or substantially all of its assets to the
extent permitted in Section 7.6, and (v) any Subsidiary (other than a Subsidiary
Loan Party) may liquidate or dissolve if the Borrower determines in good faith
that such liquidation or dissolution is in the best interests of the Borrower
and is not materially disadvantageous to the Lenders; provided, that any such
merger involving a Person that is not a wholly-owned Subsidiary immediately
prior to such merger shall not be permitted unless also permitted by Section
7.4.

 

(b) The Borrower will not, and will not permit any of its Subsidiaries to,
engage in any business other than businesses of the type conducted by the
Borrower and its Subsidiaries taken as whole on the date hereof and businesses
reasonably related thereto, except where the Investment made, and other funds
expended or committed with respect to such business, do not exceed $5,000,000 in
each new business.

 

Section 7.4. Investments, Loans, Etc. The Borrower will not, and will not permit
any of its Subsidiaries to, purchase, hold or acquire (including pursuant to any
merger with any Person that was not a wholly-owned Subsidiary prior to such
merger), any Capital Stock, evidence of indebtedness or other securities
(including any option, warrant, or other right to acquire any of the foregoing)
of, make or permit to exist any loans or advances to, Guarantee any obligations
of, or make or permit to exist any investment or any other interest in, any
other Person (all of the foregoing being collectively called “Investments”), or
purchase or otherwise acquire (in one transaction or a series of transactions)
any assets of any other Person that constitute a business unit, or create or
form any Subsidiary, except:

 

(a) Investments (other than Permitted Investments) existing on the date hereof
and set forth on Schedule 7.4 (including Investments in Subsidiaries);

 

(b) Permitted Investments;

 

(c) Guarantees constituting Indebtedness permitted by Section 7.1; provided,
that the aggregate principal amount of Indebtedness of Subsidiaries that are not
Subsidiary Loan Parties that is Guaranteed by any Loan Party shall be subject to
the limitation set forth in clause (d) hereof;

 

59



--------------------------------------------------------------------------------

(d) Investments made by the Borrower in or to any Subsidiary and by any
Subsidiary to the Borrower or in or to another Subsidiary; provided, that the
aggregate amount of Investments by Loan Parties in or to, and Guarantees by Loan
Parties of Indebtedness of, any Subsidiary that is not a Subsidiary Loan Party
(including all such Investments and Guarantees existing on the Closing Date)
shall not exceed $30,000,000 at any time outstanding; provided, further, that
neither the Borrower nor any of its Subsidiaries shall be permitted to Guarantee
any Indebtedness owed by any Securitization Subsidiary;

 

(e) Investments made by the Borrower in or to any Subsidiary and by any
Subsidiary to any Person that is not a Subsidiary; provided, that the aggregate
amount of all such Investments in or to, and Guarantees of Indebtedness of, any
such Persons (including all such Investments and Guarantees existing on the
Closing Date) shall not exceed $25,000,000 at any time outstanding;

 

(f) loans or advances to employees, officers or directors of the Borrower or any
Subsidiary in the ordinary course of business for travel, relocation and related
expenses; provided, however, that the aggregate amount of all such loans and
advances does not exceed $1,000,000 at any time;

 

(g) Hedging Obligations permitted by Section 7.10;

 

(h) any Capital Stock, evidence of indebtedness, other securities (including any
option, warrant, or other right to acquire any of the foregoing) or any assets
of any other Person if the aggregate purchase price in any such transaction or
series of related transactions does not exceed $250,000,000; and

 

(i) other Investments that in the aggregate do not exceed $5,000,000 in any
Fiscal Year.

 

Section 7.5. Restricted Payments. The Borrower will not, and will not permit its
Subsidiaries to, declare or make, or agree to pay or make, directly or
indirectly, any dividend on any class of its stock, or make any payment on
account of, or set apart assets for a sinking or other analogous fund for, the
purchase, redemption, retirement, defeasance or other acquisition of, any shares
of Capital Stock or Indebtedness subordinated to the Obligations of the Borrower
or any Guarantee thereof or any options, warrants, or other rights to purchase
such Capital Stock or such Indebtedness, whether now or hereafter outstanding
(each, a “Restricted Payment”), except for (i) dividends payable by the Borrower
solely in shares of any class of its common stock, (ii) Restricted Payments made
by any Subsidiary to the Borrower or to another Subsidiary Loan Party, (iii) so
long as no Default or Event of Default has occurred and is continuing or would
result therefrom, any payments made for the repurchase of outstanding capital
stock of the Borrower made since January 31, 2003 in an aggregate amount at any
time not to exceed $60,000,000; and (iv) so long as no Default or Event of
Default has occurred and is continuing or would result therefrom, cash dividends
and distributions paid on, and cash redemptions of, the common stock of the
Borrower; provided, that the aggregate amount of all such Restricted Payments
made by the Borrower under clauses (iii) and (iv) in this Section 7.5 does not
exceed

 

60



--------------------------------------------------------------------------------

50% of Consolidated Net Income (or, in an event of a loss, minus 100% of Net
Income) earned during the Borrower’s Fiscal Year commencing on January 30, 1999
and each Fiscal Year thereafter (such period to be treated as one accounting
period).

 

Section 7.6. Sale of Assets. The Borrower will not, and will not permit any of
its Subsidiaries to, convey, sell, lease, assign, transfer or otherwise dispose
of, any of its assets, business or property, whether now owned or hereafter
acquired, or, in the case of any Subsidiary, issue or sell any shares of such
Subsidiary’s Capital Stock to any Person other than the Borrower or a Subsidiary
Loan Party (or to qualify directors if required by applicable law), except:

 

(a) the sale of equipment or other personal property being replaced by other
equipment or other personal property purchased as a capital expenditure item;

 

(b) the sale of inventory and Permitted Investments in the ordinary course of
business;

 

(c) the sale of accounts receivable and all related rights pursuant to a
Securitization Transaction that results in Indebtedness that is permitted under
Section 7.1;

 

(d) the sale of assets in connection with a sale-leaseback transaction permitted
under Section 7.9; and

 

(e) other asset sales (including the stock of Subsidiaries) where, on the date
of execution of a binding obligation to make such asset sale (provided that if
the asset sale is not consummated within six (6) months of such execution, then
on the date of consummation of such asset sale rather than on the date of
execution of such binding obligation), the aggregate Asset Value of all asset
sales occurring after the Closing Date, taking into account the Asset Value of
the proposed asset sale, would not exceed ten percent (10%) of the greater of
(i) Borrower’s Consolidated Net Worth as of April 30, 2004 and (ii) Borrower’s
Consolidated Net Worth as of the date of the most recent financial statements
delivered pursuant to this Agreement.

 

Section 7.7. Transactions with Affiliates. The Borrower will not, and will not
permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) in the ordinary course of business at prices and on terms
and conditions not less favorable to the Borrower or such Subsidiary than could
be obtained on an arm’s-length basis from unrelated third parties, (b)
transactions between or among the Borrower and any Subsidiary Loan Party not
involving any other Affiliates and (c) any Restricted Payment permitted by
Section 7.5.

 

Section 7.8. Restrictive Agreements. The Borrower will not, and will not permit
any Subsidiary to, directly or indirectly, enter into, incur or permit to exist
any agreement that prohibits, restricts or imposes any condition upon (a) the
ability of the Borrower or any Subsidiary to create, incur or permit any Lien
upon any of its assets or properties, whether now owned or hereafter acquired,
or (b) the ability of any Subsidiary to pay dividends or other distributions
with respect to its common stock, to make or repay loans or advances to the
Borrower or any other Subsidiary, to Guarantee Indebtedness of the Borrower or
any other Subsidiary or to transfer any of its property or assets to the
Borrower or any Subsidiary of the

 

61



--------------------------------------------------------------------------------

Borrower; provided, that (i) the foregoing shall not apply to restrictions or
conditions imposed by law or by this Agreement or any other Loan Document, (ii)
the foregoing shall not apply to customary restrictions and conditions contained
in agreements relating to the sale of a Subsidiary pending such sale, provided
such restrictions and conditions apply only to the Subsidiary that is sold and
such sale is permitted hereunder, (iii) clause (a) shall not apply to
restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement if such restrictions and conditions
apply only to the property or assets securing such Indebtedness, (iv) clause (a)
shall not apply to customary provisions in leases and other contracts
restricting the assignment thereof and (v) the foregoing restrictions shall not
apply to restrictions on any Securitization Subsidiaries contained in the
documents governing any Securitization Transaction.

 

Section 7.9. Sale and Leaseback Transactions. The Borrower will not, and will
not permit any of the Subsidiaries to, enter into any arrangement, directly or
indirectly, whereby it shall sell or transfer any property, real or personal,
used or useful in its business, whether now owned or hereinafter acquired, and
thereafter rent or lease such property or other property that it intends to use
for substantially the same purpose or purposes as the property sold or
transferred, except (i) the sale and leaseback transactions listed on Schedule
7.9 and (ii) other property to the extent that the aggregate fair market value
of all such other property sold and leased back pursuant to this clause (ii)
does not exceed $100,000,000 at any one time.

 

Section 7.10. Hedging Transactions. The Borrower will not, and will not permit
any of the Subsidiaries to, enter into any Hedging Transaction, other than
Hedging Transactions entered into in the ordinary course of business to hedge or
mitigate risks to which the Borrower or any Subsidiary is exposed in the conduct
of its business or the management of its assets and liabilities. Solely for the
avoidance of doubt, the Borrower acknowledges that a Hedging Transaction entered
into for speculative purposes or of a speculative nature (which shall be deemed
to mean the creation of risk exposure where one does not exist) in relation to
any of its business operations and shall include without limitation any Hedging
Transaction under which the Borrower or any of the Subsidiaries is or may become
obliged to make any payment (i) in connection with the purchase by any third
party of any common stock or any Indebtedness or (ii) as a result of changes in
the market value of any common stock or any Indebtedness, is not a Hedging
Transaction entered into in the ordinary course of business to hedge or mitigate
risks.

 

Section 7.11. Fiscal Year. Without the prior written consent of the
Administrative Agent, the Borrower will not, and will not permit any Subsidiary
to, change the fiscal year of the Borrower or of any Subsidiary, except to
change the fiscal year of a Subsidiary to conform its fiscal year to that of the
Borrower.

 

Section 7.12. Optional Prepayments. The Borrower will not, and will not permit
any of its Subsidiaries to, directly or indirectly, prepay, purchase, redeem,
retire, defease or otherwise acquire, or make any optional payment on account of
any principal of, interest on, or premium payable in connection with the
optional prepayment, redemption or retirement of, any of its Indebtedness, or
give a notice of redemption with respect to any such Indebtedness, or make any
payment in violation of the subordination provisions of any Permitted
Subordinated Debt, except with respect to (i) the Obligations under this
Agreement and the Notes, (ii) prepayments of Indebtedness outstanding pursuant
to revolving credit, overdraft and line of

 

62



--------------------------------------------------------------------------------

credit facilities permitted pursuant to Section 7.1 and (iii) so long as no
Default or Event of Default has occurred and is continuing, intercompany loans
made or outstanding pursuant to Section 7.1.

 

Section 7.13. Actions Under Certain Documents. The Borrower will not, and will
not permit any of its Subsidiaries to, without the prior written consent of the
Administrative Agent, (a) modify, amend, cancel or rescind (i) the certificate
or articles of incorporation, bylaws or other organizational documents or (ii)
any agreements or documents evidencing or governing Permitted Subordinated Debt,
or (b) make demand of payment or accept payment on any intercompany Indebtedness
permitted by Section 7.1, except that with respect to such intercompany
Indebtedness, (i) current interest accrued thereon as of the date of this
Agreement and all interest subsequently accruing thereon (whether or not paid
currently) may be paid unless a Default or Event of Default has occurred and is
continuing and (ii) the Borrower and its Subsidiaries may demand and accept
payment on any intercompany Indebtedness owed by a Securitization Subsidiary to
the Borrower or such Subsidiary.

 

Section 7.14. Financial Letters of Credit. The Borrower will not, and will not
permit any of its Subsidiaries to, create, incur, assume or suffer to exist
Indebtedness under Financial Letters of Credit (other than Letters of Credit) in
an aggregate amount in excess of $50,000,000 at any one time outstanding.

 

ARTICLE VIII

 

EVENTS OF DEFAULT

 

Section 8.1. Events of Default. If any of the following events (each an “Event
of Default”) shall occur:

 

(a) the Borrower shall fail to pay any principal of any Loan or of any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment or otherwise; or

 

(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount payable under clause (a) of this Section 8.1)
payable under this Agreement or any other Loan Document, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of five (5) Business Days; or

 

(c) any representation or warranty made or deemed made by or on behalf of the
Borrower or any Subsidiary in or in connection with this Agreement or any other
Loan Document (including the Schedules attached thereto) and any amendments or
modifications hereof or waivers hereunder, or in any certificate, report,
financial statement or other document submitted to the Administrative Agent or
the Lenders by any Loan Party or any representative of any Loan Party pursuant
to or in connection with this Agreement or any other Loan Document shall prove
to be incorrect in any material respect when made or deemed made or submitted;
or

 

63



--------------------------------------------------------------------------------

(d) the Borrower shall fail to observe or perform any covenant or agreement
contained in Sections 5.2, 5.3 (with respect to the Borrower’s existence) or
Articles VI or VII; or

 

(e) any Loan Party shall fail to observe or perform any covenant or agreement
contained in this Agreement (other than those referred to in clauses (a), (b)
and (d) above) or any other Loan Document, and such failure shall remain
unremedied for 30 days after the earlier of (i) any Responsible Officer of the
Borrower becomes aware of such failure, or (ii) notice thereof shall have been
given to the Borrower by the Administrative Agent or any Lender; or

 

(f) the Borrower or any Subsidiary (whether as primary obligor or as guarantor
or other surety) shall fail to pay any principal of, or premium or interest on,
any Material Indebtedness that is outstanding, when and as the same shall become
due and payable (whether at scheduled maturity, required prepayment,
acceleration, demand or otherwise), and such failure shall continue after the
applicable grace period, if any, specified in the agreement or instrument
evidencing or governing such Indebtedness; or any other event shall occur or
condition shall exist under any agreement or instrument relating to such
Indebtedness and shall continue after the applicable grace period, if any,
specified in such agreement or instrument, if the effect of such event or
condition is to accelerate, or permit the acceleration of, the maturity of such
Indebtedness; or any such Indebtedness shall be declared to be due and payable,
or required to be prepaid or redeemed (other than by a regularly scheduled
required prepayment or redemption), purchased or defeased, or any offer to
prepay, redeem, purchase or defease such Indebtedness shall be required to be
made, in each case prior to the stated maturity thereof;

 

(g) the Borrower or any Subsidiary shall (i) commence a voluntary case or other
proceeding or file any petition seeking liquidation, reorganization or other
relief under any federal, state or foreign bankruptcy, insolvency or other
similar law now or hereafter in effect or seeking the appointment of a
custodian, trustee, receiver, liquidator or other similar official of it or any
substantial part of its property, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in clause (i) of this Section, (iii) apply for or consent to the appointment of
a custodian, trustee, receiver, liquidator or other similar official for the
Borrower or any such Subsidiary or for a substantial part of its assets, (iv)
file an answer admitting the material allegations of a petition filed against it
in any such proceeding, (v) make a general assignment for the benefit of
creditors, or (vi) take any action for the purpose of effecting any of the
foregoing; or

 

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Subsidiary or its debts, or any substantial part
of its assets, under any federal, state or foreign bankruptcy, insolvency or
other similar law now or hereafter in effect or (ii) the appointment of a
custodian, trustee, receiver, liquidator or other similar official for the
Borrower or any Subsidiary or for a substantial part of its assets, and in any
such case, such proceeding or petition shall remain undismissed for a period of
60 days or an order or decree approving or ordering any of the foregoing shall
be entered; or

 

(i) the Borrower or any Subsidiary shall become unable to pay, shall admit in
writing its inability to pay, or shall fail to pay, its debts as they become
due; or

 

64



--------------------------------------------------------------------------------

(j) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with other ERISA Events that have occurred, could
reasonably be expected to result in liability to the Borrower and the
Subsidiaries in an aggregate amount exceeding $5,000,000; or

 

(k) any judgment or order for the payment of money in excess of $5,000,000 in
the aggregate shall be rendered against the Borrower or any Subsidiary, and
either (i) enforcement proceedings shall have been commenced by any creditor
upon such judgment or order or (ii) there shall be a period of 30 consecutive
days during which a stay of enforcement of such judgment or order, by reason of
a pending appeal or otherwise, shall not be in effect; or

 

(l) any non-monetary judgment or order shall be rendered against the Borrower or
any Subsidiary that could reasonably be expected to have a Material Adverse
Effect, and there shall be a period of 30 consecutive days during which a stay
of enforcement of such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect; or

 

(m) a Change in Control shall occur or exist; or

 

(n) any provision of any Subsidiary Guaranty Agreement shall for any reason
cease to be valid and binding on, or enforceable against, any Subsidiary Loan
Party, or any Subsidiary Loan Party shall so state in writing, or any Subsidiary
Loan Party shall seek to terminate its Subsidiary Guaranty Agreement; or

 

(o) there shall exist or occur any “Event of Default” as provided under the
terms of any other Loan Document, or any Loan Document ceases to be in full
force and effect or the validity or enforceability thereof is disaffirmed by or
on behalf of Borrower or any other Loan Party, or at any time it is or becomes
unlawful for Borrower or any other Loan Party to perform or comply with its
obligations under any Loan Document, or the obligations of Borrower or any other
Loan Party under any Loan Document are not or cease to be legal, valid and
binding on Borrower or any such Loan Party; or

 

(p) an attachment or similar action shall be made on or taken against any of the
assets of the Borrower or any Subsidiary with an Asset Value exceeding
$5,000,000 in aggregate and is not removed, suspended or enjoined within 60 days
of the same being made or any suspension or injunction being lifted;

 

then, and in every such event (other than an event with respect to the Borrower
described in clause (g) or (h) of this Section) and at any time thereafter
during the continuance of such event, the Administrative Agent may, and upon the
written request of the Required Lenders shall, by notice to the Borrower, take
any or all of the following actions, at the same or different times: (i)
terminate the Commitments, whereupon the Commitment of each Lender shall
terminate immediately, (ii) declare the principal of and any accrued interest on
the Loans, and all other Obligations owing hereunder, to be, whereupon the same
shall become, due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower,
(iii) exercise all remedies contained in any other Loan Document, and (iv)
exercise any other remedies available at law or in equity; and that, if an Event
of Default specified in either clause (g) or (h) with respect to the Borrower
shall occur, the

 

65



--------------------------------------------------------------------------------

Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon, and all fees, and all other
Obligations shall automatically become due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower.

 

ARTICLE IX

 

THE ADMINISTRATIVE AGENT

 

Section 9.1. Appointment of Administrative Agent.

 

(a) Each Lender irrevocably appoints SunTrust Bank as the Administrative Agent
and authorizes it to take such actions on its behalf and to exercise such powers
as are delegated to the Administrative Agent under this Agreement and the other
Loan Documents, together with all such actions and powers that are reasonably
incidental thereto. The Administrative Agent may perform any of its duties
hereunder or under the other Loan Documents by or through any one or more
sub-agents or attorneys-in-fact appointed by the Administrative Agent. The
Administrative Agent and any such sub-agent or attorney-in-fact may perform any
and all of its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions set forth in this Article
shall apply to any such sub-agent or attorney-in-fact and the Related Parties of
the Administrative Agent, any such sub-agent and any such attorney-in-fact and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent.

 

(b) The Issuing Bank shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith until such
time and except for so long as the Administrative Agent may agree at the request
of the Required Lenders to act for the Issuing Bank with respect thereto;
provided, that the Issuing Bank shall have all the benefits and immunities (i)
provided to the Administrative Agent in this Article IX with respect to any acts
taken or omissions suffered by the Issuing Bank in connection with Letters of
Credit issued by it or proposed to be issued by it and the application and
agreements for letters of credit pertaining to the Letters of Credit as fully as
if the term “Administrative Agent” as used in this Article IX included the
Issuing Bank with respect to such acts or omissions and (ii) as additionally
provided in this Agreement with respect to the Issuing Bank.

 

Section 9.2. Nature of Duties of Administrative Agent. The Administrative Agent
shall not have any duties or obligations except those expressly set forth in
this Agreement and the other Loan Documents. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default or an Event
of Default has occurred and is continuing, (b) the Administrative Agent shall
not have any duty to take any discretionary action or exercise any discretionary
powers, except those discretionary rights and powers expressly contemplated by
the Loan Documents that the Administrative Agent is required to exercise in
writing by the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in Section
10.2), and (c) except as expressly set forth in the Loan Documents, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable

 

66



--------------------------------------------------------------------------------

for the failure to disclose, any information relating to the Borrower or any of
its Subsidiaries that is communicated to or obtained by the Administrative Agent
or any of its Affiliates in any capacity. The Administrative Agent shall not be
liable for any action taken or not taken by it, its sub-agents or
attorneys-in-fact with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 10.2) or in the absence of its own gross
negligence or willful misconduct. The Administrative Agent shall not be
responsible for the negligence or misconduct of any sub-agents or
attorneys-in-fact selected by it with reasonable care. The Administrative Agent
shall not be deemed to have knowledge of any Default or Event of Default unless
and until written notice thereof (which notice shall include an express
reference to such event being a “Default” or “Event of Default” hereunder) is
given to the Administrative Agent by the Borrower or any Lender, and the
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with any Loan Document, (ii) the contents of any certificate, report
or other document delivered hereunder or thereunder or in connection herewith or
therewith, (iii) the performance or observance of any of the covenants,
agreements, or other terms and conditions set forth in any Loan Document, (iv)
the validity, enforceability, effectiveness or genuineness of any Loan Document
or any other agreement, instrument or document, or (v) the satisfaction of any
condition set forth in Article III or elsewhere in any Loan Document, other than
to confirm receipt of items expressly required to be delivered to the
Administrative Agent. The Administrative Agent may consult with legal counsel
(including counsel for the Borrower) concerning all matters pertaining to such
duties.

 

Section 9.3. Lack of Reliance on the Administrative Agent. Each of the Lenders,
the Swingline Lender and the Issuing Bank acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement. Each of
the Lenders, the Swingline Lender and the Issuing Bank also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it has deemed
appropriate, continue to make its own decisions in taking or not taking of any
action under or based on this Agreement, any related agreement or any document
furnished hereunder or thereunder.

 

Section 9.4. Certain Rights of the Administrative Agent. If the Administrative
Agent shall request instructions from the Required Lenders with respect to any
action or actions (including the failure to act) in connection with this
Agreement, the Administrative Agent shall be entitled to refrain from such act
or taking such act, unless and until it shall have received instructions from
such Lenders; and the Administrative Agent shall not incur liability to any
Person by reason of so refraining. Without limiting the foregoing, no Lender
shall have any right of action whatsoever against the Administrative Agent as a
result of the Administrative Agent acting or refraining from acting hereunder in
accordance with the instructions of the Required Lenders where required by the
terms of this Agreement.

 

Section 9.5. Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing believed by it to be genuine and to have been signed, sent or made by
the proper Person. The Administrative Agent

 

67



--------------------------------------------------------------------------------

may also rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel
(including counsel for the Borrower), independent public accountants and other
experts selected by it and shall not be liable for any action taken or not taken
by it in accordance with the advice of such counsel, accountants or experts.

 

Section 9.6. The Administrative Agent in its Individual Capacity. The bank
serving as the Administrative Agent shall have the same rights and powers under
this Agreement and any other Loan Document in its capacity as a Lender as any
other Lender and may exercise or refrain from exercising the same as though it
were not the Administrative Agent; and the terms “Lenders”, “Required Lenders”,
“holders of Notes”, or any similar terms shall, unless the context clearly
otherwise indicates, include the Administrative Agent in its individual
capacity. The bank acting as the Administrative Agent and its Affiliates may
accept deposits from, lend money to, and generally engage in any kind of
business with the Borrower or any Subsidiary or Affiliate of the Borrower as if
it were not the Administrative Agent hereunder.

 

Section 9.7. Successor Administrative Agent.

 

(a) The Administrative Agent may resign at any time by giving notice thereof to
the Lenders and the Borrower. Upon any such resignation, the Required Lenders
shall have the right to appoint a successor Administrative Agent, subject to the
approval by the Borrower provided that no Default or Event of Default shall
exist at such time. If no successor Administrative Agent shall have been so
appointed, and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of resignation, then the retiring
Administrative Agent may, on behalf of the Lenders and the Issuing Bank, appoint
a successor Administrative Agent, which shall be a commercial bank organized
under the laws of the United States of America or any state thereof or a bank
which maintains an office in the United States, having a combined capital and
surplus of at least $500,000,000.

 

(b) Upon the acceptance of its appointment as the Administrative Agent hereunder
by a successor, such successor Administrative Agent shall thereupon succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations under this Agreement and the other
Loan Documents. If within 45 days after written notice is given of the retiring
Administrative Agent’s resignation under this Section 9.7 no successor
Administrative Agent shall have been appointed and shall have accepted such
appointment, then on such 45th day (i) the retiring Administrative Agent’s
resignation shall become effective, (ii) the retiring Administrative Agent shall
thereupon be discharged from its duties and obligations under the Loan Documents
and (iii) the Required Lenders shall thereafter perform all duties of the
retiring Administrative Agent under the Loan Documents until such time as the
Required Lenders appoint a successor Administrative Agent as provided above.
After any retiring Administrative Agent’s resignation hereunder, the provisions
of this Article IX shall continue in effect for the benefit of such retiring
Administrative Agent and its representatives and agents in respect of any
actions taken or not taken by any of them while it was serving as the
Administrative Agent.

 

68



--------------------------------------------------------------------------------

Section 9.8. Authorization to Execute other Loan Documents. Each Lender hereby
authorizes the Administrative Agent to execute on behalf of all Lenders all Loan
Documents other than this Agreement.

 

Section 9.9. Documentation Agent; Syndication Agent; Managing Agent. Each Lender
and each of the Borrower and its Subsidiaries hereby designates Lehman Brothers
Bank, FSB and Bank of America, N.A. as Co-Documentation Agents and agrees that
the Co-Documentation Agents shall have no duties or obligations in such capacity
under any Loan Documents to any Lender or the Borrower and its Subsidiaries.
Each Lender and each of the Borrower and its Subsidiaries hereby designates
Wells Fargo Bank, National Association and Wachovia Bank, N.A. as Co-Syndication
Agents and agrees that the Co-Syndication Agents shall have no duties or
obligations in such capacity under any Loan Documents to any Lender or the
Borrower and its Subsidiaries. Each Lender and each of the Borrower and its
Subsidiaries hereby designates Citibank, N.A. as Managing Agent and agrees that
the Managing Agent shall have no duties or obligations in such capacity under
any Loan Documents to any Lender or the Borrower and its Subsidiaries.

 

ARTICLE X

 

MISCELLANEOUS

 

Section 10.1. Notices.

 

(a) Except in the case of notices and other communications expressly permitted
to be given by telephone, all notices and other communications to any party
herein to be effective shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
email or telecopy, as follows:

 

To the Borrower:   Hughes Supply, Inc.     One Hughes Way     Orlando, Florida
32805     Attention: Jay Clark, Treasurer     Telecopy Number: (407) 648-9898  
  Email: jay.clark@hughessupply.com with a copy to:   Hughes Supply, Inc.    
One Hughes Way     Orlando, Florida 32805     Attention: John Z. Pare, General
Counsel     Telecopy Number: (407) 649-3018     Email:
john.pare@hughessupply.com To the Administrative Agent     or Swingline Lender:
  SunTrust Bank     200 S. Orange Avenue, MC 2064

 

69



--------------------------------------------------------------------------------

    Orlando, Florida 32801     Attn: Mr. William C. Barr     Telecopy No. (407)
237-4076     Email: william.barr@suntrust.com With a copy to:   SunTrust Bank  
  Agency Services     303 Peachtree Street, N. E./ 25th Floor     Atlanta,
Georgia 30308     Attention: Ms. Doris Folsum     Telecopy Number: (404)
658-4906     and     King & Spalding     191 Peachtree Street, N.E.     Atlanta,
Georgia 30303     Attention: Carolyn Z. Alford     Telecopy Number: (404)
572-5100     Email: czalford@kslaw.com To the Issuing Bank:   SunTrust Bank    
25 Park Place, N. E./Mail Code 3706     Atlanta, Georgia 30303     Attention:
John Conley     Telecopy Number: (404) 588-8129 To any other Lender:   the
address set forth in the Administrative Questionnaire or the Assignment and
Acceptance Agreement executed by such Lender

 

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All such notices
and other communications shall, when transmitted by overnight delivery, or
faxed, be effective when delivered for overnight (next-day) delivery, or
transmitted in legible form by facsimile machine, respectively, or if mailed,
upon the third Business Day after the date deposited into the mail or if
delivered, upon delivery, or if emailed, upon receipt of confirmation that such
email has been read or deleted; provided, that notices delivered to the
Administrative Agent, the Issuing Bank or the Swingline Lender shall not be
effective until actually received by such Person at its address specified in
this Section 10.1.

 

(b) Any agreement of the Administrative Agent and the Lenders herein to receive
certain notices by telephone or facsimile is solely for the convenience and at
the request of the Borrower. The Administrative Agent and the Lenders shall be
entitled to rely on the authority of any Person purporting to be a Person
authorized by the Borrower to give such notice and the Administrative Agent and
Lenders shall not have any liability to the Borrower or other Person on account
of any action taken or not taken by the Administrative Agent or the Lenders in

 

70



--------------------------------------------------------------------------------

reliance upon such telephonic or facsimile notice. The obligation of the
Borrower to repay the Loans and all other Obligations hereunder shall not be
affected in any way or to any extent by any failure of the Administrative Agent
and the Lenders to receive written confirmation of any telephonic or facsimile
notice or the receipt by the Administrative Agent and the Lenders of a
confirmation which is at variance with the terms understood by the
Administrative Agent and the Lenders to be contained in any such telephonic or
facsimile notice.

 

Section 10.2. Waiver; Amendments.

 

(a) No failure or delay by the Administrative Agent, the Issuing Bank or any
Lender in exercising any right or power hereunder or any other Loan Document,
and no course of dealing between the Borrower and the Administrative Agent or
any Lender, shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power or any abandonment or discontinuance of
steps to enforce such right or power, preclude any other or further exercise
thereof or the exercise of any other right or power hereunder or thereunder. The
rights and remedies of the Administrative Agent, the Issuing Bank and the
Lenders hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies provided by law. No waiver of any provision
of this Agreement or any other Loan Document or consent to any departure by the
Borrower therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan or
the issuance of a Letter of Credit shall not be construed as a waiver of any
Default or Event of Default, regardless of whether the Administrative Agent, any
Lender or the Issuing Bank may have had notice or knowledge of such Default or
Event of Default at the time.

 

(b) No amendment or waiver of any provision of this Agreement or the other Loan
Documents, nor consent to any departure by the Borrower therefrom, shall in any
event be effective unless the same shall be in writing and signed by the
Borrower and the Required Lenders or the Borrower and the Administrative Agent
with the consent of the Required Lenders and then such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, that no amendment or waiver shall: (i) increase the
Commitment of any Lender without the written consent of such Lender, (ii) reduce
the principal amount of any Loan or LC Disbursement or reduce the rate of
interest thereon, or reduce any fees payable hereunder, without the written
consent of each Lender affected thereby, (iii) postpone the date fixed for any
payment of any principal of, or interest on, any Loan or LC Disbursement or
interest thereon or any fees hereunder or reduce the amount of, waive or excuse
any such payment, or postpone the scheduled date for the termination or
reduction of any Commitment, without the written consent of each Lender affected
thereby, (iv) change Section 2.22 (b) or (c) in a manner that would alter the
pro rata sharing of payments required thereby, without the written consent of
each Lender, (v) change any of the provisions of this Section or the definition
of “Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders which are required to waive, amend or modify any rights
hereunder or make any determination or grant any consent hereunder, without the
consent of each Lender; (vi) release any guarantor or limit the liability of any
such guarantor under any guaranty agreement, without the written consent of each
Lender; (vii) release all or substantially all collateral (if any) securing any
of the Obligations or agree to subordinate any Lien in such

 

71



--------------------------------------------------------------------------------

collateral to any other creditor of the Borrower or any Subsidiary, without the
written consent of each Lender; provided further, that no such agreement shall
amend, modify or otherwise affect the rights, duties or obligations of the
Administrative Agent, the Swingline Lender or the Issuing Bank without the prior
written consent of such Person. Notwithstanding the foregoing, any provision of
this Agreement may be amended by an agreement in writing entered into by the
Borrower, the Required Lenders and the Administrative Agent (and, if their
rights, duties or obligations are affected thereby, the Issuing Bank and the
Swingline Lender) if (i) by the terms of such agreement the Commitment of each
Lender not consenting to the amendment provided for therein shall terminate (but
such Lender shall continue to be entitled to the benefits of Sections 2.19,
2.20, and 2.21 and 10.3) upon the effectiveness of such amendment, (ii) at the
time such amendment becomes effective, each Lender not consenting thereto
receives payment in full of principal of and interest accrued on each Loan made
by it and all other amounts owing to it or accrued for its account under this
Agreement and is released from its obligations hereunder and (iii) the aggregate
amount of the Commitments in effect immediately prior to such amendment shall
not be decreased.

 

Section 10.3. Expenses; Indemnification.

 

(a) The Borrower shall pay (i) all reasonable, out-of-pocket costs and expenses
of the Administrative Agent and its Affiliates, including the reasonable fees,
charges and disbursements of counsel for the Administrative Agent and its
Affiliates, in connection with the syndication of the credit facilities provided
for herein, the preparation and administration of the Loan Documents and any
amendments, modifications or waivers thereof (whether or not the transactions
contemplated in this Agreement or any other Loan Document shall be consummated),
(ii) all reasonable out-of-pocket expenses incurred by the Issuing Bank in
connection with the issuance, amendment, renewal or extension of any Letter of
Credit or any demand for payment thereunder and (iii) all reasonable
out-of-pocket costs and expenses (including, without limitation, the reasonable
fees, charges and disbursements of outside counsel) incurred by the
Administrative Agent, the Issuing Bank or any Lender in connection with the
enforcement or protection of its rights in connection with this Agreement,
including its rights under this Section, or in connection with the Loans made or
any Letters of Credit issued hereunder, including all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans or Letters of Credit.

 

(b) The Borrower shall indemnify the Administrative Agent, the Issuing Bank and
each Lender, and each Related Party of any of the foregoing (each, an
“Indemnitee”) against, and hold each of them harmless from, any and all costs,
losses, liabilities, claims, damages and related expenses, including the fees,
charges and disbursements of any counsel for any Indemnitee, which may be
incurred by or asserted against any Indemnitee arising out of, in connection
with or as a result of (i) the execution or delivery of this Agreement or any
other agreement or instrument contemplated hereby, the performance by the
parties hereto of their respective obligations hereunder or the consummation of
any of the transactions contemplated hereby, (ii) any Loan or Letter of Credit
or any actual or proposed use of the proceeds therefrom (including any refusal
by the Issuing Bank to honor a demand for payment under a Letter of Credit if
the documents presented in connection with such demand do not strictly comply
with the terms of such Letter of Credit), (iii) any actual or alleged presence
or release of Hazardous Materials on or from any property owned by the Borrower
or any Subsidiary or any

 

72



--------------------------------------------------------------------------------

Environmental Liability related in any way to the Borrower or any Subsidiary or
(iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by the Borrower or any other Loan
Party, and regardless of whether any Indemnitee is a party thereto; provided,
that the Borrower shall not be obligated to indemnify any Indemnitee for any of
the foregoing arising out of such Indemnitee’s (i) breach of the Loan Documents
or (ii) gross negligence or willful misconduct as determined by a court of
competent jurisdiction in a final and nonappealable judgment. No Indemnitee
shall be liable for any damages arising from the use by others of information or
others obtained through internet, Intralinks®, or other similar transmission
services in connection with this Agreement.

 

(c) Reserved.

 

(d) To the extent that the Borrower fails to pay any amount required to be paid
to the Administrative Agent, the Issuing Bank or the Swingline Lender under
clauses (a), (b) or (c) hereof, each Lender severally agrees to pay to the
Administrative Agent, the Issuing Bank or the Swingline Lender, as the case may
be, such Lender’s Pro Rata Share (determined as of the time that the
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided, that the unreimbursed expense or indemnified payment, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent, the Issuing Bank or the Swingline Lender in
its capacity as such.

 

(e) To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to actual
or direct damages) arising out of, in connection with or as a result of, this
Agreement or any agreement or instrument contemplated hereby, the transactions
contemplated therein, any Loan or any Letter of Credit or the use of proceeds
thereof.

 

(f) All amounts due under this Section shall be payable promptly after written
demand therefor.

 

Section 10.4. Successors and Assigns.

 

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender (and any attempted assignment or transfer by the Borrower without
such consent shall be null and void). Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby and, to the
extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

 

(b) Any Lender may assign to one or more Eligible Assignees all or a portion of
its rights and obligations under this Agreement (including all or a portion of
its Commitment and the Loans at the time owing to it); provided that (i) except
in the case of an assignment of the

 

73



--------------------------------------------------------------------------------

entire remaining amount of the assigning Lender’s Commitment and the Loans at
the time owing to it or in the case of an assignment to a Lender, an Affiliate
of a Lender or an Approved Fund with respect to a Lender, the aggregate amount
of the Commitment (which for this purpose includes Loans outstanding thereunder)
of the assigning Lender subject to each such assignment (determined as of the
date the Assignment and Acceptance with respect to such assignment is delivered
to the Administrative Agent) shall not be less than $1,000,000, unless each of
the Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed), (ii) each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned and (iii) the parties to each assignment shall execute and deliver to
the Administrative Agent an Assignment and Acceptance, together with a
processing and recordation fee of $1,000, and the Eligible Assignee, if it shall
not be a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire. Upon (i) the execution and delivery of the Assignment and
Acceptance by the assigning Lender and assignee Lender, (ii) acceptance and
recording thereof by the Administrative Agent pursuant to paragraph (c) of this
Section, (iii) acceptance thereof from the Borrower to the extent required
pursuant to this clause (b) and (iv) if such assignee Lender is a Foreign
Lender, compliance by such Person with Section 2.21(e), from and after the
effective date specified in each Assignment and Acceptance, the Eligible
Assignee thereunder shall be a party hereto and, to the extent of the interest
assigned by such Assignment and Acceptance, have the rights and obligations of a
Lender under this Agreement, and the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Acceptance, be released
from its obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.19, 2.20, 2.21 and 10.3. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (d) of this Section.

 

(c) The Administrative Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at one of its offices in Atlanta, Georgia a copy of
each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amount of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error, and the Borrower, the Administrative Agent and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary.

 

(d) Any Lender may, without the consent of, or notice to, the Borrower, the
Administrative Agent, the Swingline Lender or the Issuing Bank sell
participations to one or more banks or other entities (a “Participant”) in all
or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent, the Swingline Lender, the Issuing Bank and the other
Lenders shall continue to deal solely and directly with

 

74



--------------------------------------------------------------------------------

such Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver with respect to the following to the
extent affecting such Participant: (i) increase the Commitment of any Lender
without the written consent of such Lender, (ii) reduce the principal amount of
any Loan or LC Disbursement or reduce the rate of interest thereon, or reduce
any fees payable hereunder, without the written consent of each Lender affected
thereby, (iii) postpone the date fixed for any payment of any principal of, or
interest on, any Loan or LC Disbursement or interest thereon or any fees
hereunder or reduce the amount of, waive or excuse any such payment, or postpone
the scheduled date for the termination or reduction of any Commitment, without
the written consent of each Lender affected thereby, (iv) change Section 2.22(b)
or (c) in a manner that would alter the pro rata sharing of payments required
thereby, without the written consent of each Lender, (v) change any of the
provisions of this Section or the definition of “Required Lenders” or any other
provision hereof specifying the number or percentage of Lenders which are
required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, without the consent of each
Lender; (vi) release any guarantor or limit the liability of any such guarantor
under any guaranty agreement without the written consent of each Lender except
to the extent such release is expressly provided under the terms of the Guaranty
Agreement; or (vii) release all or substantially all collateral (if any)
securing any of the Obligations. Subject to paragraph (e) of this Section, the
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.19, 2.20, and 2.21 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section.
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 10.7 as though it were a Lender, provided such Participant
agrees to be subject to Section 10.7 as though it were a Lender.

 

(e) A Participant shall not be entitled to receive any greater payment under
Section 2.19 and Section 2.21 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower’s prior written consent. A Participant that would be a Foreign Lender
if it were a Lender shall not be entitled to the benefits of Section 2.21 unless
the Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower, to comply with Section
2.21(e) as though it were a Lender.

 

(f) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

 

75



--------------------------------------------------------------------------------

Section 10.5. Governing Law; Jurisdiction; Consent to Service of Process.

 

(a) This Agreement and the other Loan Documents shall be construed in accordance
with and be governed by the law (without giving effect to the conflict of law
principles thereof) of the State of Georgia.

 

(b) The Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the non-exclusive jurisdiction of the United States District
Court of the Northern District of Georgia, and of any state court of the State
of Georgia located in Fulton County and any appellate court from any thereof, in
any action or proceeding arising out of or relating to this Agreement or any
other Loan Document or the transactions contemplated hereby or thereby, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such Georgia state
court or, to the extent permitted by applicable law, such Federal court. Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement or
any other Loan Document shall affect any right that the Administrative Agent,
the Issuing Bank or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement or any other Loan Document against the
Borrower or its properties in the courts of any jurisdiction.

 

(c) The Borrower irrevocably and unconditionally waives any objection which it
may now or hereafter have to the laying of venue of any such suit, action or
proceeding described in paragraph (b) of this Section and brought in any court
referred to in paragraph (b) of this Section. Each of the parties hereto
irrevocably waives, to the fullest extent permitted by applicable law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

 

(d) Each party to this Agreement irrevocably consents to the service of process
in the manner provided for notices in Section 10.1. Nothing in this Agreement or
in any other Loan Document will affect the right of any party hereto to serve
process in any other manner permitted by law.

 

Section 10.6. WAIVER OF JURY TRIAL. EACH PARTY HERETO IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

76



--------------------------------------------------------------------------------

Section 10.7. Right of Setoff. In addition to any rights now or hereafter
granted under applicable law and not by way of limitation of any such rights,
each Lender and the Issuing Bank shall have the right, at any time or from time
to time upon the occurrence and during the continuance of an Event of Default,
without prior notice to the Borrower, any such notice being expressly waived by
the Borrower to the extent permitted by applicable law, to set off and apply
against all deposits (general or special, time or demand, provisional or final)
of the Borrower at any time held or other obligations at any time owing by such
Lender, the Issuing Bank, or any Affiliate of such Lender or the Issuing Bank,
to or for the credit or the account of the Borrower against any and all
Obligations held by such Lender or the Issuing Bank, as the case may be,
irrespective of whether such Lender or the Issuing Bank shall have made demand
hereunder and although such Obligations may be unmatured. Each Lender and the
Issuing Bank agree promptly to notify the Administrative Agent and the Borrower
after any such set-off and any application made by such Lender and the Issuing
Bank, as the case may be; provided, that the failure to give such notice shall
not affect the validity of such set-off and application. Each Lender and the
Issuing Bank agrees to apply all amounts collected from any such set-off to the
Obligations before applying such amounts to any other Indebtedness or other
obligations owed by the Borrower and any of its Subsidiary to such Lender or
Issuing Bank.

 

Section 10.8. Counterparts; Integration. This Agreement may be executed by one
or more of the parties to this Agreement on any number of separate counterparts
(including by telecopy), and all of said counterparts taken together shall be
deemed to constitute one and the same instrument. This Agreement, the Fee
Letter, the other Loan Documents, and any separate letter agreement(s) relating
to any fees payable to the Administrative Agent constitute the entire agreement
among the parties hereto and thereto regarding the subject matters hereof and
thereof and supersede all prior agreements and understandings, oral or written,
regarding such subject matters.

 

Section 10.9. Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, the Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not expired
or terminated. The provisions of Sections 2.19, 2.20, 2.21, and 10.3 and Article
IX shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof. All
representations and warranties made herein, in the certificates, reports,
notices, and other documents delivered pursuant to this Agreement shall survive
the execution and delivery of this Agreement and the other Loan Documents, and
the making of the Loans and the issuance of the Letters of Credit.

 

77



--------------------------------------------------------------------------------

Section 10.10. Severability. Any provision of this Agreement or any other Loan
Document held to be illegal, invalid or unenforceable in any jurisdiction,
shall, as to such jurisdiction, be ineffective to the extent of such illegality,
invalidity or unenforceability without affecting the legality, validity or
enforceability of the remaining provisions hereof or thereof; and the
illegality, invalidity or unenforceability of a particular provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.

 

Section 10.11. Confidentiality. Each of the Administrative Agent, the Issuing
Bank and each Lender agrees to take normal and reasonable precautions to
maintain the confidentiality of any information designated in writing as
confidential and provided to it by the Borrower or any Subsidiary, except that
such information may be disclosed (i) to any Related Party of the Administrative
Agent, the Issuing Bank or any such Lender, including without limitation
accountants, legal counsel and other advisors, (ii) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(iii) to the extent requested by any regulatory agency or authority, (iv) to the
extent that such information becomes publicly available other than as a result
of a breach of this Section, or which becomes available to the Administrative
Agent, the Issuing Bank, any Lender or any Related Party of any of the foregoing
on a non-confidential basis from a source other than the Borrower, (v) in
connection with the exercise of any remedy hereunder or any suit, action or
proceeding relating to this Agreement or the enforcement of rights hereunder,
(vi) subject to provisions substantially similar to this Section 10.11, to any
actual or prospective assignee or Participant, or (vii) with the consent of the
Borrower. Any Person required to maintain the confidentiality of any information
as provided for in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such information as such Person would accord its
own confidential information.

 

Section 10.12. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which may be treated as interest on such
Loan under applicable law (collectively, the “Charges”), shall exceed the
maximum lawful rate of interest (the “Maximum Rate”) which may be contracted
for, charged, taken, received or reserved by a Lender holding such Loan in
accordance with applicable law, the rate of interest payable in respect of such
Loan hereunder, together with all Charges payable in respect thereof, shall be
limited to the Maximum Rate and, to the extent lawful, the interest and Charges
that would have been payable in respect of such Loan but were not payable as a
result of the operation of this Section shall be cumulated and the interest and
Charges payable to such Lender in respect of other Loans or periods shall be
increased (but not above the Maximum Rate therefor) until such cumulated amount,
together with interest thereon at the Federal Funds Rate to the date of
repayment, shall have been received by such Lender.

 

Section 10.13. Waiver of Effect of Corporate Seal The Borrower represents and
warrants that neither it nor any other Loan Party is required to affix its
corporate seal to this Agreement or any other Loan Document pursuant to any
requirement of law or regulation, agrees that this Agreement shall be deemed
delivered by Borrower under seal and waives any shortening of the statute of
limitations that may result from not affixing the corporate seal to this
Agreement or such other Loan Documents.

 

78



--------------------------------------------------------------------------------

Section 10.14. Waiver of Notice of Termination Each of the Lenders party to the
Existing Credit Agreement hereby waives (i) the requirement under Section
2.10(b) of the Existing Credit Agreement that the Borrower deliver notice of
termination of the Existing Credit Agreement and the Revolving Commitments under
the Existing Credit Agreement to the Administrative Agent three (3) Business
Days prior to such termination and (ii) the requirement that the Borrower pay
any LIBOR breakage costs that may be due pursuant to Section 2.20 of the
Existing Credit Agreement in connection with such early termination.

 

(remainder of page left intentionally blank)

 

79



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed under seal in the case of the Borrower by their respective authorized
officers as of the day and year first above written.

 

HUGHES SUPPLY, INC.    

By:

 

/s/ Jay Clark

--------------------------------------------------------------------------------

 

L.S.

Name:

 

Jay Clark

   

Title:

 

Treasurer

   

 

80



--------------------------------------------------------------------------------

SUNTRUST BANK, as Administrative Agent, as

Issuing Bank, as Swingline Lender and as a Lender

By:

 

/s/ William C. Barr, III

--------------------------------------------------------------------------------

Name:

 

William C. Barr, III

Title:

 

Director

 

81



--------------------------------------------------------------------------------

WACHOVIA BANK, N.A.,

as Co-Syndication Agent and as a Lender

By

 

/s/ David L. Driggers

--------------------------------------------------------------------------------

Name:

  David L. Driggers

Title:

  Managing Director

 

82



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL

ASSOCIATION, as Co-Syndication Agent and as

a Lender

By

 

/s/ Alex Idichandy

--------------------------------------------------------------------------------

Name:

 

Alex Idichandy

Title:

 

Vice President

By

 

/s/ Jennifer D. Barrett

--------------------------------------------------------------------------------

Name:

 

Jennifer D. Barrett

Title:

 

Vice President

 

83



--------------------------------------------------------------------------------

LEHMAN COMMERCIAL PAPER,

INC., as Co-Documentation Agent and as a

Lender

By

 

/s/ Janine M. Shugan

--------------------------------------------------------------------------------

Name:

 

Janine M. Shugan

Title:

 

Authorized Signatory

 

84



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.

as Co-Documentation Agent and as a Lender

By

 

/s/ Timothy H. Spanos

--------------------------------------------------------------------------------

Name:

 

Timothy H. Spanos

Title:

 

Managing Director

 

85



--------------------------------------------------------------------------------

CITICORP USA, INC., as Managing Agent and

as a Lender

By

 

/s/ Kirk P. Lakeman

--------------------------------------------------------------------------------

Name:

  Kirk P. Lakeman

Title:

 

Managing Director

 

86



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION,

as a Lender

By

 

/s/ Enrico A. Della Corna

--------------------------------------------------------------------------------

Name:

  Enrico A. Della Corna

Title:

  Managing Director

 

87



--------------------------------------------------------------------------------

THE FIFTH THIRD BANK,

as a Lender

By

 

/s/ Andrew Buschue

--------------------------------------------------------------------------------

Name:

 

Andrew Buschue

Title:

 

Vice President

 

88



--------------------------------------------------------------------------------

COMMERCEBANK, NATIONAL

ASSOCIATION, as a Lender

By

 

/s/ Alan L. Hills

--------------------------------------------------------------------------------

Name:

 

Alan L. Hills

Title:

 

Vice President

 

89



--------------------------------------------------------------------------------

SOUTHTRUST BANK, as a Lender

By

 

/s/ Todd H. Banes

--------------------------------------------------------------------------------

Name:

 

Todd H. Banes

Title:

 

Group Vice President

 

90



--------------------------------------------------------------------------------

US BANK, NATIONAL ASSOCIATION,

as a Lender

By

 

/s/ Richard J. Popp

--------------------------------------------------------------------------------

Name:

 

Richard J. Popp

Title:

 

Vice President

 

91



--------------------------------------------------------------------------------

ISRAEL DISCOUNT BANK OF NEW YORK,

as a Lender

By

 

/s/ David Keinan

--------------------------------------------------------------------------------

Name:

 

David Keinan

Title:

 

Senior Vice President

Regional Manager for Florida

By

 

/s/ Roberto R. Munoz

--------------------------------------------------------------------------------

Name:

 

Roberto R. Munoz

Title:

 

Senior Vice President

   

Chief Lending Officer for Florida

 

92



--------------------------------------------------------------------------------

BNP PARIBAS, as a Lender

By

 

/s/ Craig Pierce

--------------------------------------------------------------------------------

Name:

 

Craig Pierce

Title:

 

Vice President

By

 

/s/ Aurora Abella

--------------------------------------------------------------------------------

Name:

 

Aurora Abella

Title:

 

Vice President

 

93



--------------------------------------------------------------------------------

ANNEX I

 

Revolving Commitments

 

Institution

--------------------------------------------------------------------------------

  

Title

--------------------------------------------------------------------------------

   Commitment


--------------------------------------------------------------------------------

SunTrust Bank

   Administrative Agent,    $ 60,000,000

Lehman Commercial Paper, Inc.

   Co-Documentation Agent    $ 50,000,000

Wachovia Bank, N.A.

   Co-Syndication Agent    $ 50,000,000

Wells Fargo Bank, National Association

   Co-Syndication Agent    $ 50,000,000

Bank of America, N.A.

   Co-Documentation Agent    $ 45,000,000

Citicorp USA

   Managing Agent    $ 45,000,000

BNP Paribas

        $ 40,000,000

PNC National Association

        $ 40,000,000

SouthTrust Bank

        $ 40,000,000

US Bank, National Assoication

        $ 30,000,000

The Fifth Third Bank

        $ 25,000,000

CommerceBank, National Association

        $ 15,000,000

Israel Discount Bank of New York

        $ 10,000,000          

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Total

        $ 500,000,000          

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

94



--------------------------------------------------------------------------------

Schedule I

 

APPLICABLE MARGIN AND APPLICABLE PERCENTAGE

 

PART A – LEVERAGE RATIO

 

Pricing

Level

--------------------------------------------------------------------------------

  

Leverage

Ratio

--------------------------------------------------------------------------------

  

Applicable

Margin for

LIBOR

--------------------------------------------------------------------------------

  

Applicable

Margin for

Base Rate

--------------------------------------------------------------------------------

  

Applicable Percentage

for Commitment Fee

--------------------------------------------------------------------------------

I

   Less than 0.35:1.00    0.75% per annum    0.00% per annum    0.15% per annum

II

   Greater than or equal to 0.35:1.00 but less than 0.40:1.00    0.875% per
annum    0.00% per annum    0.20% per annum

III

   Greater than or equal to 0.40:1.00 but less than 0.45:1.00    1.00% per annum
   0.00% per annum    0.25% per annum

IV

   Greater than or equal to 0.45:1.00 but less than 0.50:1.00    1.125% per
annum    0.00% per annum    0.25% per annum

V

   Greater than or equal to 0.50:1.00    1.375% per annum    0.00% per annum   
0.30% per annum

 

PART B – SENIOR UNSECURED DEBT RATING

 

Pricing

Level

--------------------------------------------------------------------------------

  

Rating Category

--------------------------------------------------------------------------------

  

Applicable

Margin for

LIBOR

--------------------------------------------------------------------------------

  

Applicable

Margin for

Base Rate

--------------------------------------------------------------------------------

  

Applicable Percentage

for Commitment Fee

--------------------------------------------------------------------------------

I

   ³BBB+/Baa1    0.625% per annum    0.00% per annum    0.150% per annum

II

   BBB/Baa2    0.750% per annum    0.00% per annum    0.150% per annum

III

   BBB-/Baa3    0.875% per annum    0.00% per annum    0.175% per annum

IV

   BB+/Ba1    1.250% per annum    0.00% per annum    0.250% per annum

V

   £BB/Ba2    1.750% per annum    0.25% per annum    0.375% per annum

 

The credit ratings to be utilized for purposes of Part B of this Schedule I are
those assigned to the senior, unsecured long-term debt securities of the
Borrower without third-party credit enhancement, whether or not any such debt
securities are actually outstanding, and any rating assigned to any other debt
security of the Borrower shall be disregarded. The rating in effect on any date
is that in effect at the close of business on such date. If the Borrower is
split-rated and (1) the ratings differential is one category, the higher of the
two ratings will apply (e.g.,



--------------------------------------------------------------------------------

BBB/Baa2 results in Level I status) or (2) the ratings differential is more than
one category, the rate shall be determined by reference to the category next
above that of the lower of the two ratings (e.g., BBB/Baa3, then the rate would
be based on Level II status). If the Borrower is not rated by either Moody’s or
S&P, then the rate shall be established by reference to the Leverage Ratio of
the Borrower as set forth in Part A of this Schedule 1.

 

If the rating system of Moody’s or S&P shall change, or if either rating agency
shall cease to be in the business of rating corporate debt obligations, the
Borrower, the Lenders and the Administrative Agent shall negotiate in good faith
to amend this Schedule to reflect such changed rating system or the
unavailability of ratings from such rating agency and, pending the effectiveness
of any such amendment, the Applicable Margin and the Applicable Percentage shall
be determined by reference to the rating most recently in effect prior to any
such change or cessation. If after a reasonable time the parties cannot agree to
a mutually acceptable amendment, the Applicable Margin and the Applicable
Percentage shall be determined by reference to the Leverage Ratio of the
Borrower as set forth in Part A of this Schedule 1.

 

2